Exhibit 10.24

AGREEMENT OF LEASE

Between

ONE WHITEHALL L.P.,

Owner

and

3PAR INC.,

Tenant

Premises

Portion of the Eighteenth (18th) Floor

One Whitehall Street

New York, New York

Dated as of January 9, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    Demised Premises, Term, Rents    1 ARTICLE 2    Use and Occupancy
   3 ARTICLE 3    Alterations    4 ARTICLE 4    Ownership of Improvements    9
ARTICLE 5    Repairs    10 ARTICLE 6    Compliance With Laws    11 ARTICLE 7   
Subordination, Attornment, Etc.    12 ARTICLE 8    Property Loss, Etc.    14
ARTICLE 9    Destruction-Fire or Other Casualty    14 ARTICLE 10    Eminent
Domain    18 ARTICLE 11    Assignment and Subletting    18 ARTICLE 12   
Existing Conditions/Owner’s Initial Work    26 ARTICLE 13    Access to Demised
Premises    27 ARTICLE 14    Vault Space    28 ARTICLE 15    Certificate of
Occupancy    29 ARTICLE 16    Default    29 ARTICLE 17    Remedies    30 ARTICLE
18    Damages    31 ARTICLE 19    Fees and Expenses; Indemnity    32 ARTICLE 20
   Entire Agreement    34 ARTICLE 21    End of Term    34 ARTICLE 22    Quiet
Enjoyment    35 ARTICLE 23    Escalation    35 ARTICLE 24    No Waiver    39
ARTICLE 25    Mutual Waiver of Trial by Jury    40 ARTICLE 26    Inability to
Perform    41 ARTICLE 27    Notices    41 ARTICLE 28    Partnership Tenant    42
ARTICLE 29    Utilities and Services    42 ARTICLE 30    Table of Contents, Etc.
   49 ARTICLE 31    Miscellaneous Definitions, Severability and Interpretation
Provisions    49 ARTICLE 32    Adjacent Excavation    51 ARTICLE 33    Building
Rules    51 ARTICLE 34    Broker    51 ARTICLE 35    Security    52 ARTICLE 36
   Arbitration, Etc.    55 ARTICLE 37    Parties Bound    55 ARTICLE 38   
Intentionally Omitted    56 ARTICLE 39    Intentionally Omitted    56 ARTICLE 40
   Tenant’s Right of First Offer for Additional Space    56 SCHEDULE A   
Building Rules    A-1 EXHIBIT 1    Plan of Demised Premises    EXHIBIT 2    Form
of Letter of Credit    EXHIBIT 3    Tenant’s Initial Work   

 



--------------------------------------------------------------------------------

LEASE dated as of the      day of December, 2007, between ONE WHITEHALL L.P., a
Delaware limited partnership having its principal office at 345 Park Avenue,
Borough of Manhattan, City, County, and State of New York, 10154, as landlord
(referred to as “Owner”), and 3PAR INC., a Delaware corporation, having its
principal office at 4209 Technology Drive, Fremont, California 94538, as tenant
(referred to as “Tenant”).

W I T N E S S E T H:

Owner and Tenant hereby covenant and agree as follows:

ARTICLE 1

DEMISED PREMISES, TERM, RENTS

Section 1.01. Demised Premises: Owner hereby leases to Tenant and Tenant hereby
hires from Owner a portion of the eighteenth (18th) floor which is indicated by
outlining and diagonal markings on the floor plan, initialed by the parties,
annexed hereto and made a part hereof as Exhibit 1 in the building known as One
Whitehall Street, in the Borough of Manhattan, City of New York (said building
is referred to as the “Building”, and the Building together with the plot of
land upon which it stands is referred to as the “Real Property”), at the annual
rental rate or rates set forth in Section 1.03, and upon and subject to all of
the terms, covenants and conditions contained in this Lease. The premises leased
to Tenant, together with all appurtenances, fixtures, improvements, additions
and other property attached thereto or installed therein at the commencement of,
or at any time during, the term of this Lease, other than Tenant’s Personal
Property (as defined in Article 4), are referred to, collectively, as the
“Demised Premises”.

Section 1.02. Demised Term: A. The Demised Premises are leased for a term
(referred to as the “Demised Term”) to commence on a date, fixed by Owner in a
notice to Tenant, not sooner than five (5) days next following the date of the
giving of such notice, which notice shall state that Owner has, or prior to the
commencement date fixed in said notice will have, substantially completed
Owner’s Initial Work (provided Owner actually delivers possession of the Demised
Premises to Tenant in the condition required hereunder and in accordance with
such notice) and to end on the last day of the calendar month in which the day
immediately preceding the date which is five (5) years and three (3) months
following the commencement of the Demised Term shall occur, unless the Demised
Term shall sooner terminate pursuant to any of the terms, covenants or
conditions of this Lease or pursuant to law.

B. Notwithstanding anything in Subsection A of this Section 1.02 to the
contrary, if, on or prior to the date set forth in said notice required in
Subsection A for the commencement of the Demised Term, Owner shall have failed
substantially to complete Owner’s Initial Work (as defined in Article 12), then:
(a) the Demised Term shall not commence on the date set forth in said notice
required in Subsection A but shall, instead, commence on a date, fixed by Owner
in a second notice to Tenant, not sooner than five (5) days next following the
date of the giving of such notice, which notice shall state that Owner has, or
prior to the commencement date fixed in said notice will have, substantially
completed Owner’s Initial Work; and (b) the Demised Term shall end on the last
day of the calendar month in which the day immediately preceding the date which
is five (5) years and three (3) months following the commencement of the Demised
Term shall occur,, unless sooner terminated pursuant to any of the terms,
covenants or conditions of this Lease or pursuant to law; and (c) except as
aforesaid, neither the validity of this Lease nor the obligations of Tenant
under this Lease shall be affected thereby. The date upon which the Demised Term
shall commence pursuant to Subsection A of this Section or pursuant to this
Subsection B is referred to as the “Commencement Date”, and the date fixed
pursuant to said Subsection A or this Subsection B as the date upon which the
Demised Term shall end is referred to as the “Expiration Date”.



--------------------------------------------------------------------------------

C. Tenant waives any right to rescind this Lease under Section 223-a of the New
York Real Property Law or any successor statute of similar import then in force
and further waives the right to recover any damages which may result from
Owner’s failure to deliver possession of the Demised Premises on the date set
forth in Subsection A of this Section for the commencement of the Demised Term.

D. After the determination of the Commencement Date, Tenant agrees, upon demand
of Owner, to execute, acknowledge and deliver to Owner, an instrument, in form
reasonably satisfactory to Owner and Tenant, setting forth said Commencement
Date and the Expiration Date.

Section 1.03. Fixed Rent: A. The Lease is made at the following annual rental
rates (referred to as “Fixed Rent”):

 

  1. FOURTEEN THOUSAND TWO HUNDRED FORTY-SEVEN AND 00/100 ($14,247.00) DOLLARS
with respect to the period (referred to as the “First Rent Period”) from the
Commencement Date to and including the date immediately preceding the day which
is three (3) months immediately following the Commencement Date; and

 

  2. TWO HUNDRED EIGHT THOUSAND NINE HUNDRED FIFTY-SIX AND 00/100 ($208,956.00)
DOLLARS with respect to the remainder of the Demised Term (referred to as the
“Second Rent Period”).

B. (i) The Fixed Rent, any increases in the Fixed Rent and any additional rent
payable pursuant to the provisions of this Lease shall be payable by Tenant to
Owner at its office (or at such other place as Owner may designate in a notice
to Tenant) in lawful money of the United States which shall be legal tender in
payment of all debts and dues, public and private, at the time of payment or by
Tenant’s good check drawn on a bank or trust company whose principal office is
located in New York City and which is a member of the The Clearing House
Association L.L.C. without prior demand therefor and without any offset or
deduction whatsoever except as otherwise specifically provided in this Lease,
subject to the terms and conditions of Subsection B(ii) of this Section 1.03.
Notwithstanding the foregoing, Tenant may pay the monthly installments of Fixed
Rent set forth in this Section 1.03B(i), and any increases in Fixed Rent
pursuant to Article 23 which are billed to Tenant at the same time as such
monthly installments of Fixed Rent, and any additional rent then due and payable
by wire transfer to the account of Owner, provided that (a) Tenant shall give
Owner thirty (30) days’ prior written notice of Tenant’s intent to pay such sums
via wire transfer at the time Tenant first elects to do same, (b) Tenant shall
give a confirmation of such wire transfer as soon as possible to Owner’s e-mail
address wireflag@rudin.com (or any other e-mail address of which Owner gives
Tenant notice), and (c) such wire transfer shall be received by Owner no later
than two (2) days after the date upon which such sums are due and payable. The
Fixed Rent shall be payable in equal monthly installments in advance, on the
first (1st) day of each month during the Demised Term (except as otherwise
provided in Subsection C of this Section) as follows:

 

  1. ONE THOUSAND ONE HUNDRED EIGHTY-SEVEN AND 25/100 ($1,187.25) DOLLARS with
respect to the First Rent Period; and

 

  2. SEVENTEEN THOUSAND FOUR HUNDRED THIRTEEN AND 00/100 ($17,413.00) DOLLARS
with respect to the Second Rent Period.

(ii) Supplementing the provisions of Subsection B(i) of Section 1.03, all checks
or drafts given by Tenant to Owner in payment of Fixed Rent, increases thereof
or additional rent or other charges due Owner under this Lease may, in lieu of
being drawn on a bank or trust company that is a member of the New York
Clearinghouse Association, be drawn on Silicon Valley Bank, a
California-chartered bank.

C. The sum of SEVENTEEN THOUSAND FOUR HUNDRED THIRTEEN AND 00/100 ($17,413.00)
DOLLARS, representing the installment of Fixed Rent for the first (1st) full
calendar month of the Second Rent Period is due and payable at the time of the
execution and delivery of this Lease. In the event that the first day of the
Second Rent Period shall occur on a date other than the first (1st) day of any
calendar month, Tenant shall pay to Owner, on the first (1st) day of the month
next succeeding the month during

 

2



--------------------------------------------------------------------------------

which the first day of the Second Rent Period shall occur, a sum equal to FIVE
HUNDRED EIGHTY AND 43/100 (580.43) DOLLARS, multiplied by the number of calendar
days in the period from the first day of the Second Rent Period to the last day
of the month in which the first day of the Second Rent Period shall occur, both
inclusive. Such payment, together with the sum paid by Tenant upon the execution
of this Lease, shall constitute payment of the Fixed Rent for the period from
the first day of the Second Rent Period to and including the last day of the
next succeeding calendar month.

D. (i) If Tenant shall use or occupy all or any part of the Demised Premises
prior to the Commencement Date, such use or occupancy shall be deemed to be
under all of the terms, covenants and conditions of this Lease, including,
without limitation, the covenant to pay Fixed Rent for the period from the
commencement of said use or occupancy to and including the date immediately
preceding the Commencement Date, without, however, affecting the Expiration
Date. The provisions of the foregoing sentence shall not be deemed to give to
Tenant any right to use or occupy all or any part of the Demised Premises prior
to the Commencement Date without the consent of Owner.

(ii) Notwithstanding the foregoing, if Tenant desires, prior to the Commencement
Date, to enter the Demised Premises solely for the purposes of inspecting and
measuring the Demised Premises and installing telecommunications lines and
equipment, Owner shall afford access to the Demised Premises to Tenant’s
contractors approved by Owner pursuant to the provisions of Article 3, at such
time during the course of Owner’s Initial Work as Owner shall reasonably
determine. Tenant shall cause its contractors to cooperate with Owner and
Owner’s contractors so that Owner’s Initial Work may be completed efficiently
and economically. The foregoing notwithstanding, if such access shall interfere
with or delay the performance of Owner’s Initial Work as determined by Owner in
Owner’s sole judgment, then Tenant, upon notice from Owner (which notice may be
given orally or by other reasonable means not withstanding the provisions of
Article 27 to the contrary), shall immediately vacate the Demised Premises for
the period prior to the Commencement Date. Any access to the Demised Premises by
Tenant as set forth in this Section 1.03(D)(ii) shall be deemed to be under all
of the terms, covenants and conditions of this Lease, including, without
limitation, the provisions of Article 3 and Article 6 thereof, all as if the
Demised Term had already commenced, it being understood, however, that,
notwithstanding the terms of Section 1.03(D)(i), Tenant shall have no obligation
to pay any Fixed Rent pursuant to this Section 1.03 or any increases therein
pursuant to Article 23 with respect to such period of access prior to the
Commencement Date.

Section 1.04. Tenant’s General Covenant: Tenant covenants (i) to pay the Fixed
Rent, any increases in the Fixed Rent, and any additional rent payable pursuant
to the provisions of this Lease, and (ii) to observe and perform, and to permit
no violation of, the terms, covenants and conditions of this Lease on Tenant’s
part to be observed and performed.

Section 1.05. Partial Rent Credit Amount: Tenant acknowledges that the Fixed
Rent for the First Rent Period reflects an aggregate rent credit in the sum of
FORTY-EIGHT THOUSAND SIX HUNDRED SEVENTY-SEVEN ($48,677.25) DOLLARS (i.e.,
$16,225.75 per month) (such aggregate rent credit referred to herein as the
“Fixed Rent Credit Amount”), so that only an amount equal to the Electrical
Inclusion Factor (as defined herein) is to be paid by Tenant during such First
Rent Period as set forth in Section 1.03 hereof.

ARTICLE 2

USE AND OCCUPANCY

Section 2.01. General Covenant of Use: Tenant shall use and occupy the Demised
Premises for the following purpose: general offices and no other purpose, except
that incidental thereto, Tenant may use minor portions of the Demised Premises
for the operation of a server room in connection with Tenant’s use of the
Demised Premises for general office use, provided the same does not violate
Legal Requirements (defined herein).

 

3



--------------------------------------------------------------------------------

Section 2.02. No Adverse Use: Tenant shall not use or occupy, or permit the use
or occupancy of, the Demised Premises or any part thereof, for any purpose other
than the purpose specifically set forth in Section 2.01, or in any manner which,
in Owner’s judgment, (a) shall adversely affect or interfere with (i) any
services required to be furnished by Owner to Tenant or to any other tenant or
occupant of the Building, or (ii) the proper and economical rendition of any
such service, or (iii) the use or enjoyment of any part of the Building by any
other tenant or occupant, or (b) shall tend to impair the character or dignity
of the Building.

ARTICLE 3

ALTERATIONS

Section 3.01. General Alteration Covenants: Tenant shall not make or perform, or
permit the making or performance of, any alterations, installations,
decorations, improvements, additions or other physical changes in or about the
Demised Premises (referred to collectively, as “Alterations” and individually as
an “Alteration”) without Owner’s prior consent in each instance. Owner agrees
not unreasonably to withhold its consent to any non-structural Alterations
proposed to be made by Tenant to adapt the Demised Premises for Tenant’s
business purposes. Notwithstanding the foregoing, Owner agrees that Tenant may,
without Owner’s prior consent, make non-structural Alterations in the Demised
Premises, provided that the estimated cost of same constituting a single project
shall not exceed the sum of $10,000.00 and the same shall not affect the
electrical, plumbing, heating, ventilation, air-conditioning or any other
Building system or any portion of the Building outside of the Demised Premises
(any such non-structural Alteration meeting the aforesaid criteria is referred
to as a “Qualified Non-Structural Alteration”). Although Owner’s consent shall
not be required with respect to whether Tenant may perform any Qualified
Non-Structural Alteration, at least ten (10) days prior to the commencement of
such work, Tenant shall submit to Owner detailed plans and specifications as
required under Section I below to enable Owner to determine the nature and
extent of such work and to allow Owner to review the manner in which any such
proposed Qualified Non-Structural Alterations are to be performed.
Notwithstanding the foregoing provisions of this Section or Owner’s consent to
any Alterations, all Alterations shall be made and performed in conformity with
and subject to the following provisions:

A. All Alterations shall be made and performed at Tenant’s sole cost and expense
and at such time and in such manner as Owner may, from time to time, reasonably
designate;

B. No Alteration shall adversely affect the structural integrity of the
Building;

C. Alterations shall be made only by contractors or mechanics approved by Owner,
such approval not unreasonably to be withheld (notwithstanding the foregoing,
all Alterations requiring mechanics in trades with respect to which Owner has
adopted or may hereafter adopt a list or lists of approved contractors shall be
made only by contractors selected by Tenant from such list or lists and Owner
shall have sole discretion with respect to the contractor performing connections
to the Building Class E Fire Alarm and Communication system);

D. No Alteration shall affect any part of the Building other than the Demised
Premises or adversely affect any service required to be furnished by Owner to
Tenant or to any other tenant or occupant of the Building (including, without
limitation, the Building-wide standard systems required to provide elevator,
heat, ventilation, air-conditioning and electrical and plumbing services in the
Building);

E. No Alteration shall reduce the value or utility of the Building or any
portion thereof;

F. No Alteration shall affect the Certificate of Occupancy for the Building or
the Demised Premises;

 

4



--------------------------------------------------------------------------------

G. No Alteration shall affect the outside appearance of the Building or the
color or style of any venetian blinds (except that Tenant may remove any
venetian blinds provided that they are promptly replaced by Tenant with Building
standard blinds);

H. All business machines and mechanical equipment shall be placed and maintained
by Tenant in settings sufficient, in Owner’s judgment, to absorb and prevent
vibration, noise and annoyance to other tenants or occupants of the Building;

I. Tenant shall submit to Owner detailed plans and specifications stamped by
Tenant’s architect (including layout, architectural, mechanical and structural
drawings) for each proposed Alteration, subject to the terms and conditions of
Subsection X of this Section 3.01 and shall not commence any such Alteration
without first obtaining Owner’s approval of such plans and specifications, which
approval shall not be unreasonably withheld with respect to Alterations to which
Owner’s consent is not required or to which Owner has agreed hereunder to not
unreasonably withhold consent. If detailed plans and specifications (i) would
not, in accordance with good construction practice typically be prepared for
such proposed Qualified Non-Structural Alteration, (ii) are not prepared by or
on behalf of Tenant and (iii) are not required to be filed with any Governmental
Authority in connection with obtaining permits required to perform the same,
then in lieu of submitting detailed plans and specifications, and
notwithstanding the terms and conditions of this Subsection I, Tenant shall
submit detailed information (along with any existing more general plans or
drawings) to enable Owner to determine the nature and extent of the work
proposed to be performed. Following the completion of each Alteration, Tenant
shall submit to Owner a computerized “as built” drawing file for the Demised
Premises (or if the Demised Premises comprise more than one (1) floor, for each
floor of the Demised Premises being altered); such file will be in DXF format
and contain, on a separate layer, all ceiling-height partitions and doors within
the Demised Premises (or if the Demised Premises comprise more than one
(1) floor, within each floor of the Demised Premises being altered);

J. Prior to the commencement of each proposed Alteration, Tenant shall have
procured and paid for and exhibited to Owner, so far as the same may be required
from time to time, all permits, approvals and authorizations of all Governmental
Authorities (as defined in Section 6.01.) having or claiming jurisdiction;

K. Prior to the commencement of each proposed Alteration, Tenant shall furnish
to Owner duplicate original policies of workmen’s compensation insurance
covering all persons to be employed in connection with such Alteration,
including those to be employed by all contractors and subcontractors, and of
comprehensive public liability insurance (including property damage coverage) in
which Owner, its agents, the holder of any Mortgage (as defined in
Section 7.01.) and any lessor under any Superior Lease (as defined in
Section 7.01.) shall be named as parties insured, which policies shall be issued
by companies, and shall be in form and amounts, satisfactory to Owner and shall
be maintained by Tenant until the completion of such Alteration;

L. In the event Owner or its agents employ any independent architect or engineer
to examine any plans or specifications submitted by Tenant to Owner in
connection with any proposed Alteration, Tenant agrees to pay to Owner a sum
equal to any reasonable fees incurred by Owner in connection therewith.

M. All fireproof wood test reports, electrical and air conditioning
certificates, and all other permits, approvals and certificates required by all
Governmental Authorities shall be timely obtained by Tenant and submitted to
Owner;

N. All Alterations, once commenced, shall be made promptly and in a good and
workmanlike manner;

 

5



--------------------------------------------------------------------------------

O. Notwithstanding Owner’s approval of plans and specifications for any
Alteration, all Alterations shall be made and performed in full compliance with
all Legal Requirements (as defined in Section 6.01.) and with all applicable
rules, orders, regulations and requirements of the New York Board of Fire
Underwriters and the New York Fire Insurance Rating Organization or any similar
body;

P. All Alterations shall be made and performed in accordance with the Building
Rules and Building Rules for Alterations;

Q. All materials and equipment to be installed, incorporated or located in the
Demised Premises as a result of all Alterations shall be new and first quality;

R. No materials or equipment shall be subject to any lien, encumbrance, chattel
mortgage or title retention or security agreement of any kind;

S. Tenant, before commencement of each Alteration costing in excess of
$100,000.00 per project, shall furnish to Owner a performance bond or other
security satisfactory to Owner, in an amount at least equal to the estimated
cost of such Alteration, guaranteeing the performance and payment thereof;

T. No Alterations, which are not part of a single Alteration project, shall be
commenced unless any preceding single Alteration project shall have been fully
paid for and proof of such payment furnished to Owner;

U. All Alterations in or to the electrical facilities in or serving the Demised
Premises shall be subject to the provisions of Subsection C(1) of Section 29.05
(relating to increases in the Fixed Rent);

V. Following the completion of each Alteration, Tenant, at Tenant’s expense,
shall obtain certificates of final approval of such Alteration required by any
Governmental Authority and shall furnish Owner with copies thereof; and

W. Tenant agrees that Tenant will not install, affix, add or paint in or on, nor
permit, any work of visual art (as defined in the Federal Visual Artists’ Rights
Act of 1990 or any successor law of similar import) or other Alteration to be
installed in or on, or affixed, added to, or painted on, the interior or
exterior of the Demised Premises, or any part thereof, including, but not
limited to, the walls, floors, ceilings, doors, windows, fixtures and on land
included as part of the Demised Premises, which work of visual art or other
Alteration would, under the provisions of the Federal Visual Artists’ Rights Act
of 1990, or any successor law of similar import, require the consent of the
author or artist of such work or Alteration before the same could be removed,
modified, destroyed or demolished.

X. No Owner consent (as set forth above) and no submission or review of plans
referred to in Subsection I above shall be required for performance by Tenant of
any Decoration, provided that such work is performed in compliance with the
requirements of this Article (except for Subsection I above). Tenant shall,
however, within a reasonable period of time prior to the commencement of the
performance of the Decoration, provide Owner with reasonably detailed
information setting forth the nature of the Decoration to be done, the
anticipated scheduling of the same, the parties performing such work and any
other information with respect to the performance of such Decoration which may
be reasonably requested by Owner.

Section 3.02. No Consent to Contractor/No Mechanics Lien: Nothing in this Lease
shall be deemed or construed in any way as constituting the consent or request
of Owner, express or implied, by inference or otherwise, to any contractor,
subcontractor, laborer or materialmen, for the performance of any labor or the
furnishing of any material for any specific Alteration to, or repair of, the
Demised Premises, the Building, or any part of either. Any mechanic’s or other
lien filed against the Demised Premises or the Building or the Real Property for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant or any person claiming through or under Tenant or based upon any act
or omission or alleged act or omission of Tenant or any such person shall be
discharged by Tenant, at Tenant’s sole cost and expense, within ten (10) days
after the filing of such lien.

 

6



--------------------------------------------------------------------------------

Section 3.03. Labor Harmony: Tenant shall not, at any time prior to or during
the Demised Term, directly or indirectly employ, or permit the employment of,
any contractor, mechanic or laborer in the Demised Premises, whether in
connection with any Alteration or otherwise, if such employment will interfere
or cause any conflict with other contractors, mechanics, or laborers engaged in
the construction, maintenance or operation of the Building by Owner, Tenant or
others. In the event of any such interference or conflict, Tenant, upon demand
of Owner, shall cause all contractors, mechanics or laborers causing such
interference or conflict to leave the Building immediately.

Section 3.04. Compliance with Fire Safety: Without in any way limiting the
generality of the provisions of Section 3.01, all Alterations shall be made and
performed in full compliance with all standards and practices adopted by Owner
for fire safety in the Building. No Alteration shall affect all or any part of
any Class E Fire Alarm and Communication system installed in the Demised
Premises, except that in connection with any such Alteration Tenant may relocate
certain components of such system, provided (i) such relocation shall be
performed in a manner first approved by Owner, (ii) the new location of any such
component shall be first approved by Owner, (iii) prior to any such relocation
Tenant shall submit to Owner detailed plans and specifications therefor which
shall be first approved by Owner and (iv) Owner shall have the election of
relocating such components either by itself or by its contractors, in which
event all reasonable expenses incurred by Owner shall be reimbursed by Tenant
upon demand of Owner, as additional rent.

Section 3.05. Sprinklers: A. In the event that Tenant performs any Alterations
in the Demised Premises, Tenant, as part of such Alterations, shall be required
to (x) install a sprinkler system in the Demised Premises to the extent not
theretofor installed and (y) make all modifications to any existing sprinkler
system necessary in connection with such Alterations, and in connection with the
foregoing the following provisions of this Section shall apply: (i) such
sprinkler system and/or modifications thereto shall comply with all applicable
laws, orders, rules and regulations; (ii) the supplying and installing of any
such sprinkler system and/or modifications thereto shall be made in accordance
with the provisions of this Lease, including but not limited to the provisions
of this Article and Article 6 and the type, brand, location and manner of
installation of such sprinkler system and/or modifications thereto shall be
subject to Owner’s prior approval; and (iii) Tenant shall make all repairs and
replacements, as and when necessary, to such sprinkler system including any
modifications thereto and any replacements thereof. Notwithstanding the
aforesaid provisions of this Section, Owner shall have the election of supplying
and installing such sprinkler system and/or modifications thereto either by
itself or by its agents or contractors, in which event all reasonable costs and
expenses actually incurred by Owner in connection with supplying and installing
such sprinkler system and/or modifications thereto and any repairs or
replacements of such sprinkler system as the same may be modified and any
replacements thereof made by Owner, at Owner’s election, shall be paid by Tenant
to Owner within thirty (30) days next following the rendition of a statement
thereof by Owner to Tenant. In addition to paying all costs and expenses in
connection with the supplying, installing and modifying of such sprinkler
system, Tenant shall pay to Owner, for each floor of the Building on which any
portion of the Demised Premises is located, a fee equal to Tenant’s pro rata
share of all of the costs and expenses incurred by Owner, if any, in supplying
and installing a “common sprinkler header” on such floor which pro rata share
shall be a fraction in which the numerator shall be the number of rentable
square feet of that portion of the Demised Premises located on such floor and
the denominator shall be the number of rentable square feet on such floor,
provided however, that notwithstanding anything contained in this Section to the
contrary, Owner shall have no obligation to install such “common sprinkler
header” on any floor of the Building which shall be entirely demised to Tenant.
Such fee shall be payable to Owner within thirty (30) days next following the
rendition of a statement thereof by Owner to Tenant. Notwithstanding anything
contained in this Lease to the contrary, such sprinkler system, or any
replacement thereof and any modifications and/or installations in connection
therewith, whether made by Tenant or Owner, shall upon expiration or sooner
termination of the Demised Term be deemed the property of Owner.

 

7



--------------------------------------------------------------------------------

B. Notwithstanding the terms and conditions of Subsection A above, the Demised
Premises initially leased on the Commencement Date shall contain a sprinkler
system. In addition, notwithstanding the terms and conditions of Subsection A
above, but subject to the terms and conditions of this Subsection B, with
respect to all periods prior to the date, if any, upon which Tenant shall
perform Alterations to, or Alterations which shall affect, the sprinkler system
in the Demised Premises (the “Pre-Alteration Period”), Owner, at Owner’s
expense, shall perform routine maintenance of, and shall repair and replace if
necessary, said sprinkler system and Tenant shall not be required to do the
same; provided, however, that from and after the date upon which Tenant shall
make any Alterations to, or Alterations which shall affect, the sprinkler system
in the Demised Premises, the foregoing provisions of this sentence shall no
longer be applicable with respect to the portion of sprinkler system affected by
such Alterations and Tenant shall have all of the obligations set forth in
Subsection A above with respect to the portion of sprinkler system affected by
such Alterations. In the event, however, that during the Pre-Alteration Period,
any maintenance, repairs or replacements to the sprinkler system shall be
necessitated or occasioned by the acts, omissions or negligence of Tenant or any
person claiming through or under Tenant or any of their servants, employees,
contractors, agents, visitors or licensees, or by the manner of use or occupancy
of the Demised Premises by Tenant or any such person, then Owner shall perform
the same at Tenant’s sole cost and expense and Tenant shall reimburse Owner for
the costs of the same within thirty (30) days after demand therefor, or, at
Owner’s election, Tenant shall perform such maintenance, repairs or replacement
at Tenant’s sole cost and expense. Owner shall also perform inspections of said
sprinkler system as and when required by Legal Requirements and Tenant shall
give Owner reasonable access to perform such repairs, replacements, maintenance
and inspections. Any such sprinkler system, and any replacements thereof,
whether made at Tenant’s expense or Owner’s expense, shall be deemed the
property of Owner.

Section 3.06. Asbestos or Asbestos Containing Material: A. In the event that, at
any time during the Demised Term, in connection with any Alterations proposed to
be performed by Tenant in the Demised Premises Tenant is unable to obtain a New
York City Department of Environmental Protection Form ACP5 dated 2/01 (or any
successor form), signed by a certified asbestos investigator, or any other form
or approval required by Federal, State, County or Municipal authorities,
indicating that said Alterations do not constitute an asbestos project, Owner
agrees, upon notice from Tenant to such effect, to perform such work as shall be
required to enable Tenant to obtain any such form or approval.

B. If any Legal Requirements (as defined in Section 6.01) require that any
asbestos or other asbestos containing material contained in or about the Demised
Premises be removed or dealt with in any particular manner, then it shall be
Owner’s obligation, at Owner’s expense, to remove or so deal with such asbestos
or other asbestos containing material in accordance with such Legal Requirements
(as defined in Section 6.01).

C. Notwithstanding the provisions of Subsections A and B of this Section, in the
event any work performed by Owner pursuant to the provisions of either or both
of such Subsections is in any way disturbed or damaged by Tenant or any person
claiming through or under Tenant, or asbestos or other asbestos containing
material is installed in the Demised Premises by or on behalf of Tenant, or any
person claiming through or under Tenant, Owner shall have no responsibility in
connection therewith and no obligation to perform any work with respect thereto,
but it shall be Tenant’s obligation, at Tenant’s expense, to (i) perform such
work as shall be required to enable Tenant to obtain any form or approval
referred to in Subsection A, and (ii) remove or so deal with such asbestos or
other asbestos containing material in accordance with all such Legal
Requirements (as defined in Section 6.01) referred to in Subsection B. Any work
required to be performed by Tenant pursuant to the provisions of the foregoing
sentence is referred to as the “Compliance Work”. In the event Tenant is
required to perform any Compliance Work then, notwithstanding anything to the
contrary contained in this Subsection C, Owner, at Owner’s election, shall have
the option to itself perform any Compliance Work and, in such event, Tenant
shall pay to Owner all of Owner’s costs in connection therewith within ten
(10) days next following the rendition of a statement thereof by Owner to
Tenant.

 

8



--------------------------------------------------------------------------------

D. Since current Legal Requirements state that no New York City Department of
Environmental Protection Form ACP-5 dated 2/01 (or any successor form) may be
issued without plans and specifications for the Alterations in question,
wherever in this Lease Owner has agreed to supply Tenant with a New York City
Department of Environmental Protection form ACP-5 dated 2/01 (or any successor
form), Owner’s obligation to supply such form shall be conditioned on the
requirement that Tenant has delivered to Owner such plans and specifications for
the Alterations in question to enable Owner to obtain such form.

Section 3.07. Dispute Resolution: Any dispute with respect to the reasonability
of any failure or refusal of Owner to grant its consent or approval to any
request for such consent or approval pursuant to the provisions of Section 3.01
with respect to which request Owner has agreed, in such Section not unreasonably
to withhold such consent or approval, shall be determined by arbitration in
accordance with the provisions of Article 36.

Section 3.08. Tenant’s Initial Work Including Air-Cooled A/C Unit: Owner
acknowledges that Tenant desires to perform, at Tenant’s sole cost and expense,
the Alterations described on Exhibit 3 attached hereto (“Tenant’s Initial
Work”). Owner has no conceptual objections to the performance of Tenant’s
Initial Work and therefore approves the same in concept, provided that such
approval shall not vitiate the terms and conditions of this Article 3 with
respect to such Alterations, including, without limitation Section 3.01I.
Accordingly, the details with respect to such work along with the performance
thereof shall be subject to Owner’s approval which shall be granted or withheld
in accordance with this Article 3 and shall be made and performed in accordance
with the provisions of this Lease including the provisions of Articles 3 and 6.
Owner agrees that Tenant’s Initial Work shall not constitute Specialty
Alterations (as hereinafter defined) which are required to be removed upon
expiration of the Demised Term or earlier termination of the Lease. In
furtherance of the foregoing with respect to the a/c unit referred to on Exhibit
3, Owner agrees that, subject to the terms and conditions of this Lease as
aforesaid, Tenant shall be permitted to install one (1) separate air-cooled air
conditioning unit to serve the Demised Premises (referred to as a “Supplemental
AC Unit”) and all necessary equipment for the operation of any such Supplemental
AC Unit (collectively, such equipment and any such Supplemental AC Unit are
referred to herein as the “Supplemental AC System”) to provide conditioned air
to the Demised Premises. In connection with the installation of such
Supplemental AC System, subject to the terms and conditions of this Lease,
including without limitation, Articles 3 and 6, Tenant may install a vent
through an exterior window in a location reasonably approved by Owner on the
north side of the Building to vent any such Supplemental AC System installed by
Tenant. Tenant shall, at Tenant’s sole cost and expense, maintain the
Supplemental AC System and make all repairs and replacements to the Supplemental
AC System and any replacements thereof as and when needed during the Demised
Term.

Section 3.09. Tenant’s Security System: Owner acknowledges that Tenant may
desire to install a card key system on the main entrance door to the Demised
Premises. Owner shall not unreasonably withhold consent to the installation by
Tenant in the Demised Premises of such system, provided that Tenant delivers a
copy of the key or other override mechanism necessary to unlock the same to
Owner, with it understood that Owner’s access to the Demised Premises shall be
subject to the terms and conditions of this Lease. Such installation shall be
subject to all of the terms and conditions of this Lease, including without
limitation, Articles 3 and 6 hereof.

ARTICLE 4

OWNERSHIP OF IMPROVEMENTS

Section 4.01. General Rights of Owner and Tenant: All appurtenances, fixtures,
improvements, additions and other property attached to or installed in the
Demised Premises, whether by Owner or Tenant or others, and whether at Owner’s
expense, or Tenant’s expense, or the joint expense of Owner and Tenant, shall be
and remain the property of Owner, except that any such Alterations, fixtures,
improvements, additions and other property installed at the sole expense of
Tenant with respect to which Tenant has not been granted any credit or allowance
by Owner, and which are removable without material damage to the Demised
Premises shall be and remain the property of Tenant and are referred to as
“Tenant’s Personal Property”. Any replacements of any property of Owner, whether
made at Tenant’s expense or otherwise, shall be and remain the property of
Owner.

 

9



--------------------------------------------------------------------------------

Tenant may, at Tenant’s option, (i) remove Tenant’s Personal Property from the
Demised Premises at any time during the Demised Term and (ii) lease and/or
finance any moveable equipment that is Tenant’s Personal Property. Owner shall
have no lien on Tenant’s Personal Property.

ARTICLE 5

REPAIRS

Section 5.01. Tenant’s Repair Obligations: Tenant shall take good care of the
Demised Premises (including, but not limited to, any Class E Fire Alarm and
Communication system and any sprinkler system installed therein and any
installations made or equipment installed therein as a result of any requirement
of New York City Local Law #16 of 1984 or any successor law or like import) and,
at Tenant’s sole cost and expense, shall make all repairs and replacements,
structural and otherwise, ordinary and extraordinary, foreseen and unforeseen as
and when needed to preserve the Demised Premises (including, but not limited to,
any Class E Fire Alarm and Communication system and any sprinkler system
installed therein and any installations made or equipment installed therein as a
result of any requirement of New York City Local Law #16 of 1984 or any
successor law of like import) in good and safe working order and in first class
repair and condition, except that Tenant shall not be required to make any
structural repairs or structural replacements to the Demised Premises unless
necessitated or occasioned by the acts, omissions or negligence of Tenant or any
person claiming through or under Tenant or any of their servants, employees,
contractors, agents, visitors or licensees, or by the manner of use or occupancy
of the Demised Premises by Tenant or any such person (in contradistinction to
the mere use or occupancy of the Demised Premises for general office use). For
the purposes of this Article, the installation, maintenance, repair and
replacement of a sprinkler system or any part thereof, or any work pertaining to
such sprinkler system, or any repairs or work involving asbestos or other
hazardous materials or involving compliance with Local Laws #5 of 1973, #16 of
1984, #58 of 1987 and the Americans With Disabilities Act and any successor laws
of like import shall be deemed to be non-structural repairs or replacements.
Without affecting Tenant’s obligations set forth in the preceding sentence,
Tenant, at Tenant’s sole cost and expense, shall also (i) make all repairs and
replacements, and perform all maintenance as and when necessary, to the lamps,
tubes, ballasts, and starters in the lighting fixtures installed in the Demised
Premises, (ii) make all repairs and replacements, as and when necessary, to
Tenant’s Personal Property and to any Alterations made or performed by or on
behalf of Tenant or any person claiming through or under Tenant, and (iii) if
the Demised Premises shall include any space on any ground, street, mezzanine or
basement floor in the Building, make all replacements, as and when necessary, to
all windows and plate and other glass in, on or about such space, and obtain and
maintain, throughout the Demised Term, plate glass insurance policies issued by
companies, and in form and amounts, reasonably satisfactory to Owner, in which
Owner, its agents and any lessor under any ground or underlying lease shall be
named as parties insured, and (iv) perform all maintenance and make all repairs
and replacements, as and when necessary, to any air conditioning equipment,
private elevators, escalators, conveyors or mechanical systems (other than the
Building’s standard equipment and systems) which may be installed in the Demised
Premises for the sole use of Tenant. However, the provisions of the foregoing
sentence shall not be deemed to give to Tenant any right to install air
conditioning equipment, elevators, escalators, conveyors or mechanical systems.
All repairs and replacements made by or on behalf of Tenant or any person
claiming through or under Tenant shall be made and performed in conformity with,
and subject to the provisions of Article 3 and shall be at least equal in
quality and class to the original work or installation. The necessity for, and
adequacy of, repairs and replacements pursuant to this Article 5 shall be
measured by the standard which is appropriate for first class office buildings
of similar construction and class in the Borough of Manhattan, City of New York.
Tenant’s obligations under this Section 5.01 shall be subject to the provisions
of Article 9 and the so-called “waiver of subrogation” provisions referred to
therein.

Section 5.02. Owner’s Repair Obligations and Class E Devices: A. Owner, at
Owner’s cost and expense, shall make (i) all structural repairs to the Demised
Premises as and when required, (ii) all repairs necessary to furnish the
elevator, plumbing, electrical, air conditioning, heating and ventilation
services required to be furnished by Owner to Tenant under the provisions of
Article 29, (iii) all necessary repairs to the public portions of the Building
which materially affect Tenant’s use and enjoyment of the Demised Premises, and

 

10



--------------------------------------------------------------------------------

(iv) and perform routine maintenance, if necessary, to the standpipe system and
control assembly of the Building sprinkler system (as described in
Section 3.05(B) of this Lease), except that Owner shall not be required to make
any of the repairs referred to in subdivision (i), (ii) or (iii) of this
sentence if Tenant is obligated to make such repairs pursuant to the provisions
of Section 5.0l. Notwithstanding the foregoing provisions of this Section, Owner
shall have no obligation to make any repairs unless and until specific notice of
the necessity therefor shall have been given by Tenant to Owner. Owner’s
obligations under this Section 5.02 shall be subject to the provisions of
Article 9 and the so-called “waiver of subrogation” provisions referred to
therein.

B. Notwithstanding the foregoing provisions of Section 5.01, Owner, at Owner’s
expense, shall perform routine maintenance of, and shall repair and replace if
necessary, any Class E devices installed in the Demised Premises which are
required by Legal Requirements (as defined herein) and any replacements thereof;
however, Tenant acknowledges that in the event there shall be a Class E
subsystem in the Demised Premises, Owner shall not be obligated to perform any
maintenance with respect to such subsystem or make any repairs or replacements
thereto, nor shall Owner be obligated to repair, replace or maintain any Class E
devices connected to such subsystem. Tenant further acknowledges that if any
repairs to or replacement of any Class E devices installed in the Demised
Premises is necessitated or occasioned by the acts, omissions or negligence of
Tenant or any person claiming through or under Tenant or any of their servants,
employees, contractors, agents, visitors or licensees, then Tenant shall perform
the same at Tenant’s sole cost and expense or, at Owner’s election, Owner shall
perform such repairs or replacement and Tenant shall reimburse Owner for the
reasonable, out-of-pocket costs of the same within thirty (30) days after demand
therefor. Owner shall perform inspections of the Class E devices installed in
the Demised Premises (other than those connected to any subsystem) as and when
required by Legal Requirements, and Tenant shall give Owner reasonable access to
perform such repairs, maintenance and inspections.

ARTICLE 6

COMPLIANCE WITH LAWS

Section 6.01. General Tenant Covenants: Tenant, at Tenant’s sole cost and
expense, shall comply with all Legal Requirements (hereinafter defined) which
shall impose any duty upon Owner or Tenant with respect to the Demised Premises
or the use or occupation thereof, including, but not limited to, the
installation of, modification to and/or maintenance of a sprinkler system to
serve the Demised Premises or any part thereof and any requirement that asbestos
or other hazardous material be removed or dealt with in any particular manner,
except that Tenant shall not be required to make any structural Alterations in
order so to comply unless such Alterations shall be necessitated or occasioned,
in whole or in part, by the acts, omissions, or negligence of Tenant or any
person claiming through or under Tenant, or any of their servants, employees,
contractors, agents, visitors or licensees, or by the manner of use or occupancy
of the Demised Premises by Tenant or any such person (in contradistinction to
the mere use or occupancy of the Demised Premises for general office use). For
all purposes of this Lease the term “Legal Requirements” shall mean all present
and future laws, codes, ordinances, statutes, requirements, orders and
regulations, ordinary and extraordinary, foreseen and unforeseen (including, but
not limited to, the New York State Energy Conservation Construction Code, New
York City Local Laws #5 of 1973, #16 of 1984 and #58 of 1987 and the Americans
with Disabilities Act, and any successor laws of like import) of any
Governmental Authority (hereinafter defined) and all directions, requirements,
orders and notices of violations thereof. For all purposes of this Lease, the
term “Governmental Authority” shall mean the United States of America, the State
of New York, the County of New York, the Borough of Manhattan, the City of New
York, any political subdivision thereof and any agency, department, commission,
board, bureau or instrumentality of any of the foregoing, now existing or
hereafter created, having jurisdiction over Owner, Tenant, this Lease or the
Real Property or any portion thereof. Any work or installations made or
performed by or on behalf of Tenant or any person claiming through or under
Tenant pursuant to the provisions of this Article shall be made in conformity
with, and subject to the provisions of Article 3. For the purposes of this
Article, the installation and maintenance of a sprinkler system or part thereof
or any work pertaining such sprinkler system or any requirement that any
asbestos or other hazardous material be removed or dealt with in any particular
manner or any Alterations required to comply with Local Law #5 of 1973, #16 of
1984,

 

11



--------------------------------------------------------------------------------

#58 of 1987 and the Americans With Disabilities Act and any successor laws of
like import shall be deemed to be a non-structural Alteration. Any work with
respect to a sprinkler system shall be made in conformity with the provisions of
Section 3.05. Compliance with any requirement regarding asbestos or other
asbestos containing material shall be made in conformity with the provisions of
Section 3.06. Notwithstanding the foregoing, Tenant’s obligations under this
Section 6.01 shall be subject to Owner’s obligations under Section 3.06.

Section 6.02. Tenant’s Compliance with Owner’s Fire Insurance: Tenant shall not
do anything, or permit anything to be done, in or about the Demised Premises
which shall (i) invalidate or be in conflict with the provisions of any fire
and/or other insurance policies covering the Building or any property located
therein, or (ii) result in a refusal by fire insurance companies of good
standing to insure the Building or any such property in amounts reasonably
satisfactory to Owner, or (iii) subject Owner to any liability or responsibility
for injury to any person or property by reason of any business operation being
conducted in the Demised Premises, or (iv) cause any increase in the fire
insurance rates applicable to the Building or property located therein at the
beginning of the Demised Term or at any time thereafter. To the extent required
by Section 6.01, Tenant, at Tenant’s expense, shall comply with all present and
future rules, orders, regulations and/or requirements of the New York Board of
Fire Underwriters and the New York Fire Insurance Rating Organization or any
similar body and the issuer of any insurance obtained by Owner covering the
Building and/or the Real Property, whether ordinary or extraordinary, foreseen
or unforeseen, including, but not limited to, the installation and maintenance
of, or any other work pertaining to, any a sprinkler system to serve the Demised
Premises or any part thereof, any requirement that asbestos or other hazardous
material introduced or disturbed by Tenant be removed or dealt with in any
particular manner and any requirement of New York City Local Law #5 of 1973, #16
of 1984, #58 of 1987 and the Americans With Disabilities Act or any successor
laws of like import. Notwithstanding the foregoing, Tenant’s obligations under
this Section 6.01 shall be subject to Owner’s obligations under Sections 3.05B
and 3.06.

Section 6.03. Fire Insurance Rates: In any action or proceeding wherein Owner
and Tenant are parties, a schedule or “make up” of rates applicable to the
Building or property located therein issued by the New York Fire Insurance
Rating Organization, or other similar body fixing such fire insurance rates,
shall be conclusive evidence of the facts therein stated and of the several
items and charges in the fire insurance rates then applicable to the Building or
property located therein.

ARTICLE 7

SUBORDINATION, ATTORNMENT, ETC.

Section 7.01. Lease Subordination: This Lease and all rights of Tenant under
this Lease are, and shall remain, unconditionally subject and subordinate in all
respects to all ground and underlying leases now or hereafter in effect
affecting the Real Property or any portion thereof, and to all mortgages which
may now or hereafter affect such leases or the Real Property, and to all
advances made or hereafter to be made under such mortgages, and to all renewals,
modifications, consolidations, correlations, replacements and extensions of, and
substitutions for, such leases and mortgages (such leases as above described are
referred to herein collectively as the “Superior Lease” and such mortgages as
above described are referred to herein collectively as the “Mortgage”). The
foregoing provisions of this Section shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall execute and deliver promptly any certificate or
other instrument which Owner, or any lessor under any Superior Lease, or any
holder of any Mortgage may reasonably request. If, in connection with obtaining
financing with respect to the Building, the Real Property, or the interest of
the lessee under any Superior Lease, any recognized lending institution shall
request reasonable modifications of this Lease as a condition of such financing,
Tenant covenants not unreasonably to withhold or delay its agreement to such
modifications, provided that such modifications do not materially increase the
obligations, or materially and adversely affect the rights, of Tenant under this
Lease. No act or failure to act on the part of Owner which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant’s obligations
hereunder or to terminate this Lease shall result in a release or termination of
such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Owner’s act or failure to act to the holder or
holders of any

 

12



--------------------------------------------------------------------------------

Mortgage and/or the lessor under any Superior Lease of whom Tenant has been
given written notice, specifying the act or failure to act on the part of Owner
which could or would give basis to Tenant’s rights; and (ii) the holder or
holders of such Mortgage and/or the lessors under any Superior Lease, after
receipt of such notice, have failed or refused to correct or cure the condition
complained of within a reasonable time thereafter, but nothing contained in this
sentence shall be deemed to impose any obligation on any such holder or lessor
to correct or cure any such condition. “Reasonable time” as used above means and
includes a reasonable time to obtain possession of the Building if any such
holder or lessor elects to do so (provided such holder or lessor institutes
proceedings to obtain possession within a reasonable time after notice from
Tenant pursuant to the foregoing provisions and conducts such proceedings with
reasonable diligence) and a reasonable time after so obtaining possession to
correct or cure the condition if such condition is determined to exist (provided
such holder or lessor commences said cure within ten (10) days after obtaining
possession and prosecutes the work required to cure with reasonable diligence).

Section 7.02. Tenant Attornment: If, at any time prior to the expiration of the
Demised Term, any Superior Lease under which Owner then shall be the lessee
shall terminate or be terminated for any reason, or the holder of any Mortgage
comes into possession of the Real Property or the Building or the estate created
by any Superior Lease by a receiver or otherwise, Tenant agrees, at the election
and upon demand of any owner of the Real Property, or of the holder of any
Mortgage so in possession, or of any lessor under any Superior Lease covering
the premises which include the Demised Premises, to attorn, from time to time,
to any such owner, holder, or lessor, upon the then executory terms and
conditions of this Lease, for the remainder of the term originally demised in
this Lease, provided that such owner, holder or lessor, as the case may be,
shall then be entitled to possession of the Demised Premises. The provisions of
this Section shall enure to the benefit of any such owner, holder, or lessor,
shall apply notwithstanding that, as a matter of law, this Lease may terminate
upon the termination of any Superior Lease, shall be self-operative upon any
such demand, and no further instrument shall be required to give effect to said
provisions. Tenant, however, upon demand of any such owner, holder, or lessor,
agrees to execute, from time to time, instruments in confirmation of the
foregoing provisions of this Section, reasonably satisfactory to any such owner,
holder, or lessor, acknowledging such attornment and setting forth the terms and
conditions of its tenancy. Nothing contained in this Section shall be construed
to impair any right otherwise exercisable by any such owner, holder, or lessor.
Notwithstanding anything to the contrary set forth in this Article no such
owner, holder or lessor shall be bound by (i) any payment of any installment of
Fixed Rent or increases therein or any additional rent which may have been made
more than thirty (30) days before the due date of such installment (except
prepayments in the nature of security for the performance of Tenant’s
obligations under this Lease), or (ii) any amendment or modification to this
Lease which is made without its consent, except for any amendment or
modification for which such holder’s or lessor’s consent is not required under
the applicable Mortgage or Superior Lease.

Section 7.03. Tenant Estoppel Certificate: From time to time, within ten
(10) days next following Owner’s request, Tenant shall deliver to Owner a
written statement executed and acknowledged by Tenant, in form satisfactory to
Owner, (i) stating that this Lease is then in full force and effect and has not
been modified (or if modified, setting forth the specific nature of all
modifications), and (ii) setting forth the date to which the Fixed Rent has been
paid, and (iii) stating whether or not, to the knowledge of Tenant, Owner is in
default under this Lease, and, if Owner is in default, setting forth the
specific nature of all such defaults and (iv) stating that Tenant has accepted
and occupied the Demised Premises and all improvements required to be made by
Owner pursuant to the provisions of this Lease, have been made, if such be the
case. Tenant acknowledges that any statement delivered pursuant to this Section
may be relied upon by any purchaser or owner of the Building, or of the Real
Property, or any part thereof, or of Owner’s interest in the Building or the
Real Property or any Superior Lease, or by the holder of any Mortgage, or by any
assignee of the holder of any Mortgage, or by any lessor under any Superior
Lease.

Section 7.04. Owner Assignment of Lease and Rents: If Owner assigns its interest
in this Lease, or the rents payable hereunder, to the holder of any Mortgage or
the lessor under any Superior Lease, whether the assignment shall be conditional
in nature or otherwise, Tenant agrees that (a) the execution thereof by Owner
and the acceptance by such holder or lessor shall not be deemed an assumption by
such holder or lessor of any of the obligations of the Owner under this Lease
unless such holder or lessor shall, by written notice sent to Tenant,

 

13



--------------------------------------------------------------------------------

specifically otherwise elect; and (b) except as aforesaid, such holder or lessor
shall be treated as having assumed Owner’s obligations hereunder only upon the
foreclosure of such holder’s Mortgage or the termination of such lessor’s
Superior Lease and the taking of possession of the Demised Premises by such
holder or lessor, as the case may be.

ARTICLE 8

PROPERTY LOSS, ETC.

Section 8.01. Any Building employee to whom any property shall be entrusted by
or on behalf of Tenant shall be deemed to be acting as Tenant’s agent with
respect to such property and neither Owner nor Owner’s agents shall be liable
for any loss of or damage to any such property by theft or otherwise. Neither
(i) the performance by Owner, Tenant or others of any decorations, repairs,
alterations, additions or improvements in or to the Building or the Demised
Premises, nor (ii) the failure of Owner or others to make any such decorations,
repairs, alterations, additions or improvements, nor (iii) any damage to the
Demised Premises or to the property of Tenant, nor any injury to any persons,
caused by other tenants or persons in the Building, or by operations in the
construction of any private, public or quasi-public work, or by any other cause,
nor (iv) any latent defect in the Building or in the Demised Premises, nor
(v) any temporary closing or darkening of any windows of the Demised Premises
for any reason whatsoever including, but not limited to, Owner’s own acts, nor
any permanent darkening, closing, or bricking up of any such windows if required
by Legal Requirements or in connection with any construction on adjacent
property, nor (vi) any inconvenience or annoyance to Tenant or injury to or
interruption of Tenant’s business by reason of any of the events or occurrences
referred to in the foregoing subdivisions (i) through (v), shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Owner, or its agents, or any
lessor under any Superior Lease, other than such liability as may be imposed
upon Owner by law for Owner’s negligence or intentional misconduct or the
negligence or intentional misconduct of Owner’s agents, servants or employees in
the operation or maintenance of the Building or for the breach by Owner of any
express covenant of this Lease on Owner’s part to be performed. Tenant’s taking
possession of the Demised Premises shall be conclusive evidence, as against
Tenant, that, at the time such possession was so taken, the Demised Premises and
the Building were in good and satisfactory condition Owner’s Initial Work was
substantially completed. The terms and conditions of this Article 8 shall not
vitiate Tenant’s rights under Section 13.05.

ARTICLE 9

DESTRUCTION-FIRE OR OTHER CASUALTY

Section 9.01. Owner’s Repair Obligations: If the Demised Premises shall be
damaged by fire or other casualty and if Tenant shall give prompt notice to
Owner of such damage, Owner, at Owner’s expense, shall repair such damage
reasonably promptly under the cirumstances. However, Owner shall have no
obligation to repair any damage to, or to replace, Tenant’s Personal Property,
or any Alterations made to the Demised Premises by or on behalf of Tenant,
including without limitation, any of Tenant’s Alterations (whether or not paid
for in whole or in part with an Owner’s work contribution) or any of Owner’s
Initial Work (other than that portion of Owner’s Initial Work, if any, relating
to the core bathrooms located on the floor on which the Demised Premises is
located) or any other property or effects of Tenant (all of such Tenant’s
Personal Property, Alterations, Owner’s Initial Work and other property are
further collectively referred to as “Tenant’s Property Interest”). Except as
otherwise provided in Section 9.03, if the entire Demised Premises shall be
rendered untenantable by reason of any such damage, the Fixed Rent, including
the portion of Fixed Rent which is the Electrical Inclusion Factor, and the
escalation payments pursuant to Article 23, shall abate for the period from the
date of such damage to the date when such damage shall have been repaired, and
if only a part of the Demised Premises shall be so rendered untenantable, the
Fixed Rent, including the portion of Fixed Rent which is the Electrical
Inclusion Factor, and the escalation payments pursuant to Article 23, shall
abate for such period in the proportion which the area of the part of the

 

14



--------------------------------------------------------------------------------

Demised Premises so rendered untenantable bears to the total area of the Demised
Premises (except that with respect to any period(s) in which the Demised
Premises shall be comprised of spaces which are then leased at different per
square foot rental rates, then with respect to any such periods, the Fixed Rent,
including the portion of Fixed Rent which is the Electrical Inclusion Factor,
shall abate equitably for such period(s) on the basis of the area of the part of
the Demised Premises so rendered untenantable and the Fixed Rent applicable
thereto). However, if, prior to the date when all of such damage shall have been
repaired, any part of the Demised Premises so damaged shall be rendered
tenantable and shall be used or occupied by Tenant or any person or persons
claiming through or under Tenant, then the amount by which the Fixed Rent,
including the portion of Fixed Rent which is the Electrical Inclusion Factor,
and the escalation payments pursuant to Article 23, shall abate shall be
equitably apportioned for the period from the date of any such use or occupancy
to the date when all such damage shall have been repaired. Tenant hereby
expressly waives the provisions of Section 227 of the New York Real Property
Law, and of any successor law of like import then in force, and Tenant agrees
that the provisions of this Article shall govern and control in lieu thereof.
Notwithstanding the foregoing provisions of this Section, if, prior to or during
the Demised Term, (i) the Demised Premises shall be totally damaged or rendered
wholly untenantable by fire or other casualty, and if Owner shall decide not to
restore the Demised Premises, or (ii) the Building shall be so damaged by fire
or other casualty that, in Owner’s opinion, substantial alteration, demolition,
or reconstruction of the Building shall be required (whether or not the Demised
Premises shall have been damaged or rendered untenantable), then, in any of such
events, Owner, at Owner’s option, may give to Tenant, within ninety (90) days
after such fire or other casualty, a five (5) days’ notice of termination of
this Lease and, in the event such notice is given, this Lease and the Demised
Term shall come to an end and expire (whether or not said term shall have
commenced) upon the expiration of said five (5) days with the same effect as if
the date of expiration of said five (5) days were the Expiration Date, the Fixed
Rent shall be apportioned as of such date and any prepaid portion of Fixed Rent
for any period after such date shall be refunded by Owner to Tenant.

Section 9.02. Owner’s Subrogation Waiver Provisions: Owner has obtained and
shall attempt to maintain, throughout the Demised Term, in Owner’s fire and
property insurance policies covering the Building, provisions to the effect that
such policies shall not be invalidated should the insured waive, in writing,
prior to a loss, any or all right of recovery against any party for loss
occurring to the Building. In the event that at any time Owner’s fire insurance
carriers shall exact an additional premium for the inclusion of such or similar
provisions, Owner shall give Tenant notice thereof. In such event, if Tenant
agrees, in writing, to reimburse Owner for Tenant’s proportionate share of such
additional premium for the remainder of the Demised Term, Owner shall require
the inclusion of such or similar provisions by Owner’s fire insurance carriers.
Notwithstanding anything to the contrary in this Lease, as long as such or
similar provisions are included in Owner’s fire insurance policies then in
force, or if Owner fails to maintain insurance including such provisions,
although such provisions are available (or provided Tenant has agreed to pay its
proportionate share as aforesaid) under a standard all risk policy, Owner hereby
waives, regardless of the negligence of Tenant, (i) any obligation on the part
of Tenant to make repairs to the Demised Premises necessitated or occasioned by
fire or other casualty that is insurable under a standard all risk policy, and
(ii) any right of recovery against Tenant, any other permitted occupant of the
Demised Premises, and any of their servants, employees, agents or contractors,
for any loss occasioned by fire or other casualty which is an insured risk under
such policies. In the event that at any time Owner’s fire insurance carriers
shall not include such or similar provisions in Owner’s fire insurance policies,
the waivers set forth in the foregoing sentence shall, upon notice given by
Owner to Tenant, be deemed of no further force or effect.

Section 9.03. Tenant Negligence: Except to the extent expressly provided in
Section 9.02, nothing contained in this Lease shall relieve Tenant of any
liability to Owner or to its insurance carriers which Tenant may have under law
or the provisions of this Lease in connection with any damage to the Demised
Premises or the Building caused by fire or other casualty. Notwithstanding the
provisions of Section 9.01, if any such damage, occurring after any date when
the waivers set forth in Section 9.02 are no longer in force and effect, is due
to the fault or neglect of Tenant, any person claiming through or under Tenant,
or any of their servants, employees, agents, contractors, visitors or licensees,
then there shall be no abatement of Fixed Rent by reason of such damage.
Supplementing the provisions of Section 9.02, if any damage to the Demised
Premises or the Building by fire or other casualty occurring after any date when
the waivers set forth in Section 9.02 are no longer in force and effect, is due
to the fault or negligence of Tenant, any person claiming through or under
Tenant, or any of their servants,

 

15



--------------------------------------------------------------------------------

employees, agents, contractors, visitors or licensees, and if Owner shall have
rent insurance policies in force at that time covering the loss of Fixed Rent
for the Demised Premises, and if such policies shall not be affected by the
following provisions of this Section, then notwithstanding anything contained in
this Section 9.03 to the contrary, the Fixed Rent shall abate in accordance with
the provisions of Section 9.01, but only to the extent of any proceeds received
by Owner under such rent insurance policies with respect to the Demised Premises
and the Demised Term.

Section 9.04. Tenant Subrogation Waiver Provisions: Tenant acknowledges that it
has been advised that Owner’s insurance policies do not cover Tenant’s Property
Interest; accordingly, it shall be Tenant’s obligation to obtain and maintain
insurance covering Tenant’s Property Interest and loss of profits including, but
not limited to, water damage coverage and business interruption insurance.
Tenant shall attempt to obtain and maintain, throughout the Demised Term, in
Tenant’s fire and other property insurance policies covering Tenant’s Property
Interest, and Tenant’s use and occupancy of the Demised Premises, and/or
Tenant’s profits (and shall cause any other permitted occupants of the Demised
Premises to attempt to obtain and maintain, in similar policies), provisions to
the effect that such policies shall not be invalidated should the insured waive,
in writing, prior to a loss, any or all right of recovery against any party for
loss occasioned by fire or other casualty which is an insured risk under such
policies. In the event that at any time the fire insurance carriers issuing such
policies shall exact an additional premium for the inclusion of such or similar
provisions, Tenant shall give Owner notice thereof. In such event, if Owner
agrees, in writing, to reimburse Tenant or any person claiming through or under
Tenant, as the case may be, for its proportionate share of such additional
premium for the remainder of the Demised Term, Tenant shall require the
inclusion of such or similar provisions by such insurance carriers.
Notwithstanding anything to the contrary in this Lease, as long as such or
similar provisions are included in such insurance policies then in force, or if
Tenant fails to maintain insurance including such provisions, although such
provisions are available (or provided Owner has agreed to pay its proportionate
share as aforesaid) under a standard all risk policy, Tenant hereby waives (and
agrees to cause any other permitted occupants of the Demised Premises to execute
and deliver to Owner written instruments waiving), regardless of the negligence
of Owner, any right of recovery against Owner, any lessors under any Superior
Leases, the holders of any Mortgage, and all other tenants or occupants of the
Building, and any servants, employees, agents or contractors of Owner, or of any
such lessor or holder or of any such other tenants or occupants, for any loss
occasioned by fire or other casualty which is insurable under such policies. In
the event that at any time such insurance carriers shall not include such or
similar provisions in any such insurance policy, the waiver set forth in the
foregoing sentence (or in any written instrument executed by any other permitted
occupant of the Demised Premises) shall, upon notice given by Tenant to Owner,
be deemed of no further force or effect with respect to any insured risks under
such policy from and after the giving of such notice. During any period while
any such waiver of right of recovery is in effect, Tenant, or any other
permitted occupant of the Demised Premises, as the case may be, shall look
solely to the proceeds of such policies to compensate Tenant or such other
permitted occupant for any loss occasioned by fire or other casualty which is an
insured risk under such policies.

Section 9.05. Tenant’s Right to Terminate: A. Supplementing the provisions of
Section 9.01, in the event (a) the Demised Premises or Building shall be damaged
by fire or other casualty and Tenant shall be unable to use the Demised Premises
as a result of such damage and (b) Owner shall not exercise the right to
terminate this Lease in accordance with the provisions of Section 9.01 and
shall, accordingly, be obligated to repair any such damage, then, if such damage
is not repaired within the Casualty Restoration Period (as defined herein),
Tenant shall have the following options:

(i) to give to Owner, within ten (10) days next following the expiration of the
Casualty Restoration Period, a five (5) days’ notice of termination of this
Lease, or

(ii) to extend the Casualty Restoration Period for a further period of six
(6) months by notice given to Owner within ten (10) days after the expiration of
the initial Casualty Restoration Period. In the event Tenant shall have given
such notice to Owner extending the initial Casualty Restoration Period and if
such damage shall not have been repaired by Owner within any extended Casualty
Restoration Period, Tenant shall have the options to (a) further extend the
Casualty Restoration Period for further successive periods of six (6) months, by
notice given to Owner within ten (10) days after the expiration of any extended
Casualty Restoration Period or (b) to give Owner, within ten (10) days after the
expiration of any such extended Casualty Restoration Period a five (5) days’
notice of termination of this Lease.

 

16



--------------------------------------------------------------------------------

The term “Casualty Restoration Period” shall mean two (2) years after the date
of such fire or other casualty.

B. Notwithstanding anything to the contrary contained in the provisions of
Subsection A of this Section 9.05, in the event (a) the Demised Premises or
Building shall be damaged by fire or other casualty and Tenant shall be unable
to use the Demised Premises as a result of such damage and (b) Owner shall not
exercise the right to terminate this Lease in accordance with the provisions of
Section 9.01, and (c) Owner, in Owner’s opinion, shall determine that the repair
of such damage to the Demised Premises or Building will reasonably require a
period longer than two (2) years, Owner may within one hundred twenty (120) days
after the date of such fire or casualty, give a notice to Tenant extending the
initial Casualty Restoration Period to the date upon which Owner estimates that
such repair to the Demised Premises or Building shall be completed. In the event
Owner shall give such a notice under this Subsection B, then, the initial
Casualty Restoration Period set forth in Paragraph A of this Section 9.05, shall
be so extended and (b) Tenant shall have the further option to give to Owner a
five (5) days’ notice of termination of this Lease within ten (10) days next
following the giving of such notice under this Subsection B by Owner to Tenant
extending the initial Casualty Restoration Period.

C. Time is of the essence with respect to the giving by Tenant to Owner of any
notice in accordance with the provisions of Subsections A and B of this
Section 9.05 and in the event that Tenant shall fail to give any such notice
within the time periods set forth therein, Tenant shall be deemed to have given
to Owner a notice pursuant to subdivision (ii) of Subsection A of this
Section 9.05 extending the Casualty Restoration Period provided, however, that
any five (5) days’ notice of termination given by Tenant pursuant to the
provisions of Subsection A or B of this Section 9.05 beyond the ten (10) day
period provided therein shall be void and of no force and effect.

D. In the event that Tenant shall give to Owner within the applicable time
periods set forth in the foregoing provisions of this Section a five (5) days’
notice of termination of this Lease, this Lease and the Demised Term shall come
to an end and expire upon the expiration of said five (5) days with the same
effect as if the date of expiration of said five (5) days were the Expiration
Date, the Fixed Rent and all increases thereof shall be apportioned as of such
date, and any prepaid portion of Fixed Rent and increases thereof for any period
after such date shall be refunded by Owner to Tenant.

E. Nothing contained in the foregoing provisions of this Section 9.05 shall be
deemed to affect the rights of Owner to give to Tenant a five (5) days’ notice
of termination of this Lease in accordance with the provisions of Subdivision
(i) of the last sentence of Section 9.01 and the provisions of Subdivision
(ii) of the last sentence of Section 9.01.

Section 9.06. Damage at the End of the Demised Term: Owner agrees that in the
event that the Demised Premises shall be rendered wholly untenantable by reason
of total damage occurring in the Demised Premises during the last year of the
Demised Term by fire or other casualty, then Tenant, at Tenant’s option, and as
Tenant’s sole remedy with respect thereto, may give to Owner, within ten
(10) days after the date of such damage a five (5) days’ notice of termination
of this Lease and in the event such notice is given in accordance with the
foregoing provisions of this sentence, this Lease and the Demised Term shall
come to any end and expire upon the expiration of said five (5) days as if such
date of expiration were the Expiration Date, and the Fixed Rent shall be
apportioned as of such date and any prepaid portion of Fixed Rent for any period
after such date shall be refunded by Owner to Tenant.

 

17



--------------------------------------------------------------------------------

ARTICLE 10

EMINENT DOMAIN

Section 10.01. Taking of the Demised Premises: If the whole of the Demised
Premises shall be acquired for any public or quasi-public use or purpose,
whether by condemnation or by deed in lieu of condemnation, this Lease and the
Demised Term shall end as of the date of the vesting of title with the same
effect as if said date were the Expiration Date. If only a part of the Demised
Premises shall be so acquired or condemned then, except as otherwise provided in
this Section, this Lease and the Demised Term shall continue in force and effect
but, from and after the date of the vesting of title, the Fixed Rent shall be
reduced in the proportion which the area of the part of the Demised Premises so
acquired or condemned bears to the total area of the Demised Premises
immediately prior to such acquisition or condemnation (except that with respect
to any period(s) in which the Demised Premises shall be, or would have been,
absent such acquisition or condemnation, comprised of spaces which are or would
be then leased at different per square foot rental rates, then with respect to
any such periods, the Fixed Rent shall be reduced equitably on the basis of the
area of the Demised Premises so condemned and the Fixed Rent applicable
thereto). If only a part of the Real Property shall be so acquired or condemned,
then (i) whether or not the Demised Premises shall be affected thereby, Owner,
at Owner’s option, may give to Tenant, within sixty (60) days next following the
date upon which Owner shall have received notice of vesting of title, a five
(5) days’ notice of termination of this Lease, and (ii) if the part of the Real
Property so acquired or condemned shall contain more than ten (10%) percent of
the total area of the Demised Premises immediately prior to such acquisition or
condemnation, or if, by reason of such acquisition or condemnation, Tenant no
longer has reasonable means of access to the Demised Premises, Tenant, at
Tenant’s option, may give to Owner, within sixty (60) days next following the
date upon which Tenant shall have received notice of vesting of title, a five
(5) days’ notice of termination of this Lease. In the event any such five
(5) days’ notice of termination is given, by Owner or Tenant, this Lease and the
Demised Term shall come to an end and expire upon the expiration of said five
(5) days with the same effect as if the date of expiration of said five (5) days
were the Expiration Date. If a part of the Demised Premises shall be so acquired
or condemned and this Lease and the Demised Term shall not be terminated
pursuant to the foregoing provisions of this Section, Owner, at Owner’s expense,
shall restore that part of the Demised Premises not so acquired or condemned to
a self-contained rental unit. In the event of any termination of this Lease and
the Demised Term pursuant to the provisions of this Section, the Fixed Rent
shall be apportioned as of the date of such termination and any prepaid portion
of Fixed Rent for any period after such date shall be refunded by Owner to
Tenant.

Section 10.02. Condemnation Award or Claims: In the event of any such
acquisition or condemnation of all or any part of the Real Property, Owner shall
be entitled to receive the entire award for any such acquisition or
condemnation, Tenant shall have no claim against Owner or the condemning
authority for the value of any unexpired portion of the Demised Term and Tenant
hereby expressly assigns to Owner all of its right in and to any such award.
Nothing contained in this Section shall be deemed to prevent Tenant from making
a claim in any condemnation proceedings for the value of any items of Tenant’s
Personal Property which are compensable, in law, as trade fixtures, or provided
that such claim is authorized by law and will not in any way diminish the award
to which Owner would be entitled if no such claim were made, for Tenant’s
relocation and moving expenses.

ARTICLE 11

ASSIGNMENT AND SUBLETTING

Section 11.01. General Covenant: Tenant, for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns,
covenants that, without the prior consent of Owner in each instance, it shall
not (i) assign (whether by merger, consolidation or otherwise, except as
otherwise provided herein), mortgage or encumber its interest in this Lease, in
whole or in part, or (ii) sublet, or permit the subletting of, the Demised
Premises or any part thereof, or (iii) permit the Demised Premises or any part
thereof to be occupied, or used for desk space, mailing privileges or otherwise,
by any person other than Tenant. The sale, pledge, transfer or other alienation
of (a) any of the issued and outstanding capital stock of any corporate Tenant
(unless such stock is publicly traded on a recognized security exchange or
over-the counter market) or (b) a controlling interest in any

 

18



--------------------------------------------------------------------------------

partnership, limited liability company or joint venture or other business entity
comprising Tenant, however accomplished, directly or indirectly and whether in a
single transaction or in a series of related and/or unrelated transactions,
shall be deemed for the purposes of this Section as an assignment of this Lease
which shall require the prior consent of Owner in each instance. The term
“controlling” shall have the same meaning as the term “control” as described in
Section 11.06.

Section 11.02. Owner’s Rights Upon Assignment: If Tenant’s interest in this
Lease is assigned, whether or not in violation of the provisions of this
Article, Owner may collect rent from the assignee; if the Demised Premises or
any part thereof are sublet to, or occupied by, or used by, any person other
than Tenant, whether or not in violation of this Article, Owner, after default
by Tenant under this Lease, may collect rent from the subtenant, user or
occupant. In either case, Owner shall apply the net amount collected to the
rents reserved in this Lease, but neither any such assignment, subletting,
occupancy, or use, whether with or without Owner’s prior consent, nor any such
collection or application, shall be deemed a waiver of any term, covenant or
condition of this Lease or the acceptance by Owner of such assignee, subtenant,
occupant or user as tenant. The consent by Owner to any assignment, subletting,
occupancy or use shall not relieve Tenant from its obligation to obtain the
express prior consent of Owner to any further assignment, subletting, occupancy
or use. If this Lease is assigned to any person or entity pursuant to any
proceeding of the type referred to in Subsections 16.01(c) and 16.01(d), any and
all monies or other consideration payable or otherwise to be delivered in
connection with such assignment shall be paid or delivered to Owner, shall be
and remain the exclusive property of Owner and shall not constitute property of
Tenant or of the estate of Tenant within the meaning of any proceeding of the
type referred to in Subsections 16.01(c) and 16.01(d). Any and all monies or
other considerations constituting Owner’s property under the preceding sentence
not paid or delivered to Owner shall be held in trust for the benefit of Owner
and shall be promptly paid to or turned over to Owner. Any person or entity to
which this Lease is assigned pursuant to any proceeding of the type referred to
in Subsections 16.01(c) and 16.01(d) shall be deemed without further act or deed
to have assumed all of the obligations arising under this Lease on and after the
date of such assignment. Any such assignee shall execute and deliver to Owner
upon demand an instrument confirming such assumption. The listing of any name
other than that of Tenant on any door of the Demised Premises or on any
directory or in any elevator in the Building, or otherwise, shall not operate to
vest in the person so named any right or interest in this Lease or in the
Demised Premises, or the Building, or be deemed to constitute, or serve as a
substitute for, any prior consent of Owner required under this Article, and it
is understood that any such listing shall constitute a privilege extended by
Owner which shall be revocable at Owner’s will by notice to Tenant. Tenant
agrees to pay to Owner reasonable counsel fees incurred by Owner in connection
with any proposed assignment of Tenant’s interest in this Lease or any proposed
subletting of the Demised Premises or any part thereof. Neither any assignment
of Tenant’s interest in this Lease nor any subletting, occupancy or use of the
Demised Premises or any part thereof by any person other than Tenant, nor any
collection of rent by Owner from any person other than Tenant as provided in
this Section, nor any application of any such rent as provided in this Section
shall, in any circumstances, relieve Tenant of its obligation fully to observe
and perform the terms, covenants and conditions of this Lease on Tenant’s part
to be observed or performed.

Section 11.03. Sublet Rights: A. (1) As long as Tenant is not in default under
(x) any of the non-monetary terms, covenants or conditions of this Lease on
Tenant’s part to be observed or performed beyond the applicable notice and cure
periods set forth in this Lease or (y) under the monetary terms, covenants or
conditions of this Lease on Tenant’s part to be observed or performed, Owner
agrees not to unreasonably withhold Owner’s prior consent to a subletting by
Tenant of the entire Demised Premises to one (1) subtenant for undivided
occupancy by such subtenant, for the use expressly permitted in this Lease.

(2) Without Owner’s prior consent, Tenant shall not (a) negotiate or enter into
a proposed subletting with any tenant, subtenant or occupant of any space in the
Building or (b) publicly list or otherwise publicly advertise the Demised
Premises or any part thereof for subletting at a rental lower than the rental at
which the Owner is then offering to rent comparable space in the Building.

(3) At least thirty (30) days prior to any proposed subletting, Tenant shall
submit to Owner a statement (the “Proposed Sublet Statement”) containing the
name and address of the proposed subtenant, the nature of the proposed
subtenant’s business and its current financial status, if such status is
obtained by Tenant, and all of the principal terms and conditions of the
proposed subletting including, but not limited to, the proposed commencement and
expiration dates of the term thereof.

 

19



--------------------------------------------------------------------------------

(4) Owner may withhold consent to a proposed subletting if, (a) in Owner’s
reasonable judgment, the occupancy of the proposed subtenant will tend to impair
the character or dignity of the Building or impose any additional material
burden upon Owner in the operation of the Building, (b) the proposed subtenant
shall be a person or entity with whom Owner is then negotiating or discussing to
lease space in the Building, or (c) Owner shall have any other reasonable
objection to such subletting.

(5) In the event of any dispute between Owner and Tenant as to the
reasonableness of Owner’s failure or refusal to consent to any subletting, such
dispute shall be submitted to arbitration in accordance with the provisions of
Article 36.

(6) Any Sublease consented to by Owner must conform to the information contained
in the Proposed Sublet Statement and shall expressly provide that (a) the
subtenant shall obtain the provisions in its insurance policies to the effect
that such policies shall not be invalidated should the insured waive, in
writing, prior to a loss, any or all right of recovery against any party for
loss occasioned by fire or other casualty which is an insured risk under such
policies, as set forth in Section 9.04, and (b) in the event of the termination,
re-entry or dispossess of Tenant by Owner under this Lease, Owner may, at its
option, take over all of the right, title and interest of Tenant, as sublessor
under the sublease, and such subtenant shall, at Owner’s option, attorn to Owner
pursuant to the then executory provisions of such sublease, except that Owner
shall not (i) be liable for any previous act or omission of Tenant under such
sublease, (ii) be subject to any offset which accrued to such subtenant against
Tenant, (iii) be bound by any previous modification of such sublease or by any
previous prepayment of more than one month’s rent unless such modification or
prepayment was previously approved by Owner, (iv) be bound by any covenant to
undertake or complete any construction of the premises, or any portion thereof,
demised by such sublease and (v) be bound by any obligation to make any payment
to or on behalf of the subtenant, except for services, repairs, maintenance and
restoration provided for under the sublease to be performed after the date of
such termination, re-entry or dispossess by Owner under this Lease and to which
Owner is expressly required to perform under this Lease with respect to the
subleased space at Owner’s expense, it being expressly understood, however, that
Owner shall not be bound by any obligation to make payment to or on behalf of a
subtenant with respect to construction performed by or on behalf of such
subtenant in the subleased premises. Tenant shall reimburse Owner on demand for
any reasonable costs or expense that may be incurred by Owner’s review of any
Proposed Sublet Statement or in connection with any sublease consented to by
Owner, including, without limitation, any reasonable processing fee, reasonable
attorneys’ fees and disbursements and the reasonable costs of making
investigations as to the acceptability of the proposed subtenant.

B. Notwithstanding the foregoing provisions of this Section 11.03, Owner shall
have the following rights with respect to each proposed subletting by Tenant:

(1) in the event Tenant proposes to sublet the Demised Premises, whether or not
such subletting is for all or substantially all of the remainder of the Demised
Term, Owner, at Owner’s option, may give to Tenant, within thirty (30) days
after the submission by Tenant to Owner of the Proposed Sublet Statement, a
notice terminating this Lease on the date (referred to as the “Earlier
Termination Date”) immediately prior to the proposed commencement date of the
term of the proposed subletting, as set forth in the Proposed Sublet Statement,
and, in the event such notice is given, this Lease and the Demised Term shall
come to an end and expire on the Earlier Termination Date with the same effect
as if it were the Expiration Date, the Fixed Rent shall be apportioned as of
said Earlier Termination Date and any prepaid portion of Fixed Rent for any
period after such date shall be refunded by Owner to Tenant; or

(2) In the event Tenant proposes to sublet the Demised Premises for less than
substantially all of the remainder of the Demised Term, Owner, at Owner’s
option, may give to Tenant, within thirty (30) days after the submission by
Tenant to Owner, of the Proposed Sublet Statement required to be submitted in
connection with such proposed subletting, a notice electing to recapture the
Demised Premises during

 

20



--------------------------------------------------------------------------------

the period (referred to as the “Recapture Period”) commencing on the date
(referred to as “Recapture Date”) immediately prior to the proposed commencement
date of the term of the proposed subletting, as set forth in the Proposed Sublet
Statement, and ending on the proposed expiration date of the term of the
proposed subletting, as set forth in the Proposed Sublet Statement, and in the
event such notice is given the following shall apply:

(a) The Demised Premises shall be recaptured by Owner during the Recapture
Period;

(b) Tenant shall surrender the Demised Premises to Owner on or prior to the
Recapture Date in the same manner as if said Date were the Expiration Date;

(c) During the Recapture Period Tenant shall have no rights with respect to the
Demised Premises nor any obligations with respect to the Demised Premises,
including, but not limited to, any obligations to pay Fixed Rent or any
increases therein or any additional rent, and any prepaid portion of Fixed Rent
allocable to the Recapture Period shall be refunded by Owner to Tenant;

(d) There shall be an equitable apportionment of any increase in the Fixed Rent
pursuant to Article 23 for the Escalation Year and Tax Escalation Year (as
defined in Article 23) in which said Recapture Date shall occur;

(e) Upon the expiration of the Recapture Period, the Demised Premises, in its
then existing condition, shall be deemed restored to Tenant and Tenant shall
have all rights with respect to the Demised Premises which are set forth in this
Lease and all obligations with respect to the Demised Premises which are set
forth in this Lease, including, but not limited to, the obligations for the
payment of Fixed Rent and any increases therein and any additional rent (as they
would have been adjusted if Tenant occupied the Demised Premises during the
Recapture Period) during the period (referred to as the “Recapture Restoration
Period”) commencing on the date next following the expiration of the Recapture
Period and ending on the Expiration Date, except in the event that Owner is
unable to give Tenant possession of the Demised Premises at the expiration of
the Recapture Period by reason of the holding over or retention of possession of
any tenant or other occupant, in which event (x) the Recapture Restoration
Period shall not commence and the Demised Premises shall not be deemed available
for Tenant’s occupancy and Tenant shall not be required to comply with the
obligations of Tenant under this Lease until the date upon which Owner shall
give Tenant possession of the Demised Premises free of occupancies, (y) neither
the Expiration Date nor the validity of this Lease nor the obligations of Tenant
under this Lease shall be affected thereby, and (z) Tenant waives any rights to
rescind this Lease and to recover any damages which may result from the failure
by Owner to deliver possession of the Demised Premises at the end of the
Recapture Period; Owner agrees to institute, within thirty (30) days after the
expiration of the Recapture Period, possession proceedings against any tenants
and occupants who have not so vacated and surrendered all or any portions of the
Demised Premises and agrees to prosecute such proceedings with reasonable
diligence; and

(f) There shall be an equitable apportionment of any increase in the Fixed Rent
pursuant to Article 23 for the Escalation Year and Tax Escalation Year in which
the Recapture Restoration Period shall commence.

At the request of Owner, Tenant shall execute and deliver an instrument or
instruments, in form reasonably satisfactory to Owner and Tenant, setting forth
any modifications to this Lease contemplated in or resulting from the operation
of the foregoing provisions of this Subsection 11.03; however, neither Owner’s
failure to request any such instrument nor Tenant’s failure to execute or
deliver any such instrument shall vitiate the effect of the foregoing

 

21



--------------------------------------------------------------------------------

provisions of this Section. The failure by Owner to exercise any option under
this Section 11.03 with respect to any subletting shall not be deemed a waiver
of such option with respect to any extension of such subletting or any
subsequent subletting of the premises affected thereby or any other portion of
the Demised Premises, unless such extension is pursuant to a renewal option in a
sublease that was approved by Owner. Tenant shall indemnify Owner from all loss,
cost, liability, damage and expense, including, but not limited to, reasonable
counsel fees and disbursements, arising from any claims against Owner by any
broker or other person, for a brokerage commission or other similar compensation
in connection with any such proposed subletting, in the event (a) Owner shall
(i) fail or refuse to consent to any proposed subletting, or (ii) exercise any
of its options under this Section 11.03, or (b) any proposed subletting shall
fail to be consummated for any reason whatsoever.

C. Tenant agrees that (1) fifty percent (50%) of any Subletting Profit (as
hereinafter defined), and (2) any consideration paid to Tenant or any subtenant
or other person claiming through or under Tenant in connection with an
assignment of Tenant’s interest in this Lease or the interest of any subtenant
or other person claiming through or under Tenant under any sublease whether or
not such assignment shall be effected with court approval in a proceeding of the
types described in Subsection 16.01(c) or (d), or in any similar proceeding, or
otherwise, shall accrue to the benefit of Owner and not to the benefit of
Tenant, or of any subtenant or other person claiming through or under Tenant, or
of the creditors of Tenant or of any such subtenant or other person claiming
through or under Tenant. Accordingly, Tenant agrees that if Owner shall fail to
exercise its option to sooner terminate this Lease or its option to recapture
the Demised Premises in connection with any proposed subletting by Tenant, or if
any subtenant or other person claiming through or under Tenant shall sublet all
or any portion of the Demised Premises, Tenant shall pay to Owner a sum equal to
fifty percent (50%) of any Subletting Profit, as such term is hereinafter
defined. All rentals and other sums (including, but not limited to, sums payable
for the sale or rental of any fixtures, leasehold improvements, equipment,
furniture or other personal property, less, in the case of the sale thereof, the
then net unamortized [on a straight-line basis over the term of this Lease or,
in the event of a further subletting, over the term of the initial sublease, as
the case may be] cost thereof, which were provided and installed in the sublet
premises at the sole cost and expense of Tenant or such subtenant or other
person claiming through or under Tenant and for which no allowance or other
credit has been given by Owner) actually paid by any subtenant to Tenant or to
any subtenant or other person claiming through or under Tenant in connection
with any subletting in excess of the Fixed Rent then payable by Tenant to Owner
under this Lease are referred to, in the aggregate, as “Subletting Profit”; in
computing and paying any Subletting Profit there shall be first deducted from
the sums paid in excess of the rentals payable under this Lease or such portion
thereof, to the extent incurred by Tenant or any such subtenant or other person
claiming through or under Tenant, one single reasonable brokerage commission
(plus an override commission not to exceed one-half ( 1/2) of a single
reasonable brokerage commission), reasonable alteration costs to prepare the
space being sublet for such subletting (but not such amounts expended on
Tenant’s initial Alterations to prepare the Demised Premises for Tenant’s
initial occupancy), work contributions actually granted to such subtenant,
reasonable attorney’s fees, and reasonable rent abatements granted to any
subtenant. It is understood that if the free rent period granted subtenant is
not a commercially reasonable free rent period, Tenant shall be deemed to have
been paid, at the beginning of the term of the sublease, the amount by which the
free rent amount granted shall exceed a commercially reasonable free rent
amount. Owner and Tenant agree that if Tenant, or any subtenant or other person
claiming through or under Tenant, shall assign or have assigned its interest as
Tenant under this Lease or its interest as subtenant under any sublease as the
case may be, whether or not such assignment shall be effected with court
approval in a proceeding of the types described in Subsections 16.01(c) or (d),
or in any similar proceeding, or otherwise, Tenant shall pay to Owner a sum
equal to any consideration paid to Tenant or any subtenant or other person
claiming through or under Tenant for such assignment. All sums payable hereunder
to Tenant shall be paid to Owner as additional rent immediately upon such sums
being paid to Tenant and, if requested by Owner, Tenant shall promptly enter
into a written agreement with Owner setting forth the amount of such sums to be
paid to Owner, however, neither Owner’s failure to request the execution of such
agreement nor Tenant’s failure to execute such agreement shall vitiate the
provisions of this Section. For the purposes of this Section, a trustee,
receiver or other representative of the Tenant’s or any subtenant’s estate under
any federal or state bankruptcy act shall be deemed a person claiming through or
under Tenant.

 

22



--------------------------------------------------------------------------------

D. Neither Owner’s consent to any subletting nor anything contained in this
Section shall be deemed to grant to any subtenant or other person claiming
through or under Tenant the right to sublet all or any portion of the Demised
Premises or to permit the occupancy of all or any portion of the Demised
Premises by others. Neither any subtenant referred to in this Section nor its
heirs, distributees, executors, administrators, legal representatives,
successors nor assigns, without the prior consent of Owner in each instance,
shall (i) assign, whether by merger, consolidation or otherwise, mortgage or
encumber its interest in any sublease, in whole or in part, or (ii) sublet, or
permit the subletting of, that part of the Demised Premises affected by such
subletting or any portion thereof, or (iii) permit such part of the Demised
Premises affected by such subletting or any part thereof to be occupied or used
for desk space, mailing privileges or otherwise, by any person other than such
subtenant and any sublease shall provide that any violation of the foregoing
provisions of this sentence shall be an event of default thereunder. The sale,
pledge, transfer or other alienation of (a) any of the issued and outstanding
capital stock of any corporate subtenant (unless such stock is publicly traded
on any recognized security exchange or over-the-counter market) or (b) any
interest in any partnership or joint venture subtenant, however accomplished,
and whether in a single transaction or in a series of related or unrelated
transactions, shall be deemed for the purposes of this Section to be an
assignment of such sublease which shall require the prior consent of Owner in
each instance and any sublease shall so provide.

Section 11.04. Owner’s Rights Upon Lease Disaffirmance: A. In the event that, at
any time after Tenant may have assigned Tenant’s interest in this Lease, this
Lease shall be disaffirmed or rejected in any proceeding of the types described
in Subsections 16.01(c) and (d), or in any similar proceeding, or in the event
of termination of this Lease by reason of any such proceeding or by reason of
lapse of time following notice of termination given pursuant to Section 16.01
based upon any of the Events of Default set forth in said Subsections, Tenant,
upon request of Owner given within thirty (30) days next following any such
disaffirmance, rejection or termination (and actual notice thereof to Owner in
the event of a disaffirmance or rejection or in the event of termination other
than by act of Owner), shall (i) pay to Owner all Fixed Rent, additional rent
and other charges due and owing by the assignee to Owner under this Lease to and
including the date of such disaffirmance, rejection or termination, and (ii) as
“tenant”, enter into a new lease with Owner of the Demised Premises for a term
commencing on the effective date of such disaffirmance, rejection or termination
and ending on the Expiration Date unless sooner terminated as in such lease
provided, at the same Fixed Rent and then executory terms, covenants and
conditions as are contained in this Lease, except that (a) Tenant’s rights under
the new lease shall be subject to the possessory rights of the assignee under
this Lease and the possessory rights of any person claiming through or under
such assignee or by virtue of any statute or of any order of any court, and
(b) such new lease shall require all defaults existing under this Lease to be
cured by Tenant with due diligence, and (c) such new lease shall require Tenant
to pay all increases in the Fixed Rent reserved in this Lease which, had this
Lease not been so disaffirmed, rejected or terminated, would have accrued under
the provisions of Article 23 of this Lease after the date of such disaffirmance,
rejection or termination with respect to any period prior thereto. In the event
Tenant shall default in its obligation to enter into said new lease for a period
of ten (10) days next following Owner’s request therefor, then, in addition to
all other rights and remedies by reason of such default, either at law or in
equity, Owner shall have the same rights and remedies against Tenant as if
Tenant had entered into such new lease and such new lease had thereafter been
terminated as at the commencement date thereof by reason of Tenant’s default
thereunder. Nothing contained in this Section shall be deemed to grant to Tenant
any right to assign Tenant’s interest in this Lease.

B. If Tenant assumes this Lease in any proceeding of the types described in
Subsections 16.01(c) and (d), or in any similar proceeding and proposes to
assign the same pursuant to said proceeding to any person or entity who shall
have made a bona fide offer to accept an assignment of this Lease on terms
acceptable to the Tenant, then notice of such proposed assignment shall be given
to Owner by Tenant no later than twenty (20) days after receipt by Tenant of
such offer, but in any event no later than ten (10) days prior to the date that
Tenant shall make application to a court of competent jurisdiction for authority
and approval to enter into such assignment and assumption. Such notice shall set
forth (a) the name and address of such person, (b) all of the terms and
conditions of such offer, and (c) adequate assurance of future performance by
such person under the Lease, including, without limitation, the assurance
referred to in Section 365(b)(3) of the United States Bankruptcy Code or any
provisions in substitution thereof. Owner shall have the prior right and option,
to be exercised by notice to Tenant given at any time prior to the effective
date of such proposed assignment, to accept an assignment of this Lease upon the
same terms and conditions and for the same consideration, if any, as the bona
fide offer made by such person, less any brokerage commissions which would
otherwise be payable by Tenant out of the consideration to be paid by such
person in connection with the assignment of this Lease.

 

23



--------------------------------------------------------------------------------

C. The term “adequate assurance of future performance” as used in this Lease
shall mean that any proposed assignee shall, among other things, (a) deposit
with Owner on the assumption of this Lease the sum of nine (9) months of the
then Fixed Rent and increases therein pursuant to Article 23 as security for the
faithful performance and observance by such assignee of the terms and
obligations of this Lease, (b) furnish Owner with financial statements of such
assignee for the prior three (3) fiscal years, as finally determined after an
audit and certified as correct by a certified public accountant, which financial
statements shall show a net worth of at least six (6) times the Fixed Rent and
increases therein pursuant to Article 23 then payable for each of such three
(3) years, (c) grant to Owner a security interest in such property of the
proposed assigned as Owner shall deem necessary to provide adequate assurance of
the performance by such assignee of its obligations under the Lease.

Section 11.05. Merger/Consolidation/ Asset Sale: As long as Tenant is not in
default under (x) any of the non-monetary terms, covenants or conditions of this
Lease on Tenant’s part to be observed or performed beyond the applicable notice
and grace periods set forth in this Lease or (y) under any of the monetary
terms, covenants or conditions of this Lease on Tenant’s part to be observed or
performed, Tenant shall have the right, without the prior consent of Owner, to
assign Tenant’s interest in this Lease to any person, corporation, partnership,
or other business entity which is a successor of Tenant, either by (i) merger or
consolidation or (ii) the purchase of all or substantially all of the (x) assets
or stock, and (y) business and goodwill of Tenant, provided that said person,
corporation, partnership or other business entity which shall be Tenant
following such merger, consolidation or asset purchase or Tenant following the
transfer of stock, as the case may be, (the “Proposed Assignee”) shall have a
tangible net worth, as determined in accordance with generally accepted
accounting principles consistently applied following the consummation of such
transaction, at least equal to the greater of (x) that of Tenant named hereunder
as of the date of this Lease and (y) that of Tenant immediately prior to such
transaction (such required net worth, the “Required Net Worth”) and provided
further that such Proposed Assignee shall continue to operate the same business
conducted by Tenant in the Demised Premises immediately prior to the transaction
and the interest of Tenant in this Lease is not the sole or principal asset of
Tenant and such assignment shall be for a bone fide business purpose and shall
not be intended to circumvent the restrictions on assignment set forth in this
Lease. At the time of said proposed assignment, Tenant shall deliver to Owner
(i) the most recently compiled, reviewed or audited annual and quarterly
financial statements of the Proposed Assignee, and (ii) a reasonably detailed
statement of the financial condition of the aforesaid Proposed Assignee,
certified by an executive officer or principal or partner of Tenant or the
Proposed Assignee, which statement shall reflect the financial condition of the
aforesaid Proposed Assignee at that time after taking into account the
consummation of the assignment of this Lease and any other transactions related
thereto. Notwithstanding anything contained in this Section to the contrary,
such assignment shall not be valid if the Proposed Assignee shall not have a
tangible net worth following the consummation of such transaction at least equal
to the Required Net Worth or the interest of Tenant in this Lease is the sole or
principal asset of Tenant or such assignment is not made for a bona fide
business purpose. Furthermore, no such assignment in connection with an asset
sale shall be valid, unless, within ten (10) days after the execution thereof,
Tenant shall deliver to Owner (I) a duplicate original instrument of assignment
in form and substance reasonably satisfactory to Owner duly executed by Tenant,
acknowledged before a notary public, in which Tenant shall (a) waive all notices
of default given to the assignee and all other notices of every kind or
description, now or hereafter provided in this Lease, by statute or by rule of
law; (b) acknowledge that Tenant’s obligations with respect to this Lease shall
not be discharged, released or impaired by (i) such assignment; (ii) any
amendment or modification of this Lease (whether or not the obligations of
Tenant are increased thereby, provided that, if the Proposed Assignee is not an
affiliate or subsidiary of Tenant, then Tenant shall not be liable for such
increased obligations); (iii) any further assignment or transfer of the tenant’s
interest in this Lease; (iv) any exercise, non- exercise or waiver by Owner of
any right, remedy, power or privilege under or with respect to this Lease;
(v) any waiver, consent, extension, indulgence or other act or omission with
respect to any of the obligations of Tenant under this Lease; (vi) any act or
thing which, but for the provisions of such assignment, might be deemed a legal
or equitable discharge of a surety or assignor, to all of which Tenant shall
consent in advance; it being the purpose and intent of Owner and Tenant that the
obligations of Tenant hereunder as assignor shall be absolute and unconditional
under any and all circumstances; and (II) an instrument in form and substance
reasonably satisfactory to Owner,

 

24



--------------------------------------------------------------------------------

duly executed by the Proposed Assignee, acknowledged before a notary public, in
which such Proposed Assignee shall assume observance and performance of, and
agree to be personally bound by, all of the terms, covenants and conditions of
this Lease on Tenant’s part to be performed. In addition, no such assignment in
connection with a merger, consolidation or sale of stock or other equity
interests in Tenant shall be valid unless within ten (10) business days after
the consummation thereof, Tenant shall deliver to Owner (xx) a copy of the
certificate of merger or consolidation which was filed in the relevant
jurisdiction, in the event the assignment was in connection with a merger or
consolidation, or (yy) a statement identifying the purchaser(s) of the stock or
other equity interests in Tenant, in the event the assignment was in connection
with a sale of the stock or other equity interests in Tenant. In the event of
any dispute between Owner and Tenant as to the validity of any such assignment
such dispute shall be determined by arbitration in the City of New York in
accordance with the provisions of Section 36.01. Any such determination shall be
final and binding upon the parties whether or not a judgment shall be entered in
any court. If the determination of any such arbitration shall be adverse to
Owner, Owner, nevertheless, shall not be liable to Tenant and Tenant’s sole
remedy in such event shall be to have the proposed assignment deemed valid.

Section 11.06. Subsidiaries/Affiliates: A. As long as Tenant is not in default
under (x) any of the non-monetary terms, covenants or conditions of this Lease
on Tenant’s part to be observed or performed beyond the applicable notice and
grace periods set forth in this Lease or (y) under any of the monetary terms,
covenants or conditions of this Lease on Tenant’s part to be observed or
performed, Tenant shall have the right, without the prior consent of Owner, to
assign its interest in this Lease, for the use permitted in this Lease, to any
subsidiary or affiliate of Tenant, which is in the same business then conducted
by Tenant or in a technology related line of business consistent with that of a
tenant of first class office space in downtown Manhattan and only for such
period as it shall remain a subsidiary or affiliate of Tenant and in such type
of line of business. For the purposes of this Article: (a) a “subsidiary” of
Tenant shall mean any corporation, partnership or other business entity not less
than fifty-one (51%) percent of whose outstanding voting stock or other equity
interest at the time shall be owned by Tenant, and (b) an “affiliate” of Tenant
shall mean any corporation, partnership or other business entity which controls
or is controlled by, or is under common control with Tenant. For the purpose of
the definition of “affiliate” the word “control” (including, “controlled by” and
“under common control with”) as used with respect to any corporation,
partnership or other business entity, shall mean the possession of the power to
direct or cause the direction of the management and policies of such
corporation, partnership or other business entity, whether through the ownership
of voting securities or contract. No such assignment shall be valid or effective
unless, within ten (10) days after the execution thereof, Tenant shall deliver
to Owner all of the following: (I) a duplicate original instrument of
assignment, in form and substance satisfactory to Owner, duly executed by
Tenant, in which Tenant shall (a) waive all notices of default given to the
assignee, and all other notices of every kind or description now or hereafter
provided in this Lease, by statute or rule of law, and (b) acknowledge that
Tenant’s obligations with respect to this Lease shall not be discharged,
released or impaired by (i) such assignment, (ii) any amendment or modification
of this Lease, whether or not the obligations of Tenant are increased thereby,
(iii) any further assignment or transfer of Tenant’s interest in this Lease,
(iv) any exercise, non-exercise or waiver by Owner of any right, remedy, power
or privilege under or with respect to this Lease, (v) any waiver, consent,
extension, indulgence or other act or omission with respect to any other
obligations of Tenant under this Lease, (vi) any act or thing which, but for the
provisions of such assignment, might be deemed a legal or equitable discharge of
a surety or assignor, to all of which Tenant shall consent in advance, it being
the purpose and intent of Owner and Tenant that the obligations of Tenant
hereunder as assignor shall be absolute and unconditional under any and all
circumstances, and (II) an instrument, in form and substance reasonably
satisfactory to Owner, duly executed by the assignee, in which such assignee
shall assume the observance and performance of, and agree to be personally bound
by, all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

B. As long as Tenant is not in default under (x) any of the non-monetary terms,
covenants or conditions of this Lease on Tenant’s part to be observed or
performed beyond the applicable notice and grace periods set forth in this Lease
or (y) under any of the monetary terms, covenants or conditions of this Lease on
Tenant’s part to be observed or performed, Tenant shall have the right, without
the prior consent of Owner, to sublet to, or permit the use or occupancy of, all
or any part of the Demised Premises by any subsidiary or affiliate (as said
terms are defined in Subsection A above) of Tenant for the use permitted in this
Lease provided that such subsidiary

 

25



--------------------------------------------------------------------------------

or affiliate is in the same general line of business as the Tenant and only for
such period as it shall remain a subsidiary or affiliate of, and in the same
general line of business as, the Tenant. However, no such subletting shall be
valid unless, prior to the execution thereof, Tenant shall give notice to Owner
of the proposed subletting, and within ten (10) days prior the commencement of
said subletting, Tenant shall deliver to Owner an agreement, in form and
substance reasonably satisfactory to Owner, duly executed by Tenant and said
subtenant, in which said subtenant shall assume performance of and agree to be
personally bound by, all of the terms, covenants and conditions of this Lease
which are applicable to said subtenant and such subletting. Tenant shall give
prompt notice to Owner of any such use or occupancy of all or any part of the
Demised Premises and such use or occupancy shall be subject and subordinate to
all of the terms, covenants and conditions of this Lease. No such use or
occupancy shall operate to vest in the user or occupant any right or interest in
this Lease or, except as a subtenant claiming through Tenant, with respect to
the Demised Premises. For the purposes of determining the number of subtenants
or occupants in the Demised Premises pursuant to Section 11.03, the occupancy of
any such permitted subsidiary or affiliate of Tenant shall be deemed the
occupancy of Tenant and such subsidiary or affiliate shall not be counted as a
subtenant or occupant.

ARTICLE 12

EXISTING CONDITIONS/OWNER’S INITIAL WORK

Section 12.01. “As Is” but for Owner’s Initial Work: Tenant acknowledges that
Owner has made no representations to Tenant with respect to the condition of the
Demised Premises and Tenant agrees to accept possession of the Demised Premises
in the condition which shall exist on the Commencement Date “as is” and further
agrees that Owner shall have no obligation to perform any work or make any
installations in order to prepare the Demised Premises for Tenant’s occupancy
except as otherwise provided in Section 12.02 to the contrary. Notwithstanding
the forgoing, Owner shall deliver possession of the Premises to Tenant in
vacant, broom clean condition and with all Building systems in working order
with Owner’s Initial Work substantially complete in accordance with
Section 12.02.

Section 12.02. Owner’s Initial Work:

A. Owner shall cause the following work to be done in the Demised Premises
(referred to herein as “Owner’s Initial Work”):

1. Remove the so-called “dwarf partitions” and reception desk previously
installed in the Demised Premises;

2. Relamp any burned out light fixtures in the Demised Premises;

3. Replace any missing radiators or radiator covers;

4. Furnish and install any missing Building standard window blinds;

5. Paint the painted surfaces in the entire Demised Premises with a single coat
of paint, in flat finish, in colors previously selected by Tenant from Building
standard colors (but not more than one (1) color in any room or area); and

6. Carpet the Demised Premises, other than the so-called demolition room
referred to in Exhibit 3 as the “demo room”, with Building standard carpet in a
single color previously selected by Tenant from Building standard colors.

 

26



--------------------------------------------------------------------------------

B. Owner’s Initial Work required to be performed and made by Owner pursuant to
the provisions of this Section 12.02 shall be equal to standards adopted by
Owner for the Building and shall constitute a single, non-recurring obligation
on the part of Owner. Owner’s Initial Work shall be commenced reasonably
promptly after the execution and delivery of this Lease, performed with
reasonable diligence without any obligation, however, to employ contractors or
labor at overtime or other premium pay rates and shall be substantially
completed on or before the Commencement Date as determined in accordance with
the provisions of Section 1.02. In the event this Lease is renewed or extended
for a further term by agreement or operation of law, Owner’s obligation to
perform such work shall not apply to such renewal or extension.

C. Owner may enter the Demised Premises to perform unfinished details of the
foregoing work and installations, and entry by Owner, its agents, servants,
employees or contractors for such purpose shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Owner, or its agents, by reason of
inconvenience or annoyance to Tenant, or injury to, or interruption of Tenant’s
business or otherwise. Owner agrees, however, to perform said work with
reasonable diligence without any obligation, however, to employ contractors or
labor at overtime or other premium pay rates.

D. Tenant shall have the right to have Owner perform a walk-through with Tenant
on or about the Commencement Date (but not after Tenant shall have commenced
work in the Demised Premises), to determine whether there are any “punch list”
items remaining, and Owner shall reasonably promptly cause such “punch list”
items to be completed.

ARTICLE 13

ACCESS TO DEMISED PREMISES

Section 13.01. Owner’s Right to Enter: Owner and its agents shall have the
following rights in and about the Demised Premises: (i) to enter the Demised
Premises at all times to examine the Demised Premises or for any of the purposes
set forth in this Article or for the purpose of performing any obligation of
Owner under this Lease or exercising any right or remedy reserved to Owner in
this Lease, or complying with any Legal Requirement which Owner is obligated to
comply with hereunder, and if Tenant, its officers, partners, agents or
employees shall not be personally present or shall not open and permit an entry
into the Demised Premises at any time when such entry shall be necessary or
permissible, to use a master key or to forcibly enter the Demised Premises;
(ii) to erect, install, use and maintain pipes, ducts and conduits in and
through the Demised Premises; (iii) to exhibit the Demised Premises to others;
(iv) to make such decorations, repairs, alterations, improvements or additions,
or to perform such maintenance, including, but not limited to, the maintenance
of all heating, air conditioning, ventilating, elevator, plumbing, electrical,
telecommunication and other mechanical facilities, as Owner may deem necessary
or desirable; (v) to take all materials into and upon the Demised Premises that
may be required in connection with any such decorations, repairs, alterations,
improvements, additions or maintenance; and (vi) to alter, renovate and decorate
the Demised Premises at any time during the last three (3) months of the Demised
Term if Tenant shall have removed all or substantially all of Tenant’s property
from the Demised Premises and no subtenant is then occupying the Demised
Premises. The lessors under any Superior Lease and the holders of any Mortgage
shall have the right to enter the Demised Premises from time to time through
their respective employees, agents, representatives and architects to inspect
the same or to cure any default of Owner or Tenant relating thereto. Owner shall
have the right, from time to time, to change the name, number or designation by
which the Building is commonly known which right shall include, without
limitation, the right to name the Building after any tenant of the Building.

Section 13.02. Owner’s Reservation of Rights to Portions of the Building: All
parts (except surfaces facing the interior of the Demised Premises) of all
walls, windows and doors bounding the Demised Premises (including exterior
Building walls, core corridor walls, doors and entrances), all balconies,
terraces and roofs adjacent to the Demised Premises, all space in or adjacent to
the Demised Premises used for shafts, stacks,

 

27



--------------------------------------------------------------------------------

stairways, chutes, pipes, conduits, ducts, fan rooms, heating, air conditioning,
ventilating, plumbing, electrical, telecommunication and other mechanical
facilities, closets, service closets and other Building facilities, and the use
thereof, as well as access thereto through the Demised Premises for the purposes
of operation, maintenance, alteration and repair, are hereby reserved to Owner.
Owner also reserves the right at any time to change the arrangement or location
of entrances, passageways, doors, doorways, corridors, elevators, stairs,
toilets and other public parts of the Building, provided any such change does
not permanently and unreasonably obstruct Tenant’s access to the Demised
Premises. Nothing contained in this Article shall impose any additional
obligation upon Owner with respect to the operation, maintenance, alteration or
repair of the Demised Premises or the Building.

Section 13.03. Access to Third Parties: Owner and its agents shall have the
right to permit access to the Demised Premises, whether or not Tenant shall be
present, to any receiver, trustee, assignee for the benefit of creditors,
sheriff, marshal or court officer entitled to, or reasonably purporting to be
entitled to, such access for the purpose of taking possession of, or removing,
any property of Tenant or any other occupant of the Demised Premises, or for any
other lawful purpose, or by any representative of the fire, police, building,
sanitation or other department of the City, State or Federal Governments.
Neither anything contained in this Section, nor any action taken by Owner under
this Section, shall be deemed to constitute recognition by Owner that any person
other than Tenant has any right or interest in this Lease or the Demised
Premises.

Section 13.04. No Actual or Constructive Eviction: The exercise by Owner or its
agents or by the lessor under any Superior Lease or by the holder of any
Mortgage of any right reserved to Owner in this Article shall not constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Owner, or its agents, or upon any
lessor under any Superior Lease or upon the holder of any Mortgage, by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.

Section 13.05. Limitations on Owner’s Right of Entry: Notwithstanding the
provisions of Section 13.01, Owner agrees that except in cases of emergency, any
entry upon the Demised Premises pursuant to the provisions of said Section shall
be made at reasonable times, and only after reasonable advance notice (which may
be oral, mailed, delivered or left at the Demised Premises notwithstanding any
contrary provisions of Article 27) and any work performed or installation made
pursuant to said Section shall be made with reasonable diligence and any such
entry, work or installations shall be made in a manner designed to minimize
interference with Tenant’s normal business operations (however, nothing
contained in this Section shall be deemed to impose upon Owner any obligation to
employ contractors or labor at so-called overtime or other premium pay rates).

ARTICLE 14

VAULT SPACE

Section 14.01. The Demised Premises do not contain any vaults, vault space or
other space outside the boundaries of the Real Property, notwithstanding
anything contained in this Lease or indicated on any sketch, blueprint or plan.
Owner makes no representation as to the location of the boundaries of the Real
Property. All vaults and vault space and all other space outside the boundaries
of the Real Property which Tenant may be permitted to use or occupy are to be
used or occupied under a revocable license, and if any such license shall be
revoked, or if the amount of such space shall be diminished or required by any
Federal, State or Municipal Authority or by any public utility company, such
revocation, diminution or requisition shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Owner. Any fee, tax or charge imposed by any
governmental authority for any such vault, vault space or other space shall be
paid by Tenant.

 

28



--------------------------------------------------------------------------------

ARTICLE 15

CERTIFICATE OF OCCUPANCY

Section 15.01. Tenant will not at any time use or occupy, or permit the use or
occupancy of, the Demised Premises in violation of any Certificate(s) of
Occupancy covering the Demised Premises. Owner agrees that a permanent
Certificate(s) of Occupancy covering the Demised Premises will be in force on
the Commencement Date permitting the Demised Premises to be used as “offices”.
However, neither such agreement, nor any other provision of this Lease, nor any
act or omission of Owner, its agents or contractors, shall be deemed to
constitute a representation or warranty that the Demised Premises, or any part
thereof, may be lawfully used or occupied for any particular purpose or in any
particular manner, in contradistinction to mere “office” use.

ARTICLE 16

DEFAULT

Section 16.01. Events of Default: Upon the occurrence, at any time prior to or
during the Demised Term, of any one or more of the following events (referred to
herein, singly, as an “Event of Default” and collectively as “Events of
Default”):

(a) if Tenant shall default in the payment when due of any installment of Fixed
Rent or any increase in the Fixed Rent or in the payment when due of any
additional rent, and such default shall continue for a period of ten
(10) business days after notice by Owner to Tenant of such default; or

(b) if Tenant shall default in the observance or performance of any term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
(other than the covenants for the payment of Fixed Rent, any increase in the
Fixed Rent and additional rent) and Tenant shall fail to remedy such default
within thirty (30) days after notice by Owner to Tenant of such default, or if
such default is of such a nature that it cannot be completely remedied within
said period of thirty (30) days and Tenant shall not commence, promptly after
receipt of such notice, or shall not thereafter diligently prosecute to
completion, all steps necessary to remedy such default; or

(c) if Tenant shall file a voluntary petition in bankruptcy or insolvency, or
shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy act or any other present or future applicable federal, state
or other statute or law, or shall make an assignment for the benefit of
creditors, or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of Tenant or of all or any part of Tenant’s
property; or

(d) if, within sixty (60) days after the commencement of any proceeding against
Tenant, whether by the filing of a petition or otherwise, seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute or law, such
proceeding shall not have been dismissed, or if, within forty-five (45) days
after the appointment of any trustee, receiver or liquidator of Tenant, or of
all or any part of Tenant’s property, without the consent or acquiescence of
Tenant, such appointment shall not have been vacated or otherwise discharged, or
if any execution or attachment shall be issued against Tenant or any of Tenant’s
property pursuant to which the Demised Premises shall be taken or occupied or
attempted to be taken or occupied; or

(e) if Tenant shall default in the observance or performance of any term,
covenant or condition on Tenant’s part to be observed or performed under any
other lease with Owner of

 

29



--------------------------------------------------------------------------------

space in the Building or under any other lease of space in a Rudin Building (as
defined in Section 31.01), and such default shall continue beyond any grace
period set forth in such other lease for the remedying of such default; or

(f) if the Demised Premises shall become abandoned; or

(g) if (i) Tenant’s interest in this Lease shall devolve upon or pass to any
person, whether by operation of law or otherwise, or (ii) there shall be any
sale, pledge, transfer or other alienation described in Section 11.01 of this
Lease which is deemed an assignment of this Lease for purposes of said
Section 11.01, except as expressly permitted under Article 11; or

(h) intentionally omitted;

then, during such time as such Event(s) of Default is/are continuing (whether
prior to or during the Demised Term), Owner may at any time, at Owner’s option,
give to Tenant a five (5) days’ notice of termination of this Lease and, in the
event such notice is given, this Lease and the Demised Term shall come to an end
and expire (whether or not said term shall have commenced) upon the expiration
of said five (5) days with the same effect as if the date of expiration of said
five (5) days were the Expiration Date, but Tenant shall remain liable for
damages and all other sums payable pursuant to the provisions of Article 18.

Section 16.02. “Tenant”/Moneys Received: If, at any time (i) Tenant shall be
comprised of two (2) or more persons, or (ii) Tenant’s obligations under this
Lease shall have been guaranteed by any person other than Tenant, or
(iii) Tenant’s interest in this Lease shall have been assigned, the word
“Tenant”, as used in Subsections (c) and (d) of Section 16.01, shall be deemed
to mean any one or more of the persons primarily or secondarily liable for
Tenant’s obligations under this Lease. Any monies received by Owner from or on
behalf of Tenant during the pendency of any proceeding of the types referred to
in said Subsections (c) and (d) shall be deemed paid as compensation for the use
and occupation of the Demised Premises and the acceptance of any such
compensation by Owner shall not be deemed an acceptance of rent or a waiver on
the part of Owner of any rights under Section 16.01.

ARTICLE 17

REMEDIES

Section 17.01. Owner’s Right of Re-Entry and Right to Relet: If Tenant shall
default beyond applicable notice and cure periods as specifically provided in
Section 16.01, or if this Lease and the Demised Term shall expire and come to an
end as provided in Article 16:

(a) Owner and its agents and servants may immediately, or at any time after such
default or after the date upon which this Lease and the Demised Term shall
expire and come to an end, re-enter the Demised Premises or any part thereof,
without notice, either by summary proceedings or by any other applicable action
or proceeding, or by force or otherwise (without being liable to indictment,
prosecution or damages therefor), and may repossess the Demised Premises and
dispossess Tenant and any other persons from the Demised Premises and remove any
and all of their property and effects from the Demised Premises; and

(b) Owner, at Owner’s option, may relet the whole or any part or parts of the
Demised Premises, from time to time, either in the name of Owner or otherwise,
to such tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other conditions, which
may include concessions and free rent periods, as Owner, in its sole discretion,
may determine. Owner shall have no obligation to relet the Demised Premises or
any part thereof and shall in no event be liable for refusal or failure to relet
the

 

30



--------------------------------------------------------------------------------

Demised Premises or any part thereof, or, in the event of any such reletting,
for refusal or failure to collect any rent due upon any such reletting, and no
such refusal or failure shall operate to relieve Tenant of any liability under
this Lease or otherwise to affect any such liability; Owner, at Owner’s option,
may make such repairs, replacements, alterations, additions, improvements,
decorations and other physical changes in and to the Demised Premises as Owner,
in its sole discretion, considers advisable or necessary in connection with any
such reletting or proposed reletting, without relieving Tenant of any liability
under this Lease or otherwise affecting any such liability.

Section 17.02. Waiver of Right to Redeem, etc.: Subject to the last sentence of
this Section 17.02, Tenant hereby waives the service of any notice of intention
to re-enter or to institute legal proceedings to that end which may otherwise be
required to be given under any present or future law. Tenant, on its own behalf
and on behalf of all persons claiming through or under Tenant, including all
creditors, does further hereby waive any and all rights which Tenant and all
such persons might otherwise have under any present or future law to redeem the
Demised Premises, or to re-enter or repossess the Demised Premises, or to
restore the operation of this Lease, after (i) Tenant shall have been
dispossessed by a judgment or by warrant of any court or judge, or (ii) any
re-entry by Owner, or (iii) any expiration or termination of this Lease and the
Demised Term, whether such dispossess, re-entry, expiration or termination shall
be by operation of law or pursuant to the provisions of this Lease. The words
“re-enter”, “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings. In the event of a
breach or threatened breach by Tenant, or any persons claiming through or under
Tenant, of any term, covenant or condition of this Lease on Tenant’s part to be
observed or performed, Owner shall have the right to enjoin such breach and the
right to invoke any other remedy allowed by law or in equity as if re-entry,
summary proceedings and other special remedies were not provided in this Lease
for such breach. The right to invoke the remedies hereinbefore set forth in this
Lease is cumulative and shall not preclude Owner from invoking any other remedy
allowed by law or in equity. Owner agrees that the first sentence of this
Section 17.02 shall not be deemed a waiver of Tenant’s right to be served with
any notice of petition and petition in any summary proceedings under the
provisions of the Real Property Actions and Proceedings Law of the State of New
York and any successor law of like import then in force.

ARTICLE 18

DAMAGES

Section 18.01. Amount of Owner’s Damages: If this Lease and the Demised Term
shall expire and come to an end as provided in Article 16, or by or under any
summary proceeding or any other action or proceeding, or if Owner shall re-enter
the Demised Premises as provided in Article 17, or by or under any summary
proceeding or any other action or proceeding, then, in any of said events:

(a) Tenant shall pay to Owner all Fixed Rent, additional rent and other charges
payable under this Lease by Tenant to Owner to the date upon which this Lease
and the Demised Term shall have expired and come to an end or to the date of
re-entry upon the Demised Premises by Owner, as the case may be; and

(b) Tenant shall also be liable for and shall pay to Owner, as damages, any
deficiency (referred to as a “Deficiency”) between the Fixed Rent reserved in
this Lease for the period which otherwise would have constituted the unexpired
portion of the Demised Term and the net amount, if any, of rents collected under
any reletting effected pursuant to the provisions of Section 17.01 for any part
of such period (first deducting from the rents collected under any such
reletting all of Owner’s expenses in connection with the termination of this
Lease or Owner’s re-entry upon the Demised Premises and with such reletting
including, but not limited to, all repossession costs, brokerage commissions,
legal expenses, attorneys’ fees, alteration costs and other expenses of
preparing the Demised Premises for such reletting). Any such Deficiency

 

31



--------------------------------------------------------------------------------

shall be paid in monthly installments by Tenant on the days specified in this
Lease for payment of installments of Fixed Rent, Owner shall be entitled to
recover from Tenant each monthly Deficiency as the same shall arise, and no suit
to collect the amount of the Deficiency for any month shall prejudice Owner’s
right to collect the Deficiency for any subsequent month by a similar
proceeding. Solely for the purposes of this Subsection (b), the term “Fixed
Rent” shall mean the Fixed Rent in effect immediately prior to the date upon
which this Lease and the Demised Term shall have expired and come to an end, or
the date of re-entry upon the Demised Premises by Owner, as the case may be,
adjusted, from time to time, to reflect any increases which would have been
payable pursuant to any of the provisions of this Lease including, but not
limited to, the provisions of Article 23 of this Lease if the term hereof had
not been terminated; and

(c) At any time after the Demised Term shall have expired and come to an end or
Owner shall have re-entered upon the Demised Premises, as the case may be,
whether or not Owner shall have collected any monthly Deficiencies as aforesaid,
Owner shall be entitled to recover from Tenant, and Tenant shall pay to Owner,
on demand, as and for liquidated and agreed final damages, a sum equal to the
amount by which the Fixed Rent reserved in this Lease for the period which
otherwise would have constituted the unexpired portion of the Demised Term
exceeds the then fair and reasonable rental value of the Demised Premises for
the same period, both discounted to present worth at the Prime Rate per annum.
If, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the Demised Premises, or any part thereof, shall have
been relet by Owner for the period which otherwise would have constituted the
unexpired portion of the Demised Term, or any part thereof, the amount of rent
reserved upon such reletting shall be deemed, prima facie, to be the fair and
reasonable rental value for the part or the whole of the Demised Premises so
relet during the term of the reletting. Solely for the purposes of this
Subsection (c), the term “Fixed Rent” shall mean the Fixed Rent in effect
immediately prior to the date upon which this Lease and the Demised Term shall
have expired and come to an end, or the date of re-entry upon the Demised
Premises by Owner, as the case may be, adjusted to reflect any increases
pursuant to the provisions of Article 23 for the Escalation Year and Tax
Escalation Year immediately preceding such event.

Section 18.02. Rents Under Reletting: If the Demised Premises, or any part
thereof, shall be relet together with other space in the Building, the rents
collected or reserved under any such reletting and the expenses of any such
reletting shall be equitably apportioned for the purposes of this Article 18.
Tenant shall in no event be entitled to any rents collected or payable under any
reletting, whether or not such rents shall exceed the Fixed Rent reserved in
this Lease. Nothing contained in Articles 16, 17 or this Article shall be deemed
to limit or preclude the recovery by Owner from Tenant of the maximum amount
allowed to be obtained as damages by any statute or rule of law, or of any sums
or damages to which Owner may be entitled in addition to the damages set forth
in Section 18.01.

ARTICLE 19

FEES AND EXPENSES; INDEMNITY

Section 19.01. Owner’s Right to Cure Tenant’s Default: If Tenant shall default
in the observance or performance of any term, covenant or condition of this
Lease on Tenant’s part to be observed or performed without notice in case of
emergency and otherwise beyond the expiration of the applicable notice and grace
periods expressly provided for in this Lease, Owner, at any time thereafter and
without notice, may remedy such default for Tenant’s account and at Tenant’s
expense, without thereby waiving any other rights or remedies of Owner with
respect to such default.

 

32



--------------------------------------------------------------------------------

Section 19.02. Tenant’s Indemnity and Liability Insurance Obligations: A. Except
for any loss occasioned by (a) the negligence or willful misconduct of Owner or
any Owner Indemnitees (as hereinafter defined), (b) Owner’s violation of law or
(c) Owner’s breach of this Lease, Tenant agrees to indemnify and save Owner and
Owner’s Indemnitees harmless of and from all loss, cost, liability, damage and
expense including, but not limited to, reasonable counsel fees, penalties and
fines, incurred in connection with or arising from (i) any default by Tenant in
the observance or performance of any of the terms, covenants or conditions of
this Lease on Tenant’s part to be observed or performed, or (ii) the breach or
failure of any representation or warranty made by Tenant in this Lease, or
(iii) the use or occupancy or manner of use or occupancy of the Demised Premises
by Tenant or any person claiming through or under Tenant, or (iv) any acts,
omissions or negligence of Tenant or any such person, or the contractors,
agents, servants, employees, visitors or licensees of Tenant or any such person,
in or about the Demised Premises or the Building either prior to, during, or
after the expiration of, the Demised Term, including, but not limited to, any
acts omissions or negligence in the making or performing of any Alterations.
Tenant further agrees to indemnify and save harmless Owner and Owner’s
Indemnitees of and from all loss, cost, liability, damage and expense,
including, but not limited to, reasonable counsel fees and disbursements,
incurred in connection with or arising from any claims by any persons by reason
of injury to persons or damage to property occasioned by any use, occupancy,
act, omission or negligence to the extent referred to in the preceding sentence.
“Owner’s Indemnitees” shall mean the Owner, the shareholders, members, or the
partners comprising Owner and its and their partners, members, shareholders,
officers, directors, employees, agents (including without limitation, any
leasing and managing agents) and contractors together with the lessor under any
Superior Lease and the holder of any Mortgage. If any action or proceeding shall
be brought against Owner or Owner’s Indemnitees based upon any such claim and if
Tenant, upon notice from Owner, shall cause such action or proceeding to be
defended at Tenant’s expense by counsel acting for Tenant’s insurance carriers
in connection with such defense or by other counsel reasonably satisfactory to
Owner, without any disclaimer of liability by Tenant or such insurance carriers
in connection with such claim, Tenant shall not be required to indemnify Owner
and Owner’s Indemnitees for counsel fees in connection with such action or
proceeding.

B. Throughout the Demised Term Tenant shall maintain commercial general
liability insurance against any claims by reason of bodily and personal injury,
death and property damage (including water damage) occurring in or about the
Demised Premises covering, without limitation, the operation of any private air
conditioning equipment and any private elevators, escalators or conveyors in or
serving the Demised Premises or any part thereof, whether installed by Owner,
Tenant or others, and shall furnish to Owner duplicate original policies of such
insurance at least ten (10) days prior to the Commencement Date and at least ten
(10) days prior to the expiration of the term of any such policy previously
furnished by Tenant, in which policies Owner, and Owner’s Indemnitees shall be
named as parties insured, which policies shall be issued by companies, and shall
be in form and amounts, reasonably satisfactory to Owner. Such policy shall
initially have limits of liability of not less than Three Million and 00/100
($3,000,000.00) Dollars combined single limit coverage on a per occurrence
basis, including property damage. Owner may from time to time require such
amount be increased provided such increased amounts required are commercially
reasonable for similar sized premises in first-class office buildings in
downtown Manhattan.

Section 19.03. Payments: Tenant shall pay to Owner, within thirty (30) days next
following rendition by Owner to Tenant of bills or statements therefor: (i) sums
equal to all expenditures made and monetary obligations incurred by Owner
including, but not limited to, expenditures made and obligations incurred for
reasonable counsel fees and disbursements, in connection with the remedying by
Owner, for Tenant’s account pursuant to the provisions of Section 19.01, of any
default of Tenant, and (ii) sums equal to all losses, costs, liabilities,
damages and expenses referred to in Section 19.02, and (iii) sums equal to all
expenditures made and monetary obligations incurred by Owner including, but not
limited to, expenditures made and obligations incurred for reasonable counsel
fees and disbursements, in collecting the Fixed Rent, any additional rent or any
other sum of money accruing under this Lease as a result of a default of Tenant,
or in enforcing or attempting to enforce any rights of Owner under this Lease or
pursuant to law and relating to this Lease or Tenant’s presence in the Building,
whether by the institution and prosecution of summary proceedings or otherwise;
and (iv) all other sums of money (other than Fixed Rent) accruing from Tenant to
Owner under the provisions of this Lease. Any sum of money (other than Fixed
Rent) accruing from Tenant to Owner pursuant to any provision of this Lease
whether prior to or after the Commencement Date, may, at Owner’s option, be
deemed additional rent, and Owner shall have the same remedies for Tenant’s
failure to pay any item of additional rent when due as for Tenant’s failure to
pay any installment of Fixed Rent when due. Tenant’s obligations under this
Article shall survive the expiration or sooner termination of the Demised Term.

 

33



--------------------------------------------------------------------------------

Section 19.04. Tenant’s Late Payments - Late Charges: If Tenant shall fail to
make payment of any installment of Fixed Rent or any increase in the Fixed Rent
or any additional rent within ten (10) days after the date when such payment is
due, Tenant shall pay to Owner, in addition to such installment of Fixed Rent or
such increase in the Fixed Rent or such additional rent, as the case may be, as
a late charge and as additional rent, a sum equal to three (3%) percent per
annum above the then current prime rate (as the term “prime rate” is defined in
Section 31.03) charged by JPMorgan Chase Bank or its successor of the amount
unpaid computed from the date such payment was due to and including the date of
payment.

ARTICLE 20

ENTIRE AGREEMENT

Section 20.01. Entire Agreement: This Lease contains the entire agreement
between the parties and all prior negotiations and agreements are merged in this
Lease. Neither Owner nor Owner’s agents have made any representations or
warranties with respect to the Demised Premises, the Building, the Real Property
or this Lease except as expressly set forth in this Lease and no rights,
easements or licenses are or shall be acquired by Tenant by implication or
otherwise unless expressly set forth in this Lease. This Lease may not be
changed, modified or discharged, in whole or in part, orally and no executory
agreement shall be effective to change, modify or discharge, in whole or in
part, this Lease or any provisions of this Lease, unless such agreement is set
forth in a written instrument executed by the party against whom enforcement of
the change, modification or discharge is sought. All references in this Lease to
the consent or approval of Owner shall be deemed to mean the written consent of
Owner, or the written approval of Owner, as the case may be, and no consent or
approval of Owner shall be effective for any purpose unless such consent or
approval is set forth in a written instrument executed by Owner.

ARTICLE 21

END OF TERM

Section 21.01. End of Term: On the date upon which the Demised Term shall expire
and come to an end, whether pursuant to any of the provisions of this Lease or
by operation of law, and whether on or prior to the Expiration Date, Tenant, at
Tenant’s sole cost and expense, (i) shall quit and surrender the Demised
Premises to Owner, broom clean and in as good order and condition as received on
the Commencement Date, ordinary wear and tear, casualties, condemnation,
Hazardous Materials (other than those released by Tenant), and Alterations which
Tenant is permitted to surrender upon termination of the Lease, excepted, and
(ii) shall remove all of Tenant’s Personal Property (whether or not Alterations,
but with it acknowledged that those Alterations described in Exhibit 3 shall not
have to be removed) and all other property and effects of Tenant and all persons
claiming through or under Tenant (including, but not limited to, removal of all
wiring whether within or outside the Demised Premises regardless of at whose
expense the wiring was installed except as otherwise provided in Section 21.02)
from the Demised Premises and the Building, and (iii) shall repair all damage to
the Demised Premises occasioned by such removal and (iv) shall, at Owner’s
election, exercisable on or before the expiration or earlier termination of the
Demised Term, remove any Specialty Alterations (as defined herein) including,
without limitation, private interior staircases in the Demised Premises or
connecting the Demised Premises or any part thereof with any other space
(referred to herein as the “Other Space”) in the Building occupied by Tenant,
and restore those portions of the Demised Premises, the Other Space and the
Building affected by any such Specialty Alterations (including, but not limited
to, the slabbing over of any openings) to the condition of each which existed
prior to the installation of any such Specialty Alterations, and repair any
damage to the Demised Premises, Other Space and the Building occasioned by such
removal. Notwithstanding the provisions of subdivision (iv) of the foregoing
sentence, in the event Owner does not elect to have removed any

 

34



--------------------------------------------------------------------------------

such staircase or other Specialty Alteration referred to therein, any such
staircase or other Specialty Alteration shall be and remain the property of
Owner at no cost or expense to Owner. Owner shall have the right to retain any
property and effects which shall remain in the Demised Premises after the
expiration or sooner termination of the Demised Term, and any net proceeds from
the sale thereof, without waiving Owner’s rights with respect to any default by
Tenant under the foregoing provisions of this Section. Tenant expressly waives,
for itself and for any person claiming through or under Tenant, any rights which
Tenant or any such person may have under the provisions of Section 2201 of the
New York Civil Practice Law and Rules and of any successor law of like import
then in force, in connection with any holdover summary proceedings which Owner
may institute to enforce the foregoing provisions of this Article. If said date
upon which the Demised Term shall expire and come to an end shall fall on a
Sunday or holiday, then Tenant’s obligations under the first sentence of this
Section shall be performed on or prior to the Saturday or business day
immediately preceding such Sunday or holiday. For purposes of this
Section 21.01, the term “Specialty Alterations” shall mean Alterations
consisting of any supplemental HVAC units, kitchens, private interior
staircases, executive or private bathrooms, raised computer floors, vaults, any
steel plates or reinforcement installed by Tenant (including without limitation,
in connection with libraries or file systems), dumbwaiters, pneumatic tubes,
horizontal transportation systems, and any other Alterations of a similar
character to those enumerated in this sentence, and the installation of any
equipment outside of the Demised Premises. Tenant’s obligations under this
Section shall survive the expiration or sooner termination of the Demised Term.

Section 21.02. Notwithstanding anything to the contrary set forth in
Section 21.01, Owner, at Owner’s option, exercised by notice given (a) at least
30 days prior to the Expiration Date, or (b) on or prior to any sooner
termination of the Demised Term, may require Tenant to leave all wiring referred
to in Section 21.01 in place, in which event all such wiring shall remain in the
Demised Premises and the Building and become the property of Owner, at no cost
and expense to Owner.

Section 21.03. Notwithstanding anything to the contrary set forth in this Lease,
including, but not limited to, the provisions of Section 21.01, Owner shall
itself have the right at its election to any of the stairs and any other
Specialty Alterations, in which event all expenses incurred by Owner in
connection therewith shall be reimbursed by Tenant upon demand of Owner

Section 21.04. Tenant’s obligations under this Article shall survive the
expiration or sooner termination of the Demised Term.

ARTICLE 22

QUIET ENJOYMENT

Section 22.01. Quiet Enjoyment: Owner covenants and agrees with Tenant that upon
Tenant paying the Fixed Rent and additional rent reserved in this Lease and
observing and performing all of the terms, covenants and conditions of this
Lease on Tenant’s part to be observed and performed, Tenant may peaceably and
quietly enjoy the Demised Premises during the Demised Term, subject, however, to
the terms, covenants and conditions of this Lease including, but not limited to,
the provisions of Section 37.01, and subject to the Superior Lease and the
Mortgage referred to in Section 7.01.

ARTICLE 23

ESCALATION

Section 23.01. Definitions: In the determination of any increase in the Fixed
Rent under the provisions of this Article, Owner and Tenant agree that the
following terms shall have the following meanings:

A. The term “Tax Escalation Year” shall mean each fiscal year commencing
July 1st and ending on the following June 30th which shall include any part of
the Demised Term.

 

35



--------------------------------------------------------------------------------

B. Intentionally Omitted.

C. The term “Taxes” shall be deemed to mean a sum equal to the aggregate of:
(i) the product determined by multiplying (a) the then applicable full New York
City real estate tax rate in effect with respect to the Borough of Manhattan by
(b) the then applicable assessed valuation of the Real Property plus
(ii) amounts assessed by any business improvement district in which the Real
Property is located plus (iii) any other assessments, special or otherwise, upon
or with respect to the Real Property imposed by the City or County of New York
or any other taxing authority. Except as set forth in the sentence immediately
following, Taxes shall not be deemed to include (x) any taxes on Owner’s income
or franchise taxes imposed on Owner and (y) any gift, successor, estate,
inheritance or transfer taxes. If, due to any change in the method of taxation,
any franchise, income, profit, sales, rental, use and occupancy or other tax or
payments in lieu of any such taxes shall be substituted for, or levied against
Owner or any owner of the Building or the Real Property, in lieu of any real
estate taxes or assessments upon or with respect to the Real Property, such tax
or payments in lieu of any such taxes shall be included in the term Taxes for
the purposes of this Article.

D. The term “Owner’s Basic Tax Liability” shall mean a sum equal to Taxes
payable for the fiscal tax year beginning on July 1, 2007 and ending on June 30,
2008.

E. The term “Demised Premises Area” shall mean 4,749 square feet.

F. The term “Building Area” shall mean 285,000 square feet.

G. The term “Tenant’s Proportionate Share” shall mean the fraction, the
denominator of which is the Building Area and the numerator of which is the
Demised Premises Area.

H. Intentionally Omitted.

I. Intentionally Omitted.

J. The term “Owner’s Tax Statement” shall mean an instrument containing a
computation of any increase in the Fixed Rent pursuant to the provisions of
Section 23.02 A. of this Article.

Section 23.02. Taxes: A. If Taxes payable in any Tax Escalation Year shall be in
such amount as shall constitute an increase above Owner’s Basic Tax Liability,
the Fixed Rent for such Tax Escalation Year shall be increased by a sum equal to
Tenant’s Proportionate Share of any such increase in Taxes.

B. Unless the first date with respect to which Tenant shall be responsible for a
payment on account of increases in Taxes shall occur on a July 1st, any increase
in the Fixed Rent pursuant to the provisions of Subsection A of this
Section 23.02 for the Tax Escalation Year in which such date shall occur shall
be apportioned in that percentage which the number of days in the period from
such date to June 30th of such Tax Escalation Year, both inclusive, bears to the
total number of days in such Tax Escalation Year. Unless the Demised Term shall
expire on a June 30th, any increase in the Fixed Rent pursuant to the provisions
of said Subsection A for the Tax Escalation Year in which the date of the
expiration of the Demised Term shall occur shall be apportioned in that
percentage which the number of days in the period from July 1st of such Tax
Escalation Year to such date of expiration, both inclusive, bears to the total
number of days in such Tax Escalation Year.

Section 23.03. Calculation and Payment of Taxes: A. Owner shall render to
Tenant, either in accordance with the provisions of Article 27 or by regular
mail to the same address as Fixed Rent bills are sent by Owner, an Owner’s Tax
Statement with respect to each Tax Escalation Year, either prior to or during
such

 

36



--------------------------------------------------------------------------------

Tax Escalation Year. Owner’s failure to render an Owner’s Tax Statement with
respect to any Tax Escalation Year shall not prejudice Owner’s right to recover
any sums due to Owner hereunder with respect to such Tax Escalation Year, nor
shall it deprive Tenant of any credit to which it otherwise might be entitled
with respect to such Tax Escalation Year pursuant to the provisions of
Subsection D of this Section 23.03. The obligations of Owner and Tenant under
the provisions of Section 23.02 and this Section 23.03 with respect to any
increase in the Fixed Rent or any credit to which Tenant may be entitled shall
survive the expiration or any sooner termination of the Demised Term. Within
thirty (30) days next following rendition of the first Owner’s Tax Statement
which shows an increase in the Fixed Rent for any Tax Escalation Year, Tenant
shall pay to Owner one half ( 1/2) of the amount of the increase shown upon such
Owner’s Tax Statement for such Tax Escalation Year. In order to provide for
current payments on account of (i) the next installment of Taxes payable by
Owner for such Tax Escalation Year, if any, and (ii) future potential increases
in the Fixed Rent which may be payable by Tenant pursuant to the provisions of
Subsection A of Section 23.02 for future Tax Escalation Years, Tenant shall
(a) pay to Owner, on the first day of the calendar month next following the
rendition of such Owner’s Tax Statement, a sum equal to one twelfth (1/12th) of
the increase in the Fixed Rent shown upon such Owner’s Tax Statement for such
Tax Escalation Year (before any apportionment pursuant to the provisions of
Subsection B of Section 23.02) multiplied by the number of months which may have
elapsed between either (x) July 1st of such Tax Escalation Year if such Owner’s
Tax Statement is rendered between July 1st and December 31st of such Tax
Escalation Year and the month in which such payment is made or (y) January 1st
of such Tax Escalation Year if such Owner’s Tax Statement is rendered between
January 1st and June 30th of such Tax Escalation Year and the month in which
such payment is made, and (b) thereafter pay to Owner on the first day of each
month of the Demised Term (until rendition by Owner of a new Owner’s Tax
Statement) a sum equal to one twelfth (1/12th) of the increase in the Fixed Rent
payable pursuant to the provisions of Subsection A of Section 23.02 for the Tax
Escalation Year with respect to which Owner has most recently rendered an
Owner’s Tax Statement (before any apportionment pursuant to the provisions of
Subsection B of Section 23.02); each such monthly installment shall be added to
and payable as part of each monthly installment of Fixed Rent.

B. Following rendition of each subsequent Owner’s Tax Statement a reconciliation
shall be made as follows: Tenant shall be debited with any increase in the Fixed
Rent shown upon such Owner’s Tax Statement and credited with the aggregate
amount, if any, paid by Tenant in accordance with the provisions of Subsection A
of this Section which has not previously been credited against increases in the
Fixed Rent shown upon Owner’s Tax Statements. Tenant shall pay any net debit
balance to Owner within thirty (30) days next following rendition by Owner,
either in accordance with the provisions of Article 27 or by regular mail to the
same address as Fixed Rent bills are sent by Owner, of an invoice for such net
debit balance; any net credit balance shall be applied as an adjustment against
the next accruing monthly installment of Fixed Rent, or if no further
installment is due hereunder, such net credit balance shall be returned to
Tenant within thirty (30) days of such determination.

C. Tenant acknowledges that under the present law Taxes are payable by Owner
(i) with respect to a fiscal year commencing July 1st and ending on the
following June 30th and (ii) in two (2) installments, in advance, the first of
which is payable on July 1st and the second and final payment of which is
payable on the following January 1st. Tenant further acknowledges that it is the
purpose and intent of this Section 23.03 to provide Owner with Tenant’s
Proportionate Share of the increase in Taxes pursuant to the provisions of
Subsection A of Section 23.02 at or about the time such installment of Taxes is
required to be paid by Owner without penalty or interest. Accordingly, Tenant
agrees that if the number of such installments, and/or the time for payment
thereof, and/or the fiscal year used for purposes of Taxes, is changed, then,
(a) prior to the time that any such revised installment is payable by Owner,
Tenant shall pay to Owner the amount which shall provide Owner with Tenant’s
Proportionate Share of the increase in Taxes pursuant to the provisions of
Subsection 23.02.A applicable to the revised installment of Taxes then required
to be paid by Owner and (b) this Article shall be appropriately adjusted to
reflect such change and the time for payment by Tenant to Owner of Tenant’s
Proportionate Share of any increase in Taxes as provided in this Article shall
be appropriately revised so that Owner shall always be provided with Tenant’s
Proportionate Share of the increase in Taxes prior to the installment of Taxes
required to be paid by Owner.

 

37



--------------------------------------------------------------------------------

D. If, as a result of any application or proceeding brought by or on behalf of
Owner, Owner’s Basic Tax Liability shall be decreased, Owner’s Tax Statement
next following such decrease shall include any adjustment of the Fixed Rent for
all prior Tax Escalation Years reflecting a debit to Tenant equal to the amount
by which (a) the aggregate Fixed Rent payable with respect to all such prior Tax
Escalation Years (as increased pursuant to the operation of the provisions of
Subsection A of Section 23.02) based upon such reduction of Owner’s Basic Tax
Liability shall exceed (b) the aggregate Fixed Rent actually paid by Tenant with
respect to all such prior Tax Escalation Years. If, as a result of any
application or proceeding brought by or on behalf of Owner for reduction of the
assessed valuation of the Real Property for any fiscal tax year subsequent to
the fiscal tax year commencing July 1st, 2007, and expiring June 30th, 2008,
there shall be a decrease in Taxes for any Tax Escalation Year with respect to
which Owner shall have previously rendered an Owner’s Tax Statement, Owner’s Tax
Statement next following such decrease shall include an adjustment of the Fixed
Rent for such Tax Escalation Year reflecting a credit to Tenant equal to the
amount by which (i) the Fixed Rent actually paid by Tenant with respect to such
Tax Escalation Year (as increased pursuant to the operation of the provisions of
Subsection A of Section 23.02), shall exceed (ii) the Fixed Rent payable with
respect to such Tax Escalation Year (as increased pursuant to the operation of
the provisions of Subsection A of Section 23.02) based upon such reduction of
the assessed valuation. Tenant shall not bring or cause to be brought any
application or proceeding for reduction of the assessed valuation of the Real
Property. Tenant shall pay to Owner within thirty (30) days after demand, as
additional rent under this Lease, a sum equal to Tenant’s Proportionate Share of
all costs and expenses, including, without limitation, counsel fees, paid or
incurred by Owner in connection with any application or proceeding brought for
reduction of the assessed valuation of the Real Property or any other contest of
Taxes upon the Real Property for any Tax Escalation Year, whether or not such
application, proceeding or other contest was commenced and/or settled and/or
determined prior to the Tax Escalation Year in question.

Section 23.04. Payments in Lieu of Operating Expenses: A. For the purposes of
this Article, the term “Escalation Year” shall mean the period from Commencement
Date to and including the last day of the calendar month in which the day
immediately preceding the first anniversary of the Commencement Date shall occur
and each succeeding period of twelve (12) months thereafter. For the second
(2nd) and each succeeding Escalation Year, Tenant shall pay to Owner, as
additional rent, and in addition to any other sums payable pursuant to this
Lease, an annual amount obtained by use of the following formula:

(X) multiplying (x) the sum of (i) the Fixed Rent set forth in Section 1.03 for
the Escalation Year immediately preceding the applicable Escalation Year
(subject to clause (Z) below, and as the same may be increased by virtue of
Tenant leasing additional space and as the same may be adjusted pursuant to any
of the terms and conditions of the Lease, including without limitation any
option to renew the Lease, if any) plus (ii) the total amount owing in the
previous Escalation Year pursuant to this Section 23.04 by (y) one hundred two
and one-half percent (102.5%) and then

(Y) subtracting from such product the Fixed Rent set forth in Section 1.03 (as
the same may be increased or adjusted as aforesaid, and which Fixed Rent shall
be equal to the same Fixed Rent amount referred to in clause (x) (i) above),
with it understood that

(Z) the amount of the Fixed Rent used in the foresaid formula shall not include
the portion thereof attributable to the Electrical Inclusion Factor or increases
in Taxes; provided however that solely for purposes of determining the amounts
payable pursuant to this Section 23.04, the Fixed Rent with respect to the first
Escalation Year shall be deemed to be equal to the Fixed Rent per annum payable
for the Second Rent Period.

The sum to be paid by Tenant to Owner pursuant to this Subsection A of
Section 23.04, from time to time, is referred to as the “Additional Escalation
Payment(s)”.

 

38



--------------------------------------------------------------------------------

B. The parties agree that with respect to the leasing of the Demised Premises as
initially constituted in this Lease for the original Demised Term set forth
herein, the Additional Escalation Payment(s) during the original Demised Term
which Tenant shall make pursuant to Subsection A above are equal to the amounts
set forth below opposite the applicable period of time so listed:

 

Escalation Year

   Amount
Per Annum    Amount
Per Month

2nd

   $ 4,867.73    $ 405.64

3rd

   $ 9,857.15    $ 821.43

4th

   $ 14,971.30    $ 1,247.61

5th

   $ 20,213.31    $ 1,684.44

6th

   $ 25,586.37    $ 2,132.20

C. Unless the Demised Term shall expire on the last day of a calendar month, the
Additional Escalation Payment for such calendar month in which the Demised Term
shall expire shall be apportioned in that percentage which the number of days in
the period from the commencement of such calendar month to such date of
expiration, both inclusive, bears to the total number of days in such calendar
month.

D. The Additional Escalation Payments payable pursuant to the provisions of
Subsection A of this Section 23.04, shall be payable in equal monthly
installments in advance, as additional rent, together with the payment of the
monthly installments of Fixed Rent, beginning with the first day of the first
month of the applicable Escalation Year and the obligations of Tenant therefor
shall survive the expiration or sooner termination of the Demised Term.

Section 23.05. Collection of Increases in Fixed Rent: The obligations of Owner
and Tenant under the provisions of this Article with respect to any increase in
the Fixed Rent, or any credit to which Tenant may be entitled, shall survive the
expiration or any sooner termination of the Demised Term. All sums payable by
Tenant under this Article shall be collectible by Owner in the same manner as
Fixed Rent.

ARTICLE 24

NO WAIVER

Section 24.01. Owner’s Termination Not Prevented: Neither any option granted to
Tenant in this Lease or in any collateral instrument to renew or extend the
Demised Term, nor the exercise of any such option by Tenant, shall prevent Owner
from exercising any option or right granted or reserved to Owner in this Lease
or in any collateral instrument or which Owner may have by virtue of any law, to
terminate this Lease and the Demised Term or any renewal or extension of the
Demised Term either during the original Demised Term or during the renewed or
extended term. Any termination of this Lease and the Demised Term shall serve to
terminate any such renewal or extension of the Demised Term and any right of
Tenant to any such renewal or extension, whether or not Tenant shall have
exercised any such option to renew or extend the Demised Term. Any such option
or right on the part of Owner to terminate this Lease shall continue during any
extension or renewal of the Demised Term. No option granted to Tenant to renew
or extend the Demised Term shall be deemed to give Tenant any further option to
renew or extend.

Section 24.02. No Termination by Tenant/No Waiver: No act or thing done by Owner
or Owner’s agents during the Demised Term shall constitute a valid acceptance of
a surrender of the Demised Premises or any remaining portion of the Demised Term
except a written instrument accepting such surrender, executed by Owner. No
employee of Owner or of Owner’s agents shall have any authority to accept the
keys of the Demised Premises prior to the termination of this Lease and the
Demised Term, and the delivery of such keys to any such employee shall not
operate as a termination of this Lease or a surrender of the Demised Premises;
however, if Tenant desires to have Owner sublet the Demised Premises for
Tenant’s account, Owner or Owner’s agents are authorized to receive said keys
for such purposes without releasing Tenant from any of its obligations under
this Lease, and Tenant hereby relieves Owner of any liability for loss of, or
damage to, any of Tenant’s property or other effects in connection with such
subletting. The failure by Owner to seek redress for breach or violation of, or
to insist upon the strict performance of, any term, covenant or condition of
this Lease on Tenant’s part to be observed

 

39



--------------------------------------------------------------------------------

or performed, shall not prevent a subsequent act or omission which would have
originally constituted a breach or violation of any such term, covenant or
condition from having all the force and effect of an original breach or
violation. The receipt by Owner of rent with knowledge of the breach or
violation by Tenant of any term, covenant or condition of this Lease on Tenant’s
part to be observed or performed shall not be deemed a waiver of such breach or
violation. Owner’s failure to enforce any Building Rule against Tenant or
against any other tenant or occupant of the Building shall not be deemed a
waiver of any such Building Rule. No provision of this Lease shall be deemed to
have been waived by Owner unless such waiver shall be set forth in a written
instrument executed by Owner. No payment by Tenant or receipt by Owner of a
lesser amount than the aggregate of all Fixed Rent and additional rent then due
under this Lease shall be deemed to be other than on account of the first
accruing of all such items of Fixed Rent and additional rent then due, no
endorsement or statement on any check and no letter accompanying any check or
other rent payment in any such lesser amount and no acceptance of any such check
or other such payment by Owner shall constitute an accord and satisfaction, and
Owner may accept any such check or payment without prejudice to Owner’s right to
recover the balance of such rent or to pursue any other legal remedy.

ARTICLE 25

MUTUAL WAIVER OF TRIAL BY JURY

Section 25.01. Owner and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by Owner or Tenant against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of landlord and tenant, the use or occupancy of the Demised
Premises by Tenant or any person claiming through or under Tenant, any claim of
injury or damage, and any emergency or other statutory remedy; however, the
foregoing waiver shall not apply to any action for personal injury or property
damage. The provisions of the foregoing sentence shall survive the expiration or
any sooner termination of the Demised Term. If Owner commences any summary
proceeding, or any other proceeding of like import, Tenant agrees: (i) not to
interpose any counterclaim of whatever nature or description in any such summary
proceeding, or any other proceeding of like import, unless failure to interpose
such counterclaim would preclude Tenant from asserting such claim in a separate
action or proceeding; and (ii) not to seek to remove to another court or
jurisdiction or consolidate any such summary proceeding, or other proceeding of
like import, with any action or proceeding which may have been, or will be,
brought by Tenant. In the event that Tenant shall breach any of its obligations
set forth in the immediately preceding sentence, Tenant agrees (a) to pay all of
Owner’s attorneys’ fees and disbursements in connection with Owner’s enforcement
of such obligations of Tenant and (b) in all events, to pay all accrued, present
and, when due, future Fixed Rent and increases therein and additional rent
payable pursuant to the provisions of this Lease.

Section 25.02. A. Tenant hereby submits itself to the jurisdiction of the State
of New York in any action or proceeding arising out of or under this Lease, and
Tenant agrees that this Lease shall be governed, construed and interpreted in
accordance with the laws of the State of New York which shall apply in any such
action or proceeding.

B. All judicial actions, suits or proceedings brought against Tenant with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Lease or for recognition or enforcement of any
judgment rendered in any such proceedings may be brought in any state or federal
court of competent jurisdiction in the City of New York. By execution and
delivery of this Lease, Tenant accepts, generally and unconditionally, the
nonexclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Lease from
which no appeal has been taken or is available. Tenant hereby irrevocably waives
any objection to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have to the bringing of any such action
or proceeding in any such jurisdiction. Nothing herein shall limit the right of
Owner to bring any action, suit or proceeding against Tenant in any other court
of competent jurisdiction. Tenant acknowledges that final judgment against it in
any action, suit or proceeding referred to in this Article shall be conclusive
and may be enforced in any other jurisdiction, by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and of the amount of any such judgment against Tenant.

 

40



--------------------------------------------------------------------------------

ARTICLE 26

INABILITY TO PERFORM

Section 26.01. If, by reason of strikes or other labor disputes, fire or other
casualty (or reasonable delays in adjustment of insurance), accidents, any Legal
Requirements, any orders of any Governmental Authority or any other cause beyond
Owner’s reasonable control, whether or not such other cause shall be similar in
nature to those hereinbefore enumerated, Owner is unable to furnish or is
delayed in furnishing any utility or service required to be furnished by Owner
under the provisions of Article 29 or any other Article of this Lease or any
collateral instrument, or is unable to perform or make or is delayed in
performing or making any installations, decorations, repairs, alterations,
additions or improvements, whether or not required to be performed or made under
this Lease or under any collateral instrument, or is unable to fulfill or is
delayed in fulfilling any of Owner’s other obligations under this Lease or any
collateral instrument, no such inability or delay shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Owner or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.

ARTICLE 27

NOTICES

Section 27.01. Except as otherwise expressly provided in this Lease, any bills,
statements, notices, demands, requests or other communications given or required
to be given under this Lease (sometimes collectively referred to as a “Notice”)
shall be effective only if rendered or given in writing, sent by registered or
certified mail (return receipt requested optional), or sent by nationally
recognized courier service (e.g. Federal Express) providing dated evidence of
receipt or refusal to accept delivery by the addressee, addressed as follows:

(a) To Tenant (i) at Tenant’s address set forth in this Lease, Attn: Catherine
Dzou, with a copy to 3PAR Inc., 4209 Technology Drive, Fremont, Califormia
94538, Attn: Facilities, Chad Sahlberg, or (ii) at any place where Tenant or any
agent or employee of Tenant may be found if mailed subsequent to Tenant’s
vacating the aforesaid address, or

(b) To Owner at Owner’s address set forth in this Lease, Attention: William C.
Rudin with a copy to Goldfarb & Fleece, 345 Park Avenue, New York, New York
10154, Attention: Partner-in-Charge, Rudin Management, or

(c) addressed to such other address as either Owner or Tenant may designate as
its new address for such purpose by notice given to the other in accordance with
the provisions of this Section. Any such bill, statement, notice, demand,
request or other communication shall be deemed to have been rendered or given
(x) if mailed: on the date when it shall have been mailed or (y) if sent by
nationally recognized courier: on the date when it shall have been delivered by
such courier service or when delivery by such courier service was refused by the
addressee. Refusal to accept delivery of any Notice shall not limit or negate
delivery of such Notice or limit, negate or render ineffective any such Notice.
Nothing contained in this Section 27.01 shall preclude, limit or modify Owner’s
service of any notice, statement, demand or other communication in the manner
required by law, including, but not limited to, any demand for rent under
Article 7 of the New York Real Property Actions and Proceedings Law or any
successor laws of like import.

 

41



--------------------------------------------------------------------------------

ARTICLE 28

PARTNERSHIP TENANT

Section 28.01. If Tenant is a partnership or professional corporation or limited
liability company (or is comprised of two (2) or more persons, individually and
as co-partners of a partnership or shareholders of a professional corporation or
members of a limited liability company) or if Tenant’s interest in this Lease
shall be assigned to a partnership or professional corporation or limited
liability company (or to two (2) or more persons, individually and as
co-partners of a partnership or shareholders of a professional corporation or
members of a limited liability company) pursuant to Article 11 (any such
partnership, professional corporation, limited liability company and such
persons are referred to in this Section as “Partnership Tenant”), the following
provisions of this Section shall apply to such Partnership Tenant: (i) the
liability of each of the persons comprising Partnership Tenant shall be joint
and several, individually and as a partner or shareholder or member, with
respect to all obligations of the Tenant under this Lease whether or not such
obligations arose prior to, during, or after any period when any party
comprising Partnership Tenant was a member or shareholder of Partnership Tenant,
and (ii) each of the persons comprising Partnership Tenant, whether or not such
person shall be one of the persons comprising Tenant at the time in question,
hereby consents in advance to, and agrees to be bound by, any written instrument
which may hereafter be executed, changing, modifying or discharging this Lease,
in whole or in part, or surrendering all or any part of the Demised Premises to
Owner, and by any notices, demands, requests or other communications which may
hereafter be given by Partnership Tenant or by any of the persons comprising
Partnership Tenant, and (iii) any bills, statements, notices, demands, requests
or other communications given or rendered to Partnership Tenant or to any of the
persons comprising Partnership Tenant shall be deemed given or rendered to
Partnership Tenant and to all such persons and shall be binding upon Partnership
Tenant and all such persons, and (iv) if Partnership Tenant shall admit new
partners or shareholders or members, all of such new partners or shareholders or
members, as the case may be, shall, by their admission to Partnership Tenant, be
deemed to have assumed performance of all of the terms, covenants and conditions
of this Lease on Tenant’s part to be observed and performed, and shall be liable
for such performance, together with all other parties, jointly or severally,
individually and as a partner or shareholder or member, whether or not the
obligation to comply with such terms, covenants or conditions arose prior to,
during or after any period when any party comprising Partnership Tenant was a
partner, member or shareholder of Partnership Tenant and (v) Partnership Tenant
shall give prompt notice to Owner of the admission of any such new partners, or
shareholders, or members, as the case may be, and, upon demand of Owner, shall
cause each such new partner or shareholder or member to execute and deliver to
Owner an agreement, in form satisfactory to Owner, wherein each such new partner
or shareholder or member shall so assume performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed whether or not the obligation to comply with such terms, covenants or
conditions arose prior to, during or after any period when any party comprising
Partnership Tenant was a member or shareholder of Partnership Tenant (but
neither Owner’s failure to request any such agreement nor the failure of any
such new partner, shareholder or member to execute or deliver any such agreement
to Owner shall vitiate the provisions of subdivision (iv) or any other provision
of this Section).

ARTICLE 29

UTILITIES AND SERVICES

Section 29.01. Elevators: Owner, at Owner’s expense, shall furnish necessary
passenger elevator facilities on business days (as defined in Section 31.01)
from 8:00 A.M. to 6:00 P.M. and on Saturdays from 8:00 A.M. to 1:00 P.M. and
shall have a passenger elevator subject to call at all other times. Tenant shall
be entitled to the non-exclusive use of the freight elevator in common with
other tenants and occupants of the Building from 8:00 A.M. to 6:00 P.M. on
business days, subject to such reasonable rules as Owner may adopt for the use
of the freight elevator. At any time or times all or any of the elevators in the
Building may, at Owner’s option, be automatic elevators, and Owner shall not be
required to furnish any operator service for automatic elevators. If Owner
shall, at any time, elect to furnish operator service for any automatic
elevators, Owner shall have the right to discontinue furnishing such service
with the same effect as if Owner had never elected to furnish such service.

 

42



--------------------------------------------------------------------------------

Section 29.02. Heat: Owner, at Owner’s expense, shall furnish heat to the
Demised Premises, as and when required by law, on business days from 8:00 A.M.
to 6:00 P.M. and on Saturdays from 8:00 A.M. to 1:00 P.M. Tenant may be provided
with heat on an overtime basis as set forth in Section 29.07.

Section 29.03. Air Conditioning and Ventilation: Owner, at Owner’s expense,
shall furnish and distribute to the Demised Premises (i) conditioned air at
reasonable temperatures, pressures and degrees of humidity and in reasonable
volumes and velocities, on business days from 8:00 A.M. to 6:00 P.M. and on
Saturdays from 8:00 A.M. to 1:00 P.M., when required for the comfortable
occupancy of the Demised Premises during the months of April, May, June, July,
August, September, October and the period from November 1st to November 15th;
and (ii) except when conditioned air or heat is being furnished, mechanical
ventilation only through the Building air conditioning system on business days
from 8:00 A.M. to 6:00 P.M. and on Saturdays from 8:00 A.M. to 1:00 P.M.
throughout the year. Notwithstanding the foregoing provisions of this Section,
Owner shall not be responsible if the normal operation of the Building air
conditioning system shall fail to provide conditioned air at reasonable
temperatures, pressures or degrees of humidity or in reasonable volumes or
velocities in any portions of the Demised Premises (a) which, by reason of any
machinery or equipment installed by or on behalf of Tenant or any person
claiming through or under Tenant, shall have an electrical load in excess of
four (4) watts per square foot of usable area for all purposes (including
lighting and power), or which shall have a human occupancy factor in excess of
one person per 100 square feet of usable area (the average electrical load and
human occupancy factors for which the Building air conditioning system is
designed) or (b) because of any rearrangement of partitioning or other
Alterations made or performed by or on behalf of Tenant or any person claiming
through or under Tenant. Whenever said air conditioning system is in operation,
Tenant agrees to cause all the windows in the Demised Premises to be kept closed
and to cause the venetian blinds in the Demised Premises to be kept closed if
necessary because of the position of the sun. Tenant agrees to cause all the
windows in the Demised Premises to be closed whenever the Demised Premises are
not occupied. Tenant shall cooperate fully with Owner at all times and abide by
all reasonable regulations and requirements which Owner may reasonably prescribe
for the proper functioning and protection of the air conditioning, ventilation
and heating systems. Tenant may be provided with conditioned air on an overtime
basis as set forth in Section 29.07.

Section 29.04. Cleaning: A. Provided Tenant shall keep the Demised Premises in
order, Owner, at Owner’s expense, shall cause the office areas of the Demised
Premises to be cleaned and shall cause Tenant’s ordinary office waste paper
refuse to be removed, all at regular intervals in accordance with standards and
practices adopted by Owner for the Building. Tenant shall cooperate with any
waste and garbage recycling program of the Building and shall comply with all
reasonable rules and regulations of Owner with respect thereto. Tenant
acknowledges that Owner’s obligation to cause the office areas of the Demised
Premises to be cleaned excludes any portion of the Demised Premises not used as
office areas (e.g., storage, mail and computer areas, private lavatories and
areas used for the storage, preparation, service or consumption of food or
beverages). Tenant shall pay Owner at Building standard rates or, if there are
no such rates, at reasonable rates, for the removal of any of Tenant’s refuse or
rubbish, other than ordinary office waste paper refuse, from the Building, and
Tenant, at Tenant’s expense, shall cause all portions of the Demised Premises
used for the storage, preparation, service or consumption of food or beverages
to be cleaned daily in a manner reasonably satisfactory to Owner, and to be
exterminated against infestation by vermin, roaches or rodents regularly and, in
addition, whenever there shall be evidence of any infestation. Owner shall
exterminate core areas and common areas of the Building periodically in
accordance with the standards of Class A office buildings in downtown Manhattan.

B. Tenant acknowledges and is aware that the cleaning services required to be
furnished by Owner pursuant to this Section may be furnished by a contractor or
contractors employed by Owner and agrees that Owner shall not be deemed in
default of any of its obligations under this Section 29.04 unless such default
shall continue for an unreasonable period of time after notice from Tenant to
Owner setting forth the specific nature of such default.

 

43



--------------------------------------------------------------------------------

C. Notwithstanding the provisions of Subsection A of this Section, Tenant shall
have the option to contract independently for the removal of such other refuse
and rubbish and for office cleaning services in addition to those furnished by
Owner. In the event Tenant exercises such option, the removal of such other
refuse and rubbish and the furnishing of office cleaning services to Tenant by
persons other than Owner and its contractors shall be performed in accordance
with such regulations and requirements as, in Owner’s judgment, are necessary
for the proper operation of the Building, and Tenant agrees that Tenant will not
permit any person to enter the Demised Premises or the Building for such
purposes, or for the purpose of providing extermination services required to be
performed by Tenant pursuant to Subsection A of this Section, other than persons
first approved by Owner, such approval not unreasonably to be withheld.

Section 29.05. Electricity: A. Owner, at Owner’s expense, shall redistribute or
furnish electrical energy to or for the use of Tenant in the Demised Premises
for the operation of the lighting fixtures and the electrical receptacles
installed in the Demised Premises on the Commencement Date. There shall be no
specific charge by way of measuring such electrical energy on any meter or
otherwise, as the charge for the service of redistributing or furnishing such
electrical energy has been included in the Fixed Rent on a so-called “rent
inclusion” basis. The parties agree that although the charge for the service of
redistributing or furnishing electrical energy is included in the Fixed Rent on
a so-called “rent inclusion” basis, the value to Tenant of such service may not
be fully reflected in the Fixed Rent. Accordingly, Tenant agrees that Owner may
cause an independent electrical engineer or electrical consulting firm, selected
by Owner, to make a determination, following the commencement of Tenant’s normal
business activities in the Demised Premises, of the full value to Tenant of such
services supplied by Owner, to wit: the potential electrical energy supplied to
Tenant annually based upon the estimated consumption by Tenant through the
electrical feeders, risers and wiring and other electrical facilities serving
the Demised Premises. Such engineer or consulting firm shall certify such
determination in writing to Owner and Tenant. If it shall be determined that the
full value to Tenant of such service is in excess of FOURTEEN THOUSAND TWO
HUNDRED FORTY-SEVEN AND 00/100 ($14,247.00) DOLLARS per annum (such sum is
referred to as the “Electrical Inclusion Factor”), the parties shall enter into
a written supplementary agreement, in form reasonably satisfactory to Owner and
Tenant, modifying this Lease as of the Commencement Date by increasing the Fixed
Rent and the Electrical Inclusion Factor for the entire Demised Term by an
annual amount equal to such excess. However, if it shall be so determined that
the full value to Tenant of such service does not exceed the Electrical
Inclusion Factor, no such agreement shall be executed and there shall be no
increase or decrease in the Fixed Rent or the Electrical Inclusion Factor by
reason of such determination. If either the quantity or character of electrical
service is changed by the corporation(s) and/or other entity(ies) selected by
Owner to supply electrical service to the Building or is no longer available or
suitable for Tenant’s requirements, no such change, unavailability or
unsuitability shall constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of rent, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Owner, or its agents, by reason of inconvenience or annoyance to Tenant, or
injury to or interruption of Tenant’s business, or otherwise.

B. Owner represents that the electrical feeder or riser capacity serving the
Demised Premises on the Commencement Date shall be adequate to serve the
lighting fixtures and electrical receptacles installed in the Demised Premises
on the Commencement Date. Subject to the provisions of Subsection C(1) of this
Section 29.05, any additional feeders or risers to supply Tenant’s additional
electrical requirements, and all other equipment proper and necessary in
connection with such feeders or risers, shall be installed by Owner or, at
Owner’s election, by Tenant upon Tenant’s request, at the sole cost and expense
of Tenant, provided that, in Owner’s judgment, such additional feeders or risers
are necessary and are permissible under applicable laws (including, but not
limited to, the New York State Energy Conservation Construction Code) and
insurance regulations and the installation of such feeders or risers will not
cause permanent damage or injury to the Building or the Demised Premises or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations or repairs or interfere with or disturb other tenants
or occupants of the Building. Tenant covenants that at no time shall the use of
electrical energy in the Demised Premises exceed the capacity of the existing
feeders or wiring installations then serving the Demised Premises. Tenant shall
not make or perform, or permit the making or performance of, any Alterations to
wiring installations or other electrical facilities in or serving the Demised
Premises or any additions to the business machines, office equipment or other
appliances in the Demised Premises

 

44



--------------------------------------------------------------------------------

which utilize electrical energy without the prior consent of Owner in each
instance. Any such Alterations, additions or consent by Owner shall be subject
to the provisions of Subsection C(1) of this Section 29.05, as well as to the
other provisions of this Lease including, but not limited to, the provisions of
Article 3.

C. (1) If, at any time or times prior to or during the Demised Term, electrical
feeders, risers, wiring or other electrical facilities serving the Demised
Premises shall be installed by Owner, Tenant or others, on behalf of Tenant or
any person claiming through or under Tenant in addition to feeders, risers,
wiring or other electrical facilities necessary to serve the lighting fixtures
and electrical receptacles installed in the Demised Premises on the Commencement
Date, the Fixed Rent and the Electrical Inclusion Factor shall be increased in
an annual amount which shall reflect the value to Tenant of the additional
service to be furnished by Owner, to wit: the potential additional electrical
energy made available to Tenant annually based upon the estimated capacity of
such additional electrical feeders, risers, wiring or other electrical
facilities as described in Subsection G of this Section 29.05. The amount of any
such increase in the Fixed Rent and the Electrical Inclusion Factor shall be
finally determined by an independent electrical engineer or consulting firm
selected by Owner who shall certify such determination in writing to Owner and
Tenant. Following such determination, Owner and Tenant shall enter into a
written supplementary agreement, in form reasonably satisfactory to Owner and
Tenant, modifying this Lease by increasing the Fixed Rent and the Electrical
Inclusion Factor for the remainder of the Demised Term in an annual amount equal
to the value of such additional service as so determined. Any such increase
shall be effective as of the date of the first availability to Tenant of such
additional service and shall be retroactive to such date if necessary.

(2) If, at any time or times after October 3, 2007, the rates at which Owner
purchases electrical energy from the corporation(s) and/or other entity(ies)
Owner has selected to supply electrical service to the Building or any charges
incurred or taxes payable by Owner in connection therewith shall be increased or
decreased, the Fixed Rent and the Electrical Inclusion Factor shall be increased
or decreased, as the case may be, upon demand of either party, in an annual
amount which shall fairly and proportionately reflect the estimated increase or
decrease, as the case may be, in the annual cost to Owner of purchasing
electrical energy for the Building provided that notwithstanding anything to the
contrary contained in the provisions of this Section 29.05 in no event shall
(a) the Electrical Inclusion Factor ever be decreased below the original amount
thereof set forth in Subsection A of this Section and (b) the Fixed Rent ever be
decreased by more than such decrease in the Electrical Inclusion Factor as so
limited by the provisions of the aforesaid Subdivision (a) of this Subsection
C.(2). If, within ten (10) days after any such demand, Owner and Tenant shall
fail to agree upon the amount of such increase or decrease, as the case may be,
in the Fixed Rent and the Electrical Inclusion Factor then, in lieu of such
agreement, such estimated increase or decrease, as the case may be, shall be
finally determined by an independent electrical engineer or consulting firm
selected by Owner who shall certify such determination in writing to Owner and
Tenant. Any such increase or decrease in the Fixed Rent and the Electrical
Inclusion Factor shall be effective as of the effective date of such increase or
decrease, and shall be retroactive to such date if necessary.

(3) Any increase in the Fixed Rent pursuant to the provisions of Subsection A of
this Section or this Subsection C with respect to the period from the effective
date of such increase to the last day of the month in which such increase shall
be fixed by agreement or determination shall be payable by Tenant upon demand of
Owner. Any decrease in the Fixed Rent pursuant to the provisions of this
Subsection C with respect to the period from the effective date of such decrease
to the last day of the month in which such decrease shall be fixed by agreement
or determination shall be credited to Tenant against the next monthly
installment of the Fixed Rent. The monthly installments of the Fixed Rent
payable after the date upon which any such increase or decrease is so fixed
shall be proportionately adjusted to reflect such increase or decrease in the
Fixed Rent.

D. Owner may, at any time, elect to discontinue the redistribution or furnishing
of electrical energy. In the event of any such election by Owner, (i) Owner
agrees to give reasonable advance notice of any such discontinuance to Tenant,
(ii) Owner agrees to permit Tenant to receive electrical service directly from
the corporation(s) and/or other entity(ies) Owner has selected to supply
electrical service to the Building and to permit the existing feeders, risers,
wiring and other electrical facilities serving the Demised Premises to be used
by Tenant for such purpose to the extent they are suitable and safely capable,
(iii) Owner agrees to pay such charges and costs, if any, as such corporation(s)
and/or other entity(ies) may impose in connection with

 

45



--------------------------------------------------------------------------------

the installation of Tenant’s meters, (iv) the Fixed Rent shall be decreased, as
of the date of such discontinuance, by an amount equal to the Electrical
Inclusion Factor to reflect such discontinuance; and (v) this Lease shall remain
in full force and effect and such discontinuance shall not constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent except as expressly provided in subdivision
(iv) of this Subsection D, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Owner or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise. Notwithstanding the foregoing, except to the extent such
discontinuance is due to Legal Requirements, Owner shall not cease furnishing
electrical energy to Tenant until Tenant succeeds in obtaining direct electric
service, provided Tenant is diligently trying to obtain such service directly
from the corporation(s) and/or other entity(ies) Owner has selected to supply
electrical service to the Building.

E. The following method of computation shall be employed by any electrical
engineer or electrical consulting firm selected by Owner pursuant to the
provisions of Subsection C(2) of this Section 29.05 in finally determining any
estimated increase or decrease in the Fixed Rent and the Electrical Inclusion
Factor, under the provisions of this Section resulting from the corporation(s)
and/or other entity(ies) Owner has selected to supply electrical service to the
Building (referred to individually and collectively as “The Corporation”)
electrical rate and fuel charge changes and taxes (collectively “Electrical
Changes”) payable in connection therewith:

(1) Owner’s bills from The Corporation for the Building for the twelve
(12) month period immediately preceding the Electrical Change in question shall
be averaged for demand and consumption (Kw and Kwh) and the rate structure in
effect immediately prior to the Electrical Change in question shall be applied
to such average demand and consumption factors of Owner’s billings for the
Building for said twelve (12) month period resulting in an agreed determination
of the cost to Owner of electricity for the Building immediately prior to the
Electrical Change in question; and

(2) The new rate structure pursuant to which Owner is billed by The Corporation,
i.e., the rate structure which includes the Electrical Change in question, shall
be applied to the average demand and consumption factors of Owner’s billings for
the Building for said twelve (12) month period resulting in an agreed estimate
of the cost to Owner by reason of the Electrical Change in question; and

(3) The difference in the costs determined pursuant to the foregoing
subdivisions (1) and (2) shall be deemed to be the amount of the estimated
annual change in cost and the amount of such estimated annual change in cost
shall be divided by the cost determined pursuant to the foregoing subdivision
(1); and

(4) The resulting quotient shall be applied to Tenant’s then current Electrical
Inclusion Factor to produce the increase or decrease in the Fixed Rent and
Electrical Inclusion Factor.

(For example: Assume (1) an Electrical Change i.e. a rate increase; (2) an
application of the rate schedule in effect immediately prior to such Electrical
Change to the averaged electrical demand and consumption factors shown on
Owner’s electrical bills for the twelve (12) month period immediately preceding
such Electrical Change resulting in an estimated annual cost of $100,000.00;
(3) an application of the new rate schedule to the averaged electrical demand
and consumption factors shown on the bills in question resulting in an estimated
annual cost of $110,000.00; (4) deduction of the sum of $100,000.00 referred to
in step (2) from said sum of $110,000.00 referred to in step (3), resulting in a
difference of $10,000.00; and (5) that Tenant’s Electrical Inclusion Factor was
$3,000.00. The $10,000.00 annual estimated increase for the Building, when
divided by $100,000.00, the estimated annual cost to Owner of electricity for
the Building prior to the Electrical Change in question, results in a quotient
of 10% which, when applied to Tenant’s Electrical Inclusion Factor increases the
Fixed Rent and the Electrical Inclusion Factor by $300.00.)

 

46



--------------------------------------------------------------------------------

F. Notwithstanding anything to the contrary set forth in this Lease, any sums
payable or granted in any way by the corporation(s) and/or other entity(ies)
Owner has selected to supply electricity to the Building resulting from the
installation in the Demised Premises of energy efficient lamping, special
supplemental heating, ventilation and air conditioning systems or any other
Alterations, which sums are paid or given by way of rebate, direct payment,
credit or otherwise, shall be and remain the property of Owner, and Tenant shall
not be entitled to any portion thereof, unless such lamping, supplemental
heating, ventilation and air conditioning systems or other Alterations were
installed by Tenant, solely at Tenant’s expense, without any contribution,
credit or allowance by Owner, in accordance with all of the provisions of this
Lease. Nothing contained in the foregoing sentence, however, shall be deemed to
obligate Owner to supply or install in the Demised Premises any such lamping,
supplemental heating, ventilation and air conditioning systems or other
Alterations.

G. It is the intention of the parties that any determinations which are to be
made, pursuant to this Article 29 of the Lease, of the value to Tenant of the
electrical services furnished by Owner, shall be based upon a survey of the
estimated annual cost of Tenant’s estimated consumption of electrical energy as
if such electrical energy were purchased by Tenant directly from the
corporation(s) and/or other entity(ies) selected by Owner to supply electrical
service to the Building at the same rate classification as Owner purchases
electrical energy for the Building.

Section 29.06. Water: If Tenant requires, uses or consumes water for any purpose
in addition to ordinary lavatory and drinking purposes, Owner may install a hot
water meter and a cold water meter and thereby measure Tenant’s consumption of
water for all purposes. Tenant shall pay to Owner the cost of any such meters
and their installation, and Tenant shall keep any such meters and any such
installation equipment in good working order and repair, at Tenant’s cost and
expense. Tenant agrees to pay for water consumed as shown on said meters, and
sewer charges, taxes and any other governmental charges thereon, as and when
bills are rendered. In addition to any sums required to be paid by Tenant for
hot water consumed and sewer charges, taxes and any other governmental charges
thereon under the foregoing provisions of this Section, in the event that Owner
installs a hot water meter, Tenant agrees to pay to Owner, for the heating of
said hot water, the consumption of which is measured by the meter, an amount
equal to the total of said sums required to be paid by Tenant for hot water and
sewer charges thereon. As of the Commencement Date, there is no hot water meter
serving the Demised Premises meter. For the purposes of determining the amount
of any sums required to be paid by Tenant under this Section, all hot and cold
water consumed during any period when said meters are not in good working order
shall be deemed to have been consumed at the rate of consumption of such water
during the most comparable period when such meters were in good working order.

Section 29.07. Overtime Periods: The Fixed Rent does not reflect or include any
charge to Tenant for the furnishing or distributing of any necessary freight
elevator facilities, heat, conditioned air or mechanical ventilation to the
Demised Premises during periods (referred to as “Overtime Periods”) other than
the hours and days set forth above in this Article for the furnishing and
distributing of such services. Accordingly, if Owner shall furnish any such
freight elevator facilities, heat, conditioned air or mechanical ventilation to
the Demised Premises at the request of Tenant during Overtime Periods, Tenant
shall pay Owner for such services at the standard rates then fixed by Owner for
the Building or, if no such rates are then fixed, at reasonable rates. Owner
shall not be required to furnish any such services during Overtime Periods,
unless Owner has received reasonable advance notice from Tenant requesting such
services. If Tenant fails to give Owner reasonable advance notice requesting
such services during any Overtime Periods, then, whether or not the Demised
Premises are habitable during such Overtime Periods, failure by Owner to furnish
or distribute any such services during such Overtime Periods shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Owner or its agents
by reason of inconvenience or annoyance to Tenant, or injury to or interruption
of Tenant’s business or otherwise. Subject to union requirements, there is a
four (4) hour minimum for Tenant’s request for overtime conditioned air,
mechanical ventilation, or heat, or freight elevator service unless such
overtime conditioned air, mechanical ventilation, or heat, or freight elevator
service is requested for a period immediately following the normal operating
hours set forth in Section 29.01, Section 29.02 and Section 29.03 in which event
there is a one (1) hour minimum. Tenant shall not be charged for Tenant’s use of
the freight elevator and loading docks in connection with Tenant’s initial move
in to the Demised Premises.

 

47



--------------------------------------------------------------------------------

Section 29.08. Owner’s Right to Stop Service: Owner reserves the right to stop
the service of the heating, air conditioning, ventilating, elevator, plumbing,
electrical or other mechanical systems or facilities in the Building when
necessary by reason of accident or emergency, or for repairs, alterations,
replacements or improvements, which, in the judgment of Owner are desirable or
necessary, until said repairs, alterations, replacements or improvements shall
have been completed. The exercise of such right by Owner shall not constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Owner or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise. Owner agrees to use reasonable efforts to restore any
interrupted services, without any obligation, however, to employ labor at
overtime or other premium pay rates.

Section 29.09. Telecommunications: A. Owner shall have no obligation to provide
Tenant with any telecommunication services or facilities to or for the Demised
Premises or the use or occupancy thereof by Tenant or any person through or
under Tenant. With respect to Tenant’s telecommunications facilities and
services, Tenant shall contract separately with all providers of Tenant’s
telecommunications facilities and services (each of which is referred to as a
“Tenant’s Telecommunications Service Provider”) and pay each Tenant’s
Telecommunications Service Provider for all services provided by it to Tenant
pursuant to a separate agreement between Tenant and Tenant’s Telecommunications
Service Provider. Neither Tenant nor Tenant’s Telecommunications Service
Provider shall use any portion of the Building, including any risers, shafts,
conduits or other facilities, to bring such telecommunications services to the
Demised Premises without the prior written consent of Owner in each instance
including, but not limited to, the location of any of Tenant’s or Tenant’s
Telecommunications Service Provider’s cables, wires and conduits. Subject to the
provisions of Subsection B below, Owner shall not unreasonably withhold its
consent to the use of the Building’s shafts by Tenant or Tenant’s
Telecommunications Service Provider to allow Tenant’s Telecommunication Service
Provider to bring telecommunications services to the Demised Premises provided
that any such use shall (i) be subject to (x) space requirements and uses in the
Building, including without limitation, the available “riser capacity” in the
Building and anticipated needs of prospective tenants and existing tenants for
using such shafts and (y) all of the reasonable rules and regulations imposed by
Owner with respect to the Building’s shafts or other telecommunications
facilities and the installation, use, operation and maintenance of any
telecommunications facilities, and (ii) shall not interfere with any other
tenant or occupant of the Building. If, as of the Commencement Date, any service
provider already providing service to the Building does not already have
fiber-optic cable routed to the 18th floor, Owner shall allow such service
provider to use the Building’s shafts to run a fiber-optic cable to the 18th
floor.

B. In the event that Owner shall, in Owner’s sole judgment, install or cause to
be installed a telecommunications cable distribution system in the Building,
(referred to herein as the “Building CDS System”), then notwithstanding anything
in Subsection A above to the contrary, from and after such installation, Tenant
and Tenant’s Telecommunications Service Provider shall use such Building CDS
System to bring telecommunication services to the Demised Premises and shall not
be permitted to use any other portion of the Building, including any risers,
shafts, conduits or other facilities, in connection with such telecommunication
services without the prior written consent of Owner in each instance. To the
extent that Owner shall as a matter of Building practice or procedure, cause
telecommunication providers to enter into a license agreement with Owner for the
use of such Building CDS System and pay fees with respect thereto, Tenant
acknowledges and agrees that Tenant’s Telecommunications Service Provider shall
be required to enter into such license agreement with Owner and pay such fees.
If the Building CDS System is owned or operated or managed by a separate cable
distribution service company in the Building (referred to as the
“Telecommunications Cable Distribution Company”) for the supply, maintenance and
distribution of facilities in such Building CDS System, Tenant’s
Telecommunications Service Provider shall also contract with such
Telecommunications Cable Distribution Company for the use of the facilities
provided by such Building CDS System and pay any fees with respect thereto.
Owner shall have no obligation for Tenant to allow Tenant’s Telecommunications
Service Provider into the Building unless and until such Tenant’s
Telecommunications Provider shall execute said license agreement with Owner and,
if applicable, contract with such Telecommunications Cable Distribution Company.
If Tenant is unable to use a particular Tenant’s Telecommunication Service
Provider because it fails to enter into an agreement with Owner and/or the
Telecommunications Cable Distribution Company and pay any fees in connection
therewith, no such inability shall

 

48



--------------------------------------------------------------------------------

constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or release Tenant from any of its
obligations under this Lease, or impose any liability upon Owner or Owner’s
Indemnitees by reason of inconvenience or annoyance to Tenant or interruption of
Tenant’s business or otherwise. Tenant and Tenant’s Telecommunications Service
Provider shall comply with all reasonable rules and regulations adopted by Owner
and the Telecommunications Cable Distribution Company with respect to the use of
the Building CDS System. Owner and “Owner’s Indemnitees” (as defined in Article
19) shall not be liable to Tenant, or anyone claiming through or under Tenant,
for any damages, including, but not limited to, special, incidental, remote or
consequential damages, including, without limitation, lost revenue, lost profits
and additional operating or personnel expenses arising from any acts, omissions
or negligence of Tenant’s Telecommunications Service Provider and the
Telecommunications Cable Distribution Company. Nothing contained in this
Subsection shall obligate Owner (x) to install or caused to be installed such
Building CDS System or (y) to own such Building CDS System, which Tenant
acknowledges may be owned by a person not affiliated with Owner.

Section 29.10. Directory: So long as Owner shall maintain a directory in the
lobby of the Building, Owner shall make available to Tenant a reasonable number
of listing spaces for the names of Tenant and any of the officers or employees
of Tenant, any permitted subtenant and any permitted occupants of the Demised
Premises provided that the names so listed shall not require more than Tenant’s
Proportionate Share of the space of said directory.

ARTICLE 30

TABLE OF CONTENTS, ETC.

Section 30.01. Table of Contents/Captions: The Table of Contents and the
captions following the Articles and Sections of this Lease have been inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision of this Lease.

ARTICLE 31

MISCELLANEOUS DEFINITIONS, SEVERABILITY AND INTERPRETATION PROVISIONS

Section 31.01. The term “business days” as used in this Lease shall exclude
Saturdays, Sundays and holidays, the term “Saturdays” as used in this Lease
shall exclude holidays and the term “holidays” as used in this Lease shall mean
all days observed as legal holidays by either the New York State Government or
the Federal Government. The term “Rudin Building” shall mean a building owned or
managed by an entity of which at least fifty (50%) percent is owned or
controlled, either by voting rights, contract or otherwise, by the families of
Samuel Rudin, his brothers and sisters, the lineal descendants of any of the
foregoing, including Jack Rudin, his children and the children of Lewis Rudin,
deceased and/or the spouses of any such persons and/or any corporation,
partnership, business entity or trust established for the benefit of or
controlled by the foregoing persons.

Section 31.02. The terms “person” and “persons” as used in this Lease shall be
deemed to include natural persons, firms, corporations, associations and any
other private or public entities, whether any of the foregoing are acting on
their own behalf or in a representative capacity.

Section 31.03. The term “prime rate” shall mean the rate of interest announced
publicly by JPMorgan Chase Bank, or its successor, from time to time, as
JPMorgan Chase Bank’s or such successor’s base rate, or if there is no such base
rate, then the rate of interest charged by JPMorgan Chase Bank or its successor
to its most credit worthy customers on commercial loans having a ninety (90) day
duration.

 

49



--------------------------------------------------------------------------------

Section 31.04. If any term, covenant or condition of this Lease or any
application thereof shall be invalid or unenforceable, the remainder of this
Lease and any other application of such term, covenant or condition shall not be
affected thereby. Whenever pursuant to this Lease Owner exercises any right
given to it to approve or disapprove any matter, or any arrangement or term is
to be satisfactory to Owner, the decision of Owner shall (except as is otherwise
specifically herein provided) be in the sole discretion of Owner.

Section 31.05. This Lease shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted. In the event of any action, suit, dispute or proceeding affecting the
terms of this Lease, no weight shall be given to any deletions or striking out
of any of the terms of this Lease contained in any draft of this Lease and no
such deletion or strike out shall be entered into evidence in any such action,
suit or dispute or proceeding given any weight therein.

Section 31.06. Intentionally Omitted.

Section 31.07. Authority of Managing Agent: A. Unless Owner shall render written
notice to Tenant to the contrary in accordance with the provisions of Article 27
hereof, Rudin Management Company, Inc., acting as the agent of Owner shall have
the following authority:

(i) Rudin Management Company, Inc., by anyone holding one of the “Specified
Offices of Rudin Management Company, Inc.”(as defined herein) is authorized on
behalf of and as the agent of Owner to (x) execute and deliver any and all lease
documents affecting the Real Property, including without limitation, all leases,
licenses, lease and license modification agreements, amendments, consents,
termination agreements, surrender agreements, stipulations and other like
agreements and instruments regarding the use or occupancy of the Real Property
(collectively, the “Lease Documents”) and (y) commence and prosecute to
completion, disposition or settlement any and all actions, causes of actions,
claims or proceedings necessary to enforce the terms and provisions of any Lease
Documents, including, without limitation, the execution of all pleadings,
petitions and instruments in connection therewith (an “Enforcement
Prosecution”); and

(ii) Rudin Management Company, Inc., by any officer thereof, is authorized on
behalf of and as the agent of Owner to execute and deliver all notices
(including, without limitation, commencement date notices, notices of default,
notices of event of default and notices of termination) contemplated by this
Lease or any other Lease Documents or in connection with any of the respective
rights or obligations of the parties hereunder (collectively, the “Notices”).

Any Lease Documents and Notices so executed by Rudin Management Company, Inc.,
in accordance with the foregoing provisions of this Section 31.07, or any such
Enforcement Prosecution so conducted by Rudin Management Company, Inc. in
accordance with the foregoing sentence, shall have the same force, effect and
authority as if executed or conducted by Owner. Tenant acknowledges that Rudin
Management Company, Inc. is acting solely as agent for Owner in connection with
the foregoing and neither Rudin Management Company, Inc., nor any of its direct
or indirect principals, officers, shareholders, directors or employees shall
have any liability to Tenant, or any person or entities acting or claiming
through or under Tenant, in connection with the performance of Owner’s
obligations under this Lease and Tenant, and such person or entity, waive any
and all claims against any such parties arising out of, or in any way connected
with Owner’s obligations under this Lease.

B. The term “Specified Offices of Rudin Management Company, Inc.” shall mean any
of the following: (a) President, (b) Chief Executive Officer; (c) Executive Vice
President; (d) Chief Operating Officer; (e) Chief Financial Officer;
(f) Secretary; and (g) General Counsel.

C. All persons or entities to whom are delivered any such Lease Documents so
executed by Rudin Management Company, Inc., or whom are subject to such
Enforcement Prosecution by Rudin Management Company, Inc., in either case, by
anyone holding one of the Specified Offices of Rudin Management Company, Inc.
shall be entitled to rely on such Lease Documents as if such Lease Documents
were executed by Owner or to recognize such Enforcement Prosecution as conducted
directly by Owner. All persons or entities to whom any Notices so executed by
Rudin Management Company, Inc, by an officer thereof, are given shall be
entitled to rely on such Notices as if the same were executed by Owner.

 

50



--------------------------------------------------------------------------------

Section 31.08. Execution Counterparts: This Agreement may be executed in one
(1) or more multiple counterparts, each of which when taken together shall
constitute one and the same instrument.

ARTICLE 32

ADJACENT EXCAVATION

Section 32.01. If an excavation shall be made upon land adjacent to the Real
Property, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation license to enter upon the Demised
Premises for the purpose of doing such work as said person shall deem necessary
to preserve the walls and other portions of the Building from injury or damage
and to support the same by proper foundations and no such entry shall constitute
an actual or constructive eviction, in whole or in part, or entitle Tenant to
any abatement or diminution of rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Owner or said person.

ARTICLE 33

BUILDING RULES

Section 33.01. Tenant shall observe faithfully, and comply strictly with, and
shall not permit the violation of, the Building Rules set forth in Schedule A
annexed to and made a part of this Lease and such additional reasonable Building
Rules as Owner may, from time to time, adopt. All of the terms, covenants and
conditions of Schedule A are incorporated in this Lease by reference and shall
be deemed part of this Lease as though fully set forth in the body of this
Lease. In the event of any conflict between Building Rules and the terms and
provisions of this Lease, the terms and provisions of this Lease shall control.
The term “Building Rules” as used in this Lease shall include those set forth in
Schedule A and those hereafter made or adopted as provided in this Section. In
case Tenant disputes the reasonableness of any additional Building Rule
hereafter adopted by Owner, the parties hereto agree to submit the question of
the reasonableness of such Building Rule for decision to the Chairman of the
Board of Directors of the Management Division of the Real Estate Board of New
York, Inc., or its successor (the “Chairman”), or to such impartial person or
persons as the Chairman may designate, whose determination shall be final and
conclusive upon Owner and Tenant. Tenant’s right to dispute the reasonableness
of any additional Building Rule shall be deemed waived unless asserted by
service of a notice upon Owner within ten (10) days after the date upon which
Owner shall give notice to Tenant of the adoption of any such additional
Building Rule. Owner shall have no duty or obligation to enforce any Building
Rule, or any term, covenant or condition of any other lease, against any other
tenant or occupant of the Building, and Owner’s failure or refusal to enforce
any Building Rule or any term, covenant or condition of any other lease against
any other tenant or occupant of the Building shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Owner or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.

ARTICLE 34

BROKER

Section 34.01. Tenant represents and warrants to Owner that CRESA Partners New
York, LLC is the sole broker with whom Tenant has negotiated or otherwise dealt
with in connection with the Demised Premises or in bringing about this Lease.
Tenant shall indemnify Owner from all loss, cost, liability, damage and
expenses, including, but not limited to, reasonable counsel fees and
disbursements, arising from any breach of the foregoing representation and
warranty. The terms and conditions of this Article 34 shall survive the
expiration or sooner termination of this Lease.

 

51



--------------------------------------------------------------------------------

ARTICLE 35

SECURITY

Section 35.01. Letter of Credit: (1) Tenant has deposited with Owner, at the
time of the execution and delivery of this Lease, an unconditional, irrevocable
letter of credit issued Silicon Valley Bank (referred to as the “Bank”), in
favor of Owner, in the sum of ONE HUNDRED FOUR THOUSAND FOUR HUNDRED
SEVENTY-EIGHT AND 00/100 ($104,478.00) DOLLARS (referred to as the “ Security
Amount”) in funds available immediately or same day funds in the City of New
York, as security for the faithful observance and performance by Tenant of the
terms, covenants and conditions of this Lease on Tenant’s part to be observed
and performed. Such letter of credit is (x) for a term of not less than one
(1) year which term shall be automatically renewed for successive one (1) year
terms, unless the Bank gives not less than ninety (90) days prior written notice
that it will not so renew the letter of credit for such successive term and the
last term of the letter of credit shall end not less than sixty (60) days after
the Expiration Date and (y) in substantially the same form as Exhibit 2. If such
letter of credit is not automatically renewed as aforesaid, Tenant agrees to
cause the Bank to renew such letter of credit, from time to time, during the
Demised Term, at least ninety (90) days prior to the expiration of said letter
of credit or any renewal or replacement, upon the same terms and conditions. In
the event of any transfer of said letter of credit pursuant to Section 35.05,
and notice of such transfer to Tenant, Tenant, within twenty (20) days
thereafter, shall cause a new letter of credit to be issued by said Bank to the
transferee, upon the same terms and conditions, in replacement of the letter of
credit so transferred and Owner agrees that, simultaneously with the delivery of
such new letter of credit, it will return to said Bank the letter of credit
being replaced. The letter of credit deposited hereunder, and all renewals and
replacements, are referred to, collectively, as the “Letter of Credit”. In
amplification and not in limitation of the foregoing, the Letter of Credit shall
expressly provide that (i) the Letter of Credit can be drawn down by
presentation of a sight draft only without any other documents or statements,
(ii) partial drawings are allowed and (iii) the Letter of Credit shall be
transferable by Owner, as beneficiary thereof, without restriction or limitation
and with all fees paid by Tenant.

(2) The Letter of Credit shall be held by Owner for the purposes set forth in
this Article and shall not be transferred except for transfer (a) to an agent
for collection, or (b) pursuant to the provisions of Section 35.05. In the event
Tenant defaults in the performance of its obligations to timely issue a
replacement Letter of Credit, or in the observance or performance of Tenant’s
agreement to cause the Bank to renew the Letter of Credit, Owner, in addition to
all rights and remedies which Owner may have under this Lease or at law, shall
have the right to require the Bank to make payment to Owner of the entire
Security Amount or the undrawn portion thereof, as the case may be, represented
by the Letter of Credit, which sum may be held by Owner as Cash Security (as
said term is hereinafter defined) in accordance with the provisions of this
Article. If payment of the entire Security Amount or the undrawn portion thereof
is made to Owner by reason of Tenant’s failure to renew or replace the Letter of
Credit in accordance with the foregoing provisions of this Article, both Owner
and Tenant shall have the right, at any time on behalf of Tenant, to replace
said Cash Security with a new Letter of Credit issued by the Bank or any other
bank selected or approved by Owner, in Owner’s sole discretion. Tenant hereby
agrees that Owner may cause the Bank or any such other bank selected by Owner to
issue such a replacement Letter of Credit using the Cash Security as collateral
delivered to the Bank in connection therewith. The Letter of Credit provides for
partial drawings.

(3) Upon the occurrence of an Event of Default, or if this Lease and the Demised
Term shall expire and come to an end as provided in Article 16 or by or under
any summary proceeding or any other action or proceeding, or if Owner shall
re-enter the Demised Premises as provided in Article 17, or by or under any
summary proceeding or any other action or proceeding, then Owner, in addition to
all rights and remedies which Owner may have under this Lease or at law, may
from time to time, draw on the Letter of Credit in one or more drawings for the
amount of any Fixed Rent or additional rent then due and for any amount

 

52



--------------------------------------------------------------------------------

then due and payable to Owner under this Lease and pay such sum to Owner’s
account. In the event of a partial drawing, as provided in the immediately
preceding sentence, Tenant shall, within five (5) days after demand, cause the
Bank to issue an amendment to the Letter of Credit restoring the amount
available thereunder to the Security Amount. In amplification and not in
limitation of the provisions of this Lease, a failure by Tenant to cause the
Bank to timely issue an amendment to the Letter of Credit restoring the amount
available thereunder to the Security Amount shall be deemed a monetary default
in the payment of Fixed Rent by Tenant under the terms, covenants and conditions
of this Lease. Notwithstanding anything to the contrary set forth in this Lease,
including, but not limited to, the foregoing provisions of this Article, in
addition to all rights granted to Owner pursuant to the provisions of the Lease,
if this Lease and the Demised Term shall terminate as provided in Article 16, or
by or under any summary proceeding, or any other action or proceeding, or if
Owner shall re-enter the Demised Premises as provided in Article 17, or by or
under any summary proceeding or any other action or proceeding, Owner, in
addition to all rights and remedies which Owner may have under this Lease or at
law, shall have the right to require the Bank to make payment to Owner of the
entire Security Amount or the undrawn portion thereof, as the case may be,
represented by the Letter of Credit, which sum shall be held and applied by
Owner as Cash Security in accordance with the provisions of this Article.

Section 35.02. Application of Cash Security: Any proceeds of the Letter of
Credit held by Owner and not paid to Owner for Owner’s account as provided above
shall be deemed held by Owner as Cash Security and is referred to herein as
“Cash Security”. Upon the occurrence of an Event of Default, Owner may use,
apply or retain the whole or any part of any Cash Security held by Owner under
any of the provisions of Section 35.01, to the extent required for the payment
of any Fixed Rent, additional rent or any other sum with respect to which Tenant
is in default, or for the payment of any sum which Owner may expend or incur
because of Tenant’s default in the observance or performance of any such term,
covenant or condition, including, but not limited to, the payment of any damages
or deficiency in the reletting of the Demised Premises, whether such damage or
deficiency accrued before or after summary proceedings or other re-entry by
Owner, without thereby waiving any other rights or remedies of Owner with
respect to such default, and Owner shall hold the remainder of such Cash
Security as security for the faithful performance and observance by Tenant of
the terms, covenants and conditions of this Lease on Tenant’s part to be
observed and performed with the same rights as hereinabove set forth to use,
apply or retain all or any part of such remainder in the event of any further
default by Tenant under this Lease. Any sum held by Owner as Cash Security shall
be held subject to the provisions of Section 7-103 of the General Obligations
Law or any similar statute successor thereto.

Section 35.03. Restoration of Cash Security: A. If Owner uses, applies or
retains the whole or any part of the Cash Security held by Owner under any of
the provisions of Section 35.01 or 35.02, Tenant, within five (5) days after
notice thereof, shall deliver to Owner, in cash or by a cashier’s check, or
Tenant’s certified check, in either case drawn by or on a bank which is a member
of the New York Clearing House Association and payable to the order of Owner,
the sum necessary to restore the Cash Security to the Security Amount subject to
the terms and conditions of Subsection B of this Section 35.03. In amplification
and not in limitation of the provisions of this Lease, a failure by Tenant to so
replenish the Cash Security to the Security Amount shall be deemed a monetary
default by Tenant in the payment of Fixed Rent under the terms, covenants and
conditions of this Lease.

B. Supplementing the provisions of Subsection A of Section 35.03, all checks or
drafts given by Tenant to Owner in payment of the Cash Security, in lieu of
being drawn on a bank or trust company that is a member of the New York
Clearinghouse Association, be drawn on a bank or trust company located in the
City of New York, which clears its funds through the New York Clearing House.

Section 35.04. Return of Security: The Letter of Credit and/or any remaining
portion of any Cash Security then held by Owner for the performance of Tenant’s
obligations under this Lease as security shall be returned to Tenant within the
Applicable Period (as hereinafter defined) after (i) the Expiration Date and
(ii) the full observance and performance by Tenant of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed, including, but not limited to, the provisions of Article 21, it being
agreed that any previous default for which Owner has accepted cure shall not be
later considered a failure to have performed; provided, however, Owner has no
obligation to accept cure of any default following the occurrence of an Event of
Default. As used herein, the term “Applicable Period” shall mean (x) with
respect to a Letter of Credit, thirty (30) days, and (y) with respect to Cash
Security, forty-five (45) days.

 

53



--------------------------------------------------------------------------------

Section 35.05. Transfer of Letter of Credit: In the event of a sale or other
transfer of the Land and/or Building, or Owner’s interest in this Lease, Owner
shall transfer the Letter of Credit and/or any remaining portion of any Cash
Security then held by Owner as security for the performance of Tenant’s
obligations under this Lease to the transferee, and provided that Owner shall so
transfer the same, Owner shall thereupon be released from all liability for the
return of such security; Tenant agrees to look solely to the transferee for the
return of any such security and it is agreed that the provisions of this
sentence shall apply to every sale or transfer of the Land and/or Building or
Owner’s interest in this Lease by Owner named herein or its successors, and to
every transfer or assignment made of any such security. Any transferee shall be
deemed to have agreed that any Letter of Credit or Cash Security transferred to
such transferee pursuant to this Section shall be held in accordance with the
provisions of this Article for the purposes of this Article. A lease of the
entire Building pursuant to which the lessee shall be entitled to collect the
rents hereunder shall be deemed a transfer within the meaning of this Section.

Section 35.06. Deposit of Cash Security in Interest-Bearing Account: Subject to
Owner’s right to replace the Cash Security with a new Letter of Credit in
accordance with the provisions of Section 35.01, Owner agrees that, if not
prohibited by law or the general policies of lending institutions in New York
City, Owner shall deposit any Cash Security held by Owner in an interest-bearing
savings account at a bank or banks selected by Owner, and all interest accruing
thereon shall be added to and become part of such Cash Security and shall be
retained by Owner under the same conditions as the principal sum held as Cash
Security. Notwithstanding anything to the contrary set forth in this Article
with respect to any Cash Security, Owner shall be entitled to retain the one
(1%) percent administrative fee permitted by law to be retained by landlords
with respect to cash security deposits.

Section 35.07. No Assignment of Security by Tenant: Tenant agrees that it will
not assign, mortgage or encumber, or attempt to assign, mortgage or encumber,
the Letter of Credit or any Cash Security held by Owner under this Lease, and
that neither Owner nor its successors or assigns shall be bound by any such
assignment, mortgage, encumbrance, attempted assignment, attempted mortgage or
attempted encumbrance. Owner shall not be required to exhaust its remedies
against Tenant before having recourse to the Letter of Credit, the Cash Security
or any other security held by Owner. Recourse by Owner to the Letter of Credit,
the Cash Security or any other security held by Owner shall not affect any
remedies of Owner which are provided in this Lease or which are available in law
or equity. Notwithstanding the foregoing, in the event that Tenant shall
consummate a permitted assignment of the Lease pursuant to the term so Article
11 hereof, Tenant may assign its interest in the Letter of Credit or any Cash
Security held by Owner under this Lease to such assignee.

Section 35.08. Partial Return of Security: Owner has agreed that Owner shall
return to Tenant the sum of FIFTY-TWO THOUSAND TWO HUNDRED THIRTY-NINE AND
00/100 ($52,239.00) DOLLARS of such security reasonably promptly following the
second (2nd) anniversary of the commencement of the Second Rent Period (referred
to as the “Partial Return Date”), provided Tenant is not then in default under
any of the terms, covenants or conditions of this Lease on Tenant’s part to be
observed and performed. Accordingly, if on the Partial Return Date Tenant shall
not so be in default, Tenant may replace the Letter of Credit with a Letter of
Credit in a sum reduced by FIFTY-TWO THOUSAND TWO HUNDRED THIRTY-NINE AND 00/100
($52,239.00) DOLLARS. In the event that at any time Tenant shall be entitled to
reduce such Letter of Credit as provided in the foregoing provisions of this
Article the security shall be held as Cash Security then, in lieu of Tenant
replacing any such Letter of Credit, Owner shall return sums to Tenant equal to
the amount by which the Letter of Credit would have been reduced if it were in
existence; however, in no event shall the Letter of Credit or Cash Security ever
be reduced below the sum of FIFTY-TWO THOUSAND TWO HUNDRED THIRTY-NINE AND
00/100 ($52,239.00) DOLLARS. The sum of ONE HUNDRED FOUR THOUSAND FOUR HUNDRED
SEVENTY-EIGHT AND 00/100 ($104,478.00) DOLLARS referred to in the previous
Sections of this Article shall be deemed reduced as the provisions of this
Section 35.08 shall operate to so reduce the Letter of Credit and/or Cash
Security, as the case may be.

 

54



--------------------------------------------------------------------------------

ARTICLE 36

ARBITRATION, ETC.

Section 36.01. Any dispute with respect to the reasonability of any failure or
refusal of Owner to grant its consent or approval to any request for such
consent or approval pursuant to the provisions of Sections 3.01 or 11.03 with
respect to which request Owner has agreed, in such Sections, not unreasonably to
withhold such consent or approval, which is submitted to arbitration shall be
finally determined by arbitration in the City of New York in accordance with the
rules and regulations then obtaining of the American Arbitration Association or
its successor. Any such determination shall be final and binding upon the
parties, whether or not a judgment shall be entered in any court. In making
their determination, the arbitrators shall not subtract from, add to, or
otherwise modify any of the provisions of this Lease. Owner and Tenant may, at
their own expense, be represented by counsel and employ expert witnesses in any
such arbitration. Any dispute with respect to the reasonability of any failure
or refusal of Owner to grant its consent or approval to any request for such
consent or approval pursuant to any of the provisions of this Lease (other than
Sections 3.01 and 11.03) with respect to which Owner has covenanted not
unreasonably to withhold such consent or approval, and any dispute arising with
respect to the increases in Fixed Rent due to the provisions of Section 23.02
and Section 23.04 shall be determined by applicable legal proceedings. If the
determination of any such legal proceedings, or of any arbitration held pursuant
to the provisions of this Section with respect to disputes arising under
Sections 3.01 and 11.03, shall be adverse to Owner, Owner shall be deemed to
have granted the requested consent or approval, or be bound by any determination
as to Taxes and payments owed under Section 23.04 and the increases in Fixed
Rent relating thereto, but that shall be Tenant’s sole remedy in such event and
Owner shall not be liable to Tenant for a breach of Owner’s covenant not
unreasonably to withhold such consent or approval, or otherwise. Each party
shall pay its own counsel and expert witness fees and expenses, if any, in
connection with any arbitration held pursuant to the provisions of this Section
and the parties will share all other expenses and fees of any such arbitration.

ARTICLE 37

PARTIES BOUND

Section 37.01. The terms, covenants and conditions contained in this Lease shall
bind and inure to the benefit of Owner and Tenant and, except as otherwise
provided in this Lease, their respective heirs, distributees, executors,
administrators, successors and assigns. However, the obligations of Owner under
this Lease shall no longer be binding upon Owner named herein after the sale,
assignment or transfer by Owner named herein (or upon any subsequent Owner after
the sale, assignment or transfer by such subsequent Owner) of its interest in
the Building as owner or lessee, and in the event of any such sale, assignment
or transfer, such obligations shall thereafter be binding upon the grantee,
assignee or other transferee of such interest, and any such grantee, assignee or
transferee, by accepting such interest, shall be deemed to have assumed such
obligations. A lease of the entire Building shall be deemed a transfer within
the meaning of the foregoing sentence. Neither the partners (direct or indirect)
comprising Owner, nor the shareholders (nor any of the partners comprising
same), partners, directors or officers of any of the foregoing (collectively,
the “Owner’s Parties”) shall be liable for the performance of Owner’s
obligations under this Lease. Tenant shall look solely to Owner to enforce
Owner’s obligations hereunder and shall not seek any damages against any of the
Owner’s Parties. Notwithstanding anything contained in this Lease to the
contrary, Tenant shall look solely to the estate and interest of Owner, its
successors and assigns, in the Real Property and Building for the collection or
satisfaction of any judgment recovered against Owner based upon the breach by
Owner of any of the terms, conditions or covenants of this Lease on the part of
Owner to be performed, and no other property or assets of Owner or any of
Owner’s Parties shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
either this Lease, the relationship of landlord and tenant hereunder, or
Tenant’s use and occupancy of the Demised Premises.

Section 37.02. Notwithstanding the terms and conditions of Section 37.01 above,
in the event of fire or other casualty, and in the further event of Owner’s
failure to restore in accordance with its obligations under this Lease, Tenant
also shall be entitled to look to the estate and interest of Owner, its
successors and assigns,

 

55



--------------------------------------------------------------------------------

in that portion of the proceeds of the casualty insurance paid to Owner and its
successors and assigns and not applied to the cost of restoration for the
collection or satisfaction of any judgment recovered against Owner based upon
the breach by Owner of any of the terms, conditions or covenants of this Lease
on the part of Owner to be performed.

ARTICLE 38

INTENTIONALLY OMITTED

ARTICLE 39

INTENTIONALLY OMITTED

ARTICLE 40

TENANT’S RIGHT OF FIRST OFFER FOR ADDITIONAL SPACE

Section 40.01. Tenant’s First Offer Right: Provided that (a) Tenant is not then
in default under (x) any of the non-monetary terms, covenants or conditions of
this Lease on Tenant’s part to be observed or performed beyond the applicable
notice and grave periods set forth in this Lease or (y) under any of the
monetary terms, covenants or conditions of this Lease on Tenant’s part to be
observed or performed and (b) Tenant, in contradistinction to any subtenants or
other occupants (other than subtenants referred to in Section 11.06B) shall then
be in occupancy of the entire Demised Premises (for the purposes of this Article
40 any space leased to Tenant under this Lease which has been eliminated from
the Demised Premises pursuant to Section 11.03 shall be deemed space leased to
Tenant under this Lease) then Tenant shall have the right (sometimes referred to
herein as “Tenant’s First Offer Right”), subject to the provisions of this
Article, exercisable in accordance with the provisions of Section 40.02, to
lease and add to the Demised Premises the space on the eighteenth (18th) floor
of the Building, which space is contiguous to the Demised Premises initially
demised hereunder (such space is referred to herein as the “Additional Space”),
if it becomes “available for leasing” during the Demised Term. No Additional
Space shall be deemed “available for leasing” if (a) the then tenant of the
Additional Space or any assignee, successor, subtenant or other occupant holding
through or under such tenant, shall enter into (i) any agreement with Owner
extending the letting agreement affecting the Additional Space or (ii) any new
lease with Owner affecting the Additional Space, or (b) any other tenant in the
Building or any assignee or successor of such other tenant shall exercise any
contractual option or right which it has, as of the date of this Lease, to lease
the Additional Space (whether the Additional Space in question is specifically
referred to in any such contractual option or right or Owner must utilize such
Additional Space in question in order to satisfy such contractual option or
right). Notwithstanding the foregoing provisions of this Section 40.01, Tenant
shall not have the right to lease and add to the Demised Premises the Additional
Space pursuant to Tenant’s First Offer Right which becomes available for leasing
if the Expected Vacancy Date (as defined in Section 40.02A) as set forth in
Owner’s Availability Notice (as defined in Section 40.02A) is later than the
date three (3) years immediately preceding the then current Expiration Date of
this Lease.

Section 40.02. Notice of Availability and Tenant’s Exercise of Option.

A. In the event that the Additional Space shall become or about to become
available for leasing in accordance with the provisions of Section 40.01, Owner
shall give notice thereof to Tenant (any such notice is referred to as an
“Owner’s Availability Notice”), which Owner’s Availability Notice shall contain
the date such Additional Space is expected to be vacant or available for leasing
and which Owner’s Availability Notice shall be accompanied by a floor plan of
the Additional Space unless it is a full floor. Owner’s Availability Notice may
be given not more than twenty-four (24) months prior to the date set forth in
such Owner’s Availability Notice upon which such Additional Space is expected to
become vacant and available for leasing (the date set forth in Owner’s
Availability Notice on which such Additional Space is expected to become
available for

 

56



--------------------------------------------------------------------------------

leasing is sometimes referred to as an “Expected Vacancy Date”). Upon Owner
giving Tenant an Owner’s Availability Notice, Tenant may exercise Tenant’s First
Offer Right only by notice given to Owner within ten (10) days next following
the date of the giving of such Owner’s Availability Notice, and by giving such
notice Tenant shall thereby lease and add such Additional Space to the Demised
Premises for a term to begin, subject to Section 40.03, on the Expected Vacancy
Date; any notice given by Tenant to Owner exercising such Tenant’s First Offer
Right is referred to as “Tenant’s First Offer Notice”.

B. It is understood and agreed that “time is of the essence” with respect to
Tenant’s exercise of its Tenant’s First Offer Right pursuant to this Article and
that if Tenant does not exercise such Tenant’s First Offer Right within the ten
(10) day time limitation set forth in Subsection A above, any notice purporting
to exercise such Tenant’s First Offer Right given after the expiration of such
time limitation shall be void and of no force and effect and Tenant shall have
no further right to lease and add the Additional Space to the Demised Premises.

C. If Tenant exercises Tenant’s First Offer Right in accordance with the
provisions of this Article 40, then the Additional Space shall be leased by
Tenant and added to the Demised Premises upon all of the then executory terms,
covenants and conditions as are contained in this Lease, except as otherwise set
forth herein, adjusted to reflect (x) the number of rentable square feet
contained in the Additional Space, and (y) that the term applicable to the
Additional Space in question shall, commence on the Expected Vacancy Date
(provided Owner delivers possession on such date), as the same may be
accelerated or delayed pursuant to the provisions of Section 40.03.

Section 40.03. A. Acceleration of First Offer Vacancy Date: In the event that
the Additional Space shall become available for leasing sooner than the Expected
Vacancy Date because of the termination of the term of the lease or occupancy
affecting such Additional Space, Owner shall have the right to accelerate the
Expected Vacancy Date to such sooner date upon not less than twenty (20) days
notice to Tenant.

B. Holdover Occupant: Owner and Tenant acknowledge the possibility that all or
any of the tenants or occupants of the Additional Space may not have vacated and
surrendered the Additional Space to Owner by the Expected Vacancy Date.
Accordingly, notwithstanding anything to the contrary contained in Sections
40.01 or 40.02 or in any Owner’s Availability Notice, if such tenants or
occupants shall not have vacated and surrendered the Additional Space to Owner
by the Expected Vacancy Date, then (a) the term applicable to the Additional
Space shall commence (i) on the Expected Vacancy Date with respect to those
portions, if any, of the Additional Space which are vacant on the applicable
Expected Vacancy Date, and (ii) with respect to those portions, if any, of the
Additional Space which are not vacant on the Expected Vacancy Date, on the
respective later date or dates upon which such portions of the Additional Space
become vacant and Owner gives notice to Tenant of such vacancy, and (b) the
increases in Fixed Rent, the Demised Premises Area and all other modifications
of this Lease resulting from the application of the provisions of this Article
40 shall be equitably adjusted to reflect the fact that all or any portions of
the Additional Space have not been leased and added to the Demised Premises on
the Expected Vacancy Date but are leased and added to the Demised Premises on a
date or dates after the Expected Vacancy Date.

C. Lease Not Affected: In the event that the provisions of this Section 40.03
shall apply, then, the parties agree that (a) the Expiration Date shall not be
affected by operation of the provisions of this Section 40.03; (b) except as
expressly set forth in this Section 40.03, neither the validity of this Lease
nor the obligations of Tenant under this Article 40 shall be affected by
operation of the provisions of this Section 40.03; (c) Tenant waives any rights
under Section 223-a of the Real Property Law of New York or any successor
statute of similar import to rescind this Lease or such Tenant’s exercise of
Tenant’s First Offer Right and further waives the right to recover any damages
against Owner which may result from the failure of Owner to deliver possession
of the Additional Space on the Expected Vacancy Date; and (d) Owner shall
institute, within thirty (30) days after the Expected Vacancy Date set forth in
Owner’s Availability Notice, appropriate proceedings against any such Additional
Space tenants or occupants who have not vacated and surrendered all or any
portion of the Additional Space in order to obtain possession thereof, and shall
prosecute such proceedings to completion with reasonable diligence.

 

57



--------------------------------------------------------------------------------

Section 40.04. Modification of Lease - Inclusion of the Additional Space: In the
event that Tenant shall timely exercise Tenant’s First Offer Right in accordance
with the provisions of this Article then, on the effective commencement date of
the term applicable to the Additional Space, this Lease shall be deemed modified
as follows:

A. The Demised Premises shall include the Additional Space (together with all
appurtenances, fixtures, improvements, additions and other property attached
thereto or installed therein at the commencement of the term applicable to the
Additional Space or at any time during said term, other than Tenant’s Personal
Property) for all purposes of this Lease;

B. The Fixed Rent reserved in this Lease shall be increased by the fair market
annual rental value of the Additional Space as of the commencement date of the
demised term applicable thereto, as determined by agreement between Owner and
Tenant or by arbitration as provided in Section 40.06, and the monthly
installments of the Fixed Rent shall each be increased accordingly to conform
with the foregoing. In the event that the term applicable to the Additional
Space shall commence on a date other than the first day of any month, the
monthly installment of the Fixed Rent for the month during which the term
applicable to the Additional Space shall occur shall be increased pro rata to
reflect such increase in the Fixed Rent;

C. The Demised Premises Area set forth in Section 23.01 shall be increased by
the number of rentable square feet contained in the Additional Space; and

D. The sum of “FOURTEEN THOUSAND TWO HUNDRED FORTY-SEVEN AND 00/100 ($14,247.00)
DOLLARS” appearing in subsection A of Section 29.05 of the Lease as the
Electrical Inclusion Factor (as said sum may have been increased or decreased
pursuant to the provisions of said Section and the Lease), shall be increased by
a sum of equal to (x) the per square foot Electrical Inclusion Factor as of the
effective commencement date of the term applicable to the Additional Space
multiplied by (y) the number of rentable square feet in the Additional Space,
and the Electrical Inclusion Factor thereafter shall remain subject to
adjustment pursuant to the provisions of Section 29.05.

E. Tenant’s payments pursuant to Section 23.04 shall be increased to also take
into account the increase in Fixed Rent payable during any Escalation Year by
reason of the leasing of such Additional Space (other than that portion
attributable to the Electric Inclusion Factor).

Section 40.05. Condition of Additional Space: Tenant agrees to accept the
Additional Space in the condition which shall exist on the commencement date of
the term applicable thereto “as is” and further agrees that Owner shall have no
obligation to perform any work or make any installations in order to prepare the
Additional Space for Tenant’s occupancy. Notwithstanding the forgoing, Owner
shall deliver possession of the Premises to Tenant in vacant, broom clean
condition and with all Building systems in working order.

Section 40.06. Determination of Fair Market Rental Value: In the event that
Tenant shall have exercised the right to lease the Additional Space and
thereafter Owner and Tenant are unable to agree, within sixty (60) days after
commencement of discussions thereon, as to the fair market annual rental value
of the Additional Space, then, upon the demand of either Owner or Tenant, such
fair market annual rental value shall be determined by arbitration as follows:

(a) Owner and Tenant shall each appoint an arbitrator within thirty (30) days
after notice by either party requesting arbitration of the issue. If either
Owner or Tenant shall have failed to appoint an arbitrator within such period of
time, then such arbitrator shall be appointed by the American Arbitration
Association, or its successor, or if at such time such association is not in
existence and has no successor, then by the presiding Justice of the Appellate
Division, First Department, of the Supreme Court of the State of New York, or
any successor court, upon request of either Owner or Tenant, as the case may be.

 

58



--------------------------------------------------------------------------------

(b) The two arbitrators appointed, as above provided, shall select a third
arbitrator and if they fail to do so within thirty (30) days after their
appointment, such third arbitrator shall be appointed as above provided for the
appointment of an arbitrator in the event either party fails to do so.

(c) All of such arbitrators shall be real estate appraisers or brokers having at
least fifteen (15) years of experience in such field in the Borough of
Manhattan, City of New York.

(d) The three arbitrators, selected as aforesaid, forthwith shall convene and
render their decision as promptly as practicable after the appointment of the
third arbitrator. The decision of such arbitrators shall be in writing and the
vote of the majority of them (or, if there be no majority decision, then the
decision of the last appointed arbitrator) shall be the decision of all and
binding upon Owner and Tenant whether or not a judgment shall be entered in any
court. Duplicate original counterparts of such decision shall be sent by the
arbitrators to both Owner and Tenant.

(e) The arbitrators, in arriving at their decision, shall, unless Owner has
theretofore discontinued the redistribution or furnishing of electrical energy
to the Demised Premises in accordance with the provisions of Section 29.05D take
into consideration that electrical services are furnished by Owner to Tenant in
the Demised Premises as reflected in the Electrical Inclusion Factor, and the
arbitrators shall also be entitled to consider all testimony and documentary
evidence which may be presented at any hearing as well as facts and data which
the arbitrators may discover by investigation and inquiry outside of such
hearings. The arbitrators shall be bound by the provisions of this Lease, and
shall not add to, subtract from, or otherwise modify such provisions. The cost
and expense of such arbitration shall be borne equally by Owner and Tenant,
except that each party shall pay its own counsel fees and expenses.

(f) Intentionally Omitted.

(g) If the determination of the Fixed Rent payable with respect to the
Additional Space has not been made by the commencement of the term applicable to
the Additional Space, Tenant, until such determination, shall continue to pay
for the Additional Space as the same scheduled Fixed Rent per square foot then
allocable to the original portion of the Demised Premises (as the same may have
been escalated pursuant to the provisions of this Lease) before any abatement or
apportionment thereof, and following such determination Tenant shall pay to
Owner, upon demand, any additional sums due to Owner as a result of such
determination, or Owner shall credit Tenant, against the next installments of
Fixed Rent, the amount by which the sums paid by Tenant with respect to the
Additional Space prior to such determination exceed the Fixed Rent as determined
by arbitration with respect to such space, as applicable.

Section 40.07. Confirmation of Tenant’s Exercise of Option: Upon demand of
Owner, Tenant will execute and deliver to Owner an instrument in form reasonably
satisfactory to Owner and Tenant stating whether or not Tenant has exercised any
option contained in this Article and if Tenant has exercised such option setting
forth the effective commencement date of the term applicable to the Additional
Space in question and, once determined, the Fixed Rent applicable to the
Additional Space in question and the additions to the Additional Escalation
Payments which shall be owing from Tenant pursuant to Section 23.04 of this
Lease by virtue of Tenant’s leasing of the Additional Space. However, neither
the failure of Owner to demand the execution and delivery of such instrument nor
the failure of Tenant to execute and deliver such instrument shall vitiate the
provisions of this Article.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner and Tenant have respectively signed and sealed this
Lease as of the day and year first above written.

 

OWNER: ONE WHITEHALL L.P. By:   Rudin Management Co., Inc., as Agent   By:   /s/
John J. Gilbert     Name:   John J. Gilbert, III     Title:   EVP & COO

 

TENANT: 3PAR INC., a Delaware corporation By:   /s/ Adriel Lares   Name:  
Adriel Lares   Title:   CFO

 

60



--------------------------------------------------------------------------------

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York

   )    :ss.:

County of             

   )

On the              day of             , in the year             , before me,
the undersigned, personally appeared             , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   (Signature and Office of individual taking acknowledgment)

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Outside of New York State)

State, District of Columbia, Territory,

Possession or Foreign Country

                                    ):ss.:

On the              day of              in the year             , before me, the
undersigned, personally appeared             , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the             .
(Insert the city or other political subdivision and the state or country or
other place the acknowledgment was taken.)

 

   (Signature and office of individual taking acknowledgment)

 

61



--------------------------------------------------------------------------------

SCHEDULE A

BUILDING RULES

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant. Any tenant whose premises are situate on the ground
floor of the Building shall, at said tenant’s own expense, keep the sidewalks
and curb directly in front of said premises clean and free from ice and snow.

2. No awnings or other projections shall be attached to the outside walls or
windows of the Building without the prior consent of Owner. No curtains, blinds,
shades, or screens shall be attached to or hung in, or used in connection with,
any window or door of the premises demised to any tenant or occupant, without
the prior consent of Owner. Such awnings, projections, curtains, blinds, shades,
screens or other fixtures must be of a quality, type, design and color, and
attached in a manner, approved by Owner.

3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant or of the Building without the prior
consent of Owner. Interior signs on doors and directory tablets, if any, shall
be of a size, color and style approved by Owner.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed, nor shall any bottles, parcels, or other
articles be placed on any window sills.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors,
vestibules or other public parts of the Building.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. No tenant shall
bring or keep, or permit to be brought or kept, any inflammable, combustible or
explosive fluid, material, chemical or substance in or about the premises
demised to such tenant.

7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
consent of Owner, and as Owner may direct. No tenant or occupant shall install
any resilient tile or similar floor covering in the premises demised to such
tenant or occupant except in a manner approved by Owner.

8. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the premises demised to any tenant. No cooking shall be done or
permitted in the Building by any tenant without the approval of Owner. No tenant
shall cause or permit any unusual or objectionable odors to emanate from the
premises demised to such tenant.

9. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction.

10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device, unmusical noise,
whistling, singing, or in any other way. Nothing shall be thrown out of any
doors or windows.

 

A-1



--------------------------------------------------------------------------------

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant must, upon the termination of its tenancy, restore to Owner
all keys of stores, offices and toilet rooms, either furnished to, or otherwise
procured by, such tenant.

12. All removals from the Building, or the carrying in or out of the Building or
the premises demised to any tenant, of any safes, freight, furniture or bulky
matter of any description must take place at such time and in such manner as
Owner or its agents may determine, from time to time. Owner reserves the right
to inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of the Building Rules or the provisions
of such tenant’s lease.

13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or as a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers, giving an address at the Building.

14. No tenant or occupant shall purchase spring water, ice, food, beverage,
lighting maintenance, cleaning, towels, or other like service, from any company
or persons not approved by Owner, such approval not unreasonably to be withheld.

15. Owner shall have the right to prohibit any advertising by any tenant or
occupant which, in Owner’s opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Owner, such tenant or occupant shall refrain from or discontinue such
advertising.

16. Owner reserves the right to exclude from the Building, between the hours of
6 P.M. and 8 A.M. on business days and at all hours on Saturdays, Sundays and
holidays, all persons who do not present a pass to the Building signed by Owner.
Owner will furnish passes to persons for whom any tenant requests such passes.
Each tenant shall be responsible for all persons for whom it requests such
passes and shall be liable to Owner for all acts of such persons.

17. Each tenant, before closing and leaving the premises demised to such tenant
at any time, shall see that all entrance doors are locked and all windows
closed.

18. Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Owner’s agents, contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

19. No premises shall be used, or permitted to be used, for lodging or sleeping
or for any immoral or illegal purpose.

20. The requirements of tenants will be attended to only upon application at the
office of Owner. Building employees shall not be required to perform, and shall
not be requested by any tenant or occupant to perform, any work outside of their
regular duties, unless under specific instructions from the office of Owner.

21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.

22. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Owner may require.

 

A-2



--------------------------------------------------------------------------------

23. If the premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the satisfaction of Owner, and shall employ
such exterminators therefor as shall be approved by Owner.

24. No premises shall be used, or permitted to be used, at any time, as a store
for the sale or display of goods, wares or merchandise of any kind, or as a
restaurant, shop, booth, bootblack or other stand, or for the conduct of any
business or occupation which predominantly involves direct patronage of the
general public in the premises demised to such tenant, or for manufacturing or
for other similar purposes.

25. No tenant shall clean, or permit to be cleaned, any window of the Building
from the outside in violation of Section 202 of the New York Labor Law or any
successor law or statute, or of the rules of the Board of Standards and Appeals
or of any board or body having or asserting jurisdiction.

26. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without the
specific approval of Owner. If any such matter requires special handling, only a
person holding a Master Rigger’s license shall be employed to perform such
special handling. No tenant shall place, or permit to be placed, on any part of
the floor or floors of the premises demised to such tenant, a load exceeding the
floor load per square foot which such floor was designed to carry and which is
allowed by law. Owner reserves the right to prescribe the weight and position of
safes and other heavy matter, which must be placed so as to distribute the
weight.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT 1

Floor Plan

(attached hereto)

This floor plan is annexed to the Lease and made a part thereof solely to
indicate by outlining and diagonal markings the portion of the eighteenth
(18th) floor of the Building known as One Whitehall Street which constitutes the
Demised Premises. All areas, dimensions, locations and conditions are
approximate.



--------------------------------------------------------------------------------

EXHIBIT 2

Form of Letter of Credit

[BANK LETTERHEAD]

One Whitehall L.P.

c/o Rudin Management Co. Inc.

345 Park Avenue

New York, New York 10154

Attention: Ms. Roslyn Stuart

 

RE: Irrevocable Letter of Credit No.                                         

Gentlemen:

BY ORDER OF OUR CLIENT,             , WE HEREBY OPEN OUR IRREVOCABLE LETTER OF
CREDIT NO.             IN YOUR FAVOR FOR AN AMOUNT NOT TO EXCEED IN THE
AGGREGATE             DOLLARS, EFFECTIVE IMMEDIATELY AND EXPIRING AT OUR
[INSERT: ADDRESS] OFFICE, WITH OUR CLOSE OF BUSINESS ON [INSERT: DATE ONE YEAR
FROM DATE OF ISSUANCE].

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU AGAINST YOUR CLEAN SIGHT
DRAFT ON US MENTIONING THEREON OUR CREDIT NO.
                                        . NO DOCUMENTS REQUIRED.

IF WE RECEIVE YOUR DRAFT AS MENTIONED ABOVE HERE AT OUR [INSERT: BANK STREET
ADDRESS] OFFICE, PRIOR TO OUR CLOSE OF BUSINESS ON [INSERT: DATE ONE (1) YEAR
FROM DATE OF ISSUANCE], AS SUCH DATE SHALL BE EXTENDED BY RENEWAL(S) OF THE TERM
OF THIS LETTER OF CREDIT, WE WILL PROMPTLY HONOR SAME. PARTIAL DRAWINGS ARE
PERMITTED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY RENEWED FROM YEAR TO YEAR UNTIL THE
EARLIER OF (X) [INSERT: DATE WHICH IS NOT LESS THAN 60 DAYS FOLLOWING THE
EXPECTED EXPIRATION DATE OF THE LEASE] OR (Y) TERMINATION BY THE UNDERSIGNED BY
NOTICE TO YOU (AND AT YOUR OPTION, NOTICE TO AN ADDITIONAL PARTY DESIGNATED BY
YOU) OF NOT LESS THAN NINETY (90) DAYS PRIOR TO THE THEN EXPIRATION DATE OF THIS
LETTER OF CREDIT.

THIS LETTER OF CREDIT IS TRANSFERABLE MULTIPLE TIMES. ALL TRANSFER CHARGES ARE
FOR OUR CLIENT’S ACCOUNT.

EXCEPT AS FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATIONS NO. 500.

 

[NAME OF BANK]    AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------

EXHIBIT 3

Tenant’s Initial Work

1. Upgrade ceiling tiles in large conference room (to be our EBC) “largest room
in the suite”

2. Add glass wall between EBC and demo room (previously referred to as a Data
Center) “office next to largest room in the suite”

3. Paint walls and ceiling in demo room dark grey

4. Add black VCT to the demo room

5. Install sound proof wall between the rooms. Same wall as glass wall.

6. Install ceiling mount projector

7. Add 24/7 A/C in the demo room

8. Install card key access system (subject to Section 3.09 of the Lease)